Exhibit 10.2

 

 


CREDIT AGREEMENT

 

Dated as of June 16, 2011

 

among

 

NP OPCO LLC,
as Borrower,

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,
as Administrative Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as L/C Issuer,

 

and

 

J.P. MORGAN SECURITIES LLC,
as Syndication Agent

 

DEUTSCHE BANK SECURITIES INC.

 

and

 

J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and
Joint Book Runners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I Definitions and Accounting Terms

2

 

 

 

SECTION 1.01.

Defined Terms

2

SECTION 1.02.

Other Interpretive Provisions

51

SECTION 1.03.

Accounting Terms

52

SECTION 1.04.

Rounding

52

SECTION 1.05.

References to Agreements, Laws, etc.

52

SECTION 1.06.

Times of Day

52

SECTION 1.07.

Timing of Payment or Performance

52

 

 

 

ARTICLE II The Revolving Credit Commitments and Credit Extensions

53

 

 

 

SECTION 2.01.

The Loans

53

SECTION 2.02.

Borrowings, Conversions and Continuations of Loans

53

SECTION 2.03.

Letters of Credit

55

SECTION 2.04.

Swing Line Loans

62

SECTION 2.05.

Prepayments

64

SECTION 2.06.

Termination or Reduction of Revolving Credit Commitments

69

SECTION 2.07.

Repayment of Loans

70

SECTION 2.08.

Interest

70

SECTION 2.09.

Fees

72

SECTION 2.10.

Computation of Interest and Fees

72

SECTION 2.11.

Evidence of Indebtedness

72

SECTION 2.12.

Payments Generally

73

SECTION 2.13.

Sharing of Payments

75

SECTION 2.14.

Maturity Date Extension

76

SECTION 2.15.

Incremental Revolving Credit Commitments

77

SECTION 2.16.

Defaulting Lenders

79

 

 

 

ARTICLE III Taxes, Increased Costs Protection and Illegality

81

 

 

 

SECTION 3.01.

Taxes

81

SECTION 3.02.

Illegality

83

SECTION 3.03.

Inability to Determine Rates

83

SECTION 3.04.

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans

84

SECTION 3.05.

Funding Losses

85

SECTION 3.06.

Matters Applicable to All Requests for Compensation

85

SECTION 3.07.

Replacement of Lenders under Certain Circumstances

86

SECTION 3.08.

Survival

87

 

 

 

ARTICLE IV Conditions Precedent to Credit Extensions

87

 

 

 

SECTION 4.01.

Conditions of Initial Credit Extension

87

 

i

--------------------------------------------------------------------------------


 

SECTION 4.02.

Conditions to All Credit Extensions

90

 

 

 

ARTICLE V Representations and Warranties

92

 

 

 

SECTION 5.01.

Existence, Qualification and Power; Compliance with Laws

92

SECTION 5.02.

Authorization; No Contravention

92

SECTION 5.03.

Governmental Authorization; Other Consents

92

SECTION 5.04.

Binding Effect

93

SECTION 5.05.

Financial Statements; No Material Adverse Effect

93

SECTION 5.06.

Litigation

94

SECTION 5.07.

No Default

94

SECTION 5.08.

Ownership of Property; Liens

94

SECTION 5.09.

Environmental Compliance

95

SECTION 5.10.

Taxes

96

SECTION 5.11.

ERISA Compliance

97

SECTION 5.12.

Subsidiaries; Equity Interests

97

SECTION 5.13.

Margin Regulations; Investment Company Act

97

SECTION 5.14.

Disclosure

97

SECTION 5.15.

Intellectual Property; Licenses, etc.

98

SECTION 5.16.

Solvency

98

SECTION 5.17.

Maintenance of Insurance

98

SECTION 5.18.

Labor Matters

99

SECTION 5.19.

Restructuring Transactions Documentation, etc.

99

SECTION 5.20.

Collateral

99

SECTION 5.21.

Location of Real Property

99

SECTION 5.22.

Permits

99

SECTION 5.23.

Fiscal Year

100

SECTION 5.24.

Patriot Act

100

SECTION 5.25.

Use of Proceeds

100

SECTION 5.26.

Subordination of Junior Financing

100

SECTION 5.27.

Cost Allocation

100

 

 

 

ARTICLE VI Affirmative Covenants

101

 

 

 

SECTION 6.01.

Financial Statements

101

SECTION 6.02.

Certificates; Other Information

102

SECTION 6.03.

Notices

104

SECTION 6.04.

Payment of Obligations

105

SECTION 6.05.

Preservation of Existence, Etc.

105

SECTION 6.06.

Maintenance of Properties; Employees

105

SECTION 6.07.

Maintenance of Insurance

106

SECTION 6.08.

Compliance with Laws

106

SECTION 6.09.

Books and Records; Quarterly Conference Calls

106

SECTION 6.10.

Inspection Rights

106

SECTION 6.11.

Covenant to Guarantee Obligations and Give Security

107

SECTION 6.12.

Compliance with Environmental Laws

109

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.13.

Further Assurances and Post-Closing Conditions

109

SECTION 6.14.

Designation of Subsidiaries

110

SECTION 6.15.

Information Regarding Collateral

111

SECTION 6.16.

Corporate Separateness

111

SECTION 6.17.

Interest Rate Protection

111

SECTION 6.18.

Management Agreement

112

SECTION 6.19.

Unrestricted Subsidiaries

114

SECTION 6.20.

Ratings

114

SECTION 6.21.

Equity Issuances

114

SECTION 6.22.

Subsidiary Cost Allocation Agreements

115

SECTION 6.23.

Parent Cost Allocation Agreement, etc

115

SECTION 6.24.

Texas Station IT Build-Out

116

 

 

 

ARTICLE VII Negative Covenants

116

 

 

 

SECTION 7.01.

Liens

116

SECTION 7.02.

Investments

119

SECTION 7.03.

Indebtedness

123

SECTION 7.04.

Fundamental Changes

125

SECTION 7.05.

Dispositions

126

SECTION 7.06.

Restricted Payments

130

SECTION 7.07.

Change in Nature of Business

131

SECTION 7.08.

Transactions with Affiliates

131

SECTION 7.09.

Burdensome Agreements

131

SECTION 7.10.

Use of Proceeds

132

SECTION 7.11.

Financial Covenants

132

SECTION 7.12.

Accounting Changes

133

SECTION 7.13.

Prepayments, etc. of Indebtedness

133

SECTION 7.14.

Equity Interests of the Borrower and Restricted Subsidiaries

135

SECTION 7.15.

Special Purpose Vehicle Restrictions

135

SECTION 7.16.

Capital Expenditures

135

SECTION 7.17.

Sale-Leaseback Transactions

136

SECTION 7.18.

Real Property Leases

136

 

 

 

ARTICLE VIII Events of Default and Remedies

138

 

 

 

SECTION 8.01.

Events of Default

138

SECTION 8.02.

Remedies Upon Event of Default

142

SECTION 8.03.

[Reserved]

142

SECTION 8.04.

Application of Funds

142

SECTION 8.05.

Borrower’s Right to Cure

144

 

 

 

ARTICLE IX Administrative Agent and Other Agents

145

 

 

 

SECTION 9.01.

Appointment and Authorization of Agents

145

SECTION 9.02.

Delegation of Duties

145

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.03.

Liability of Agents

146

SECTION 9.04.

Reliance by Agents

146

SECTION 9.05.

Notice of Default

146

SECTION 9.06.

Credit Decision; Disclosure of Information by Agents

147

SECTION 9.07.

Indemnification of Agents

147

SECTION 9.08.

Agents in their Individual Capacities

148

SECTION 9.09.

Successor Agents

148

SECTION 9.10.

Administrative Agent May File Proofs of Claim

149

SECTION 9.11.

Collateral and Guaranty Matters

149

SECTION 9.12.

Other Agents; Joint Lead Arrangers and Managers

151

SECTION 9.13.

Appointment of Supplemental Administrative Agents

151

 

 

 

ARTICLE X Miscellaneous

152

 

 

 

SECTION 10.01.

Amendments, etc.

152

SECTION 10.02.

Notices and Other Communications; Facsimile Copies

154

SECTION 10.03.

No Waiver; Cumulative Remedies

155

SECTION 10.04.

Attorney Costs, Expenses and Taxes

155

SECTION 10.05.

Indemnification by the Borrower

156

SECTION 10.06.

Payments Set Aside

157

SECTION 10.07.

Successors and Assigns

157

SECTION 10.08.

Confidentiality

161

SECTION 10.09.

Setoff

162

SECTION 10.10.

Interest Rate Limitation

163

SECTION 10.11.

Counterparts

163

SECTION 10.12.

Integration

163

SECTION 10.13.

Survival of Representations and Warranties

164

SECTION 10.14.

Severability

164

SECTION 10.15.

Tax Forms

164

SECTION 10.16.

Governing Law

165

SECTION 10.17.

Waiver of Right to Trial by Jury

166

SECTION 10.18.

Binding Effect

166

SECTION 10.19.

Lender Action

166

SECTION 10.20.

Acknowledgments

167

SECTION 10.21.

USA Patriot Act

167

SECTION 10.22.

Gaming Authorities and Liquor Authorities

167

SECTION 10.23.

Certain Matters Affecting Lenders

167

SECTION 10.24.

Revolving Credit Facility Priority

168

SECTION 10.25.

The Platform

168

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES(1)

 

 

 

 

 

 

 

1.01A

 

Certain Security Interests and Guarantees

 

1.01C

 

[Reserved]

 

1.01D

 

Native American Subsidiaries

 

1.01E

 

Material Contracts

 

1.01F

 

Land Term Loan Property

 

1.01G

 

Disqualified Institutions

 

1.01H

 

Native American Contracts

 

2.01

 

Revolving Credit Commitments, B Term Loan Distribution and Land Term Loan
Distribution Amounts

 

4.01(a)

 

Closing Documents

 

5.03

 

Consents

 

5.05

 

Certain Liabilities

 

5.08(f)

 

Real Property Leases

 

5.12

 

Subsidiaries and Other Equity Investments

 

5.15

 

Intellectual Property

 

5.17

 

Insurance

 

5.19

 

Restructuring Transactions Documents

 

5.21

 

Location of Real Property

 

7.01(b)

 

Existing Liens

 

7.02(f)

 

Existing Investments

 

7.02(p)

 

Native American Investments

 

7.02(r)

 

Real Estate to be Invested by Native American Subsidiaries

 

7.03(b)

 

Existing Indebtedness

 

7.08

 

Transactions with Affiliates

 

7.09

 

Existing Restrictions

 

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

A

 

Committed Loan Notice

 

B

 

Swing Line Loan Notice

 

C-1

 

B Term Note

 

C-2

 

Land Term Note

 

C-3

 

Revolving Credit Note

 

C-4

 

Swing Line Note

 

D

 

Compliance Certificate

 

E

 

Assignment and Assumption

 

F

 

Guaranty

 

G-1

 

Security Agreement

 

G-2

 

Pledge Agreement

 

H

 

Mortgage

 

I

 

Intellectual Property Security Agreements

 

J-1

 

Opinion Matters — New York Counsel to Loan Parties

 

J-2

 

Opinion Matters — Nevada Counsel to Loan Parties

 

K

 

Intercompany Note

 

L

 

Access/Cooperation Covenants

 

 

--------------------------------------------------------------------------------

(1)  All Schedules to be reviewed and approved by the Required Consenting
Lenders prior to Closing Date.

 

v

--------------------------------------------------------------------------------


 

M

 

Non-Disturbance Agreement

 

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of June 16, 2011,
among NP OPCO LLC, a Nevada limited liability company (the “Borrower”), DEUTSCHE
BANK AG CAYMAN ISLANDS BRANCH, as Administrative Agent (in such capacity,
together with any successor thereto, the “Administrative Agent”), each lender
from time to time party hereto (collectively, the “Lenders” and, individually, a
“Lender”), DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer, J.P. MORGAN
SECURITIES LLC, as Syndication Agent (in such capacity, the “Syndication Agent”)
and DEUTSCHE BANK SECURITIES INC. and J.P. MORGAN SECURITIES LLC, as Joint Lead
Arrangers and Joint Bookrunners (in such capacity, collectively, the “Joint Lead
Arrangers” and, individually, a “Joint Lead Arranger”).  All capitalized terms
used herein and defined in Section 1.01 are used herein as therein defined.

 

PRELIMINARY STATEMENTS

 

WHEREAS, Old OpCo, the Lenders, the Administrative Agent, Deutsche Bank
Securities Inc. and J.P. Morgan Securities LLC, as Joint Lead Arrangers and
Joint Bookrunners, JPMorgan Chase Bank N.A., as Syndication Agent, and Bank of
Scotland plc, Bank of America, N.A. and Wachovia Bank, N.A., as Co-Documentation
Agents, are parties to a Credit Agreement, dated as of November 7, 2007 (as
amended, modified and/or supplemented from time to time to, but not including,
the Closing Date, the “Original Credit Agreement”);

 

WHEREAS, on July 28, 2009 (the “Petition Date”), Old OpCo and several of its
Affiliates (collectively, the “Debtors”) commenced their bankruptcy cases
(collectively, the “Chapter 11 Cases”) as debtors and debtors in possession by
filing voluntary petitions under chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the District of Nevada (the “Bankruptcy Court”);

 

WHEREAS, on March 24, 2010, the Debtors filed with the Bankruptcy Court the Plan
of Reorganization and the Disclosure Statement;

 

WHEREAS, on August 27, 2010, the Bankruptcy Court entered the Confirmation Order
confirming the Plan of Reorganization;

 

WHEREAS, pursuant to the Plan of Reorganization, the Debtors have implemented
(or substantially simultaneously with the Closing Date will implement) the
Restructuring Transactions;

 

WHEREAS, simultaneously with the substantial consummation (as defined in Section
1101(2) of the Bankruptcy Code) of the Plan of Reorganization, (a) the
Indebtedness under the Original Credit Agreement shall be extinguished and the
Lenders shall be deemed to hold the Term Loans hereunder in an initial aggregate
amount of $435,703,732 (which represent a portion of the consideration received
by the Lenders), in each case pursuant to the Plan of Reorganization, and (b)
the Revolving Credit Lenders have agreed, on the terms and subject to the
conditions set forth herein, to extend credit to the Borrower in the form of a
Revolving Credit Facility in an initial aggregate amount of $25,000,000, which
may include Revolving Credit Loans, Swing Line Loans and Letters of Credit from
time to time; and

 

WHEREAS, the proceeds of the Revolving Credit Loans and Swing Line Loans will be
used for working capital and other general corporate purposes of the Borrower
and the Restricted Subsidiaries, including the financing of Permitted
Acquisitions, and Letters of Credit will be used for

 

--------------------------------------------------------------------------------


 

general corporate purposes of the Borrower, its Restricted Subsidiaries and, to
the extent permitted under Sections 2.03(a) and 7.02, Unrestricted Subsidiaries.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

Definitions and Accounting Terms

 

SECTION 1.01.          Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of “Consolidated EBITDA” (and in the component
financial definitions used therein) were references to such Acquired Entity or
Business or Converted Restricted Subsidiary and its Subsidiaries and without
regard to clauses (A)(5) and (A)(6) of such definition or the last sentence of
the definition of “Consolidated Net Income”), all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary in accordance with GAAP.

 

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

 

“Acquisition” means the acquisition of assets and the assumption of certain
liabilities, in each case pursuant to, and in accordance with the terms of, the
Acquisition Agreement.

 

“Acquisition Agreement” means that certain Asset Purchase Agreement, dated as of
June 7, 2010, among Old OpCo, certain subsidiaries party thereto and FG Opco
Acquisitions LLC.

 

“Acquisition Documents” means the Acquisition Agreement and all other agreements
and documents relating to the Acquisition.

 

“Additional Lender” has the meaning specified in Section 2.15.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100,000 of 1%) equal to the product of (a) the LIBO Rate in effect for such
Interest Period and (b) Statutory Reserves, to the extent applicable to any
Lender.

 

“Administrative Agent” has the meaning specified in the preamble hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02 or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means (a) with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided, that as to any
Loan Party or any Subsidiary thereof, the term “Affiliate” shall expressly
exclude the Persons constituting Lenders as of the Closing Date and their
respective Affiliates (determined as provided herein without regard to this
proviso) and (b) with respect to any Loan Party or any Subsidiary thereof, (i)
Frank J. Fertitta III and his spouse, their respective parents and grandparents
and any lineal descendants (including adopted children and their lineal
descendants) of any of the foregoing, (ii) Lorenzo J. Fertitta and his spouse,
their respective parents and grandparents and any lineal descendants (including
adopted children and their lineal descendants) of any of the foregoing, (iii)
any Affiliate (determined in accordance with this definition without regard to
this clause (iii)) of any Person described in the foregoing clauses (i) and
(ii), or (iv) any personal investment vehicle, trust or entity owned by, or
established for the benefit of, or the estate of, any Person described in the
foregoing clauses (i) and (ii).  “Control” means the possession, directly or
indirectly, of the power to (x) vote more than fifty percent (50%) (or, for
purposes of Section 7.07 and 10.07(b)(ii)(D), ten percent (10%)) of the
outstanding voting interests of a Person or (y) direct or cause the direction of
the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto. For purposes of this Agreement, each of the
Parent, Holdco and VoteCo shall be deemed to Control the Borrower.

 

“Agent Parties” has the meaning specified in Section 10.25.

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent and the Supplemental
Administrative Agents (if any).

 

“Aggregate Commitments” means, at any time, the Revolving Credit Commitments of
all the Lenders at such time.

 

“Agreement” means this Credit Agreement.

 

“Applicable ECF Percentage” means, at any time, 75%; provided that, so long as
no Default has then occurred and is continuing, if the Total Leverage Ratio is
(i) less than 3.50:1.00 but greater than or equal to 2.50:1.00 (as set forth in
the Compliance Certificate delivered pursuant to Section 6.02(b) for the fiscal
year then last ended), the “Applicable ECF Percentage” shall instead be 50%, and
(ii) less than 2.50:1.00 (as set forth in the Compliance Certificate delivered
pursuant to Section 6.02(b) for the fiscal year then last ended), the
“Applicable ECF Percentage” shall instead be 25%.

 

“Applicable Rate” means a percentage per annum equal to (i) with respect to
Loans (other than Land Term Loans) (a) for the period from and after the Closing
Date to the third anniversary of the Closing Date, (A) for Eurodollar Loans,
3.00%, (B) for Base Rate Loans, 2.00%, (C) for Letter of Credit fees, 3.00% and
(D) for commitment fees, 0.50%, (b) from and after the third anniversary of the
Closing Date to, solely if an initial extension of the Maturity Date pursuant to
Section 2.14 is effected, the fifth anniversary of the Closing Date, or , if
otherwise, at all times thereafter, (A) for Eurodollar Loans, 3.50%, (B) for
Base Rate Loans, 2.50%, (C) for Letter of Credit fees, 3.50% and (D) for
commitment fees, 0.50%, (c) in the event the Borrower shall make an initial
extension of the Maturity Date pursuant to Section 2.14, from and after the
fifth anniversary of the Closing Date to, solely if a second extension of the
Maturity Date pursuant to Section 2.14 is effected, the sixth anniversary of the
Closing Date, or , if otherwise, at all times thereafter, (A) for Eurodollar
Loans, 4.50%, (B) for Base Rate Loans, 3.50%, (C) for Letter of Credit fees,
4.50% and (D) for commitment fees, 0.50%, and (d) in the event the Borrower

 

3

--------------------------------------------------------------------------------


 

shall make a second extension of the Maturity Date pursuant to Section 2.14,
from and after the sixth anniversary of the Closing Date, (A) for Eurodollar
Loans, 5.50%, (B) for Base Rate Loans, 4.50%, (C) for Letter of Credit fees,
5.50% and (D) for commitment fees, 0.50% and (ii) with respect to Land Term
Loans (a) for the period from and after the Closing Date to, solely if an
initial extension of the Maturity Date pursuant to Section 2.14 is effected, the
fifth anniversary of the Closing Date, or , if otherwise, at all times
thereafter, (A) for Eurodollar Loans, 3.50% and (B) for Base Rate Loans, 2.50%,
(b) in the event the Borrower shall make an initial extension of the Maturity
Date pursuant to Section 2.14, from and after the fifth anniversary of the
Closing Date to, solely if a second extension of the Maturity Date pursuant to
Section 2.14 is effected, the sixth anniversary of the Closing Date, or , if
otherwise, at all times thereafter, (A) for Eurodollar Loans, 4.50% and (B) for
Base Rate Loans, 3.50%, and (c) in the event the Borrower shall make a second
extension of the Maturity Date pursuant to Section 2.14, from and after the
sixth anniversary of the Closing Date, (A) for Eurodollar Loans, 5.50% and (B)
for Base Rate Loans, 4.50%.  Notwithstanding anything to the contrary contained
above in this definition, from and after the most recent Incremental Facility
Closing Date for any Incremental Amendment pursuant to which any Applicable Rate
for the Revolving Obligations or Revolving Credit Commitments has been increased
above the Applicable Rates in effect with respect to the Revolving Obligations
or Revolving Credit Commitments, as applicable, immediately prior to such
Incremental Facility Closing Date, each of the Applicable Rates shall be
increased to those respective percentages per annum set forth in the applicable
Incremental Amendment.

 

“Appraisal” means a real estate appraisal or any update thereto (provided that
any such update has the same scope as the real estate appraisal being updated
and uses (including, without limitation, by incorporation by reference from the
real estate appraisal being updated) the same assumptions and methodologies as
were used in the real estate appraisal being updated), in each case conducted in
accordance with the Uniform Standards of Professional Appraisal Practice (as
promulgated by the Appraisal Standards Board of the Appraisal Foundation) and
all Laws applicable to Lenders, including in conformity with the Financial
Institutions Reform Recovery and Enforcement Act (FIRREA), undertaken by an
independent appraisal firm satisfactory to the Administrative Agent in its sole
discretion, and providing an assessment of fair market value of the subject Land
Term Loan Property in its then “as is” condition.  For purposes of subclause (C)
(2) in the proviso to Section 7.05, the “as of” date of the valuation set forth
in any updated Appraisal shall be the “as of” date set forth in the most recent
such update.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Bank” has the meaning specified in clause (b) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Assignees” has the meaning specified in Section 10.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

4

--------------------------------------------------------------------------------


 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means, as of any date of determination, the amount by which the
aggregate Revolving Credit Commitments exceeds the aggregate Revolving Credit
Exposure of the Revolving Credit Lenders as of such date.

 

“Availability Period” means the period from (but excluding) the Closing Date to
(but excluding) the earlier of the Maturity Date and the date of termination of
the Revolving Credit Commitments.

 

“B Term Lender” means, at any time, any Lender that has a B Term Loan at such
time.

 

“B Term Loan” has the meaning specified in Section 2.01(a)(i).

 

“B Term Loan Distribution” has the meaning provided in Section 2.01(a)(i).

 

“B Term Loan Distribution Amount” means, with respect to each Lender, the
principal amount of the B Term Loan such Lender has been deemed to hold pursuant
to the Plan of Reorganization (as a portion of the consideration provided to the
holders of “Allowed S.2 Claims” under (and as defined in) the Plan of
Reorganization) on the Closing Date pursuant to Section 2.01(a)(i) as set forth
opposite such Lender’s name on Schedule 2.01 under the caption “B Term Loan
Distribution Amount.”  The aggregate amount of the B Term Loan Distribution
Amounts of all B Term Lenders on the Closing Date (after giving effect to the B
Term Loan Distribution) is $410,703,732.

 

“B Term Loan Facility” means all B Term Loans made hereunder.

 

“B Term Note” means a promissory note of the Borrower payable to any B Term
Lender or its registered assigns in substantially the form of Exhibit C-1,
evidencing the aggregate Indebtedness of the Borrower to such B Term Lender
resulting from the B Term Loans held or deemed held by such B Term Lender.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and/or hereinafter in effect, or any successor thereto.

 

“Bankruptcy Court” has the meaning specified in the recitals hereto.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a Eurodollar Loan with
a one-month Interest Period commencing on such day plus 1.0%. For purposes of
this definition, the Adjusted LIBO Rate shall be determined using the LIBO Rate
as otherwise determined by the Administrative Agent in accordance with the
definition of “LIBO Rate”, except that (x) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Rate or the Adjusted LIBO Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted LIBO Rate, respectively.

 

5

--------------------------------------------------------------------------------


 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Bona Fide Business Purpose” means the acquisition, maintenance, operation or
improvement of new or existing assets consistent with the line of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business reasonably related or ancillary thereto (including, without limitation,
the development of real property), including, by way of illustration only,
current Capital Expenditures, payment of operating costs then due and owing,
payment of taxes and scheduled debt service then due and owing and payments due
in connection with property development.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrower Chapter 11 Case” means, collectively, the Chapter 11 Case commenced by
Old OpCo in the Bankruptcy Court under Chapter 11 of the Bankruptcy Code, on the
Petition Date, together with such other cases commenced by certain subsidiaries
of Old OpCo and jointly administered by the Bankruptcy Court with Old OpCo’s
case.

 

“Borrower/IP Holdco License Agreement” means that certain IP Holdco to OpCo
License Agreement, dated as of the date hereof, among the Borrower and IP
Holdco.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close in New York City;
provided, however, that when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

“Cage Cash” means all so-called “cage cash” that the Borrower and the Restricted
Subsidiaries maintain within a Hotel/Casino Facility.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries, provided that the term “Capital Expenditures” shall not
include (i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (iii) the purchase of plant, property, equipment
or software to the extent financed with proceeds of Dispositions that are not
required to be applied to prepay Term Loans pursuant to Section 2.05(b), (iv)
expenditures that are accounted for as capital expenditures by the Borrower or
any

 

6

--------------------------------------------------------------------------------


 

Restricted Subsidiary and that actually are paid for by a Person other than the
Borrower or any Restricted Subsidiary and for which neither the Borrower nor any
Restricted Subsidiary has provided or is required to provide or incur, directly
or indirectly, any consideration or obligation to such Person or any other
Person (whether before, during or after such period), (v) the book value of any
asset owned by the Borrower or any Restricted Subsidiary prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (x) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period in which such expenditure actually is made and (y) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired, or (vi) expenditures that constitute Permitted
Acquisitions.

 

“Capitalized Lease Indebtedness” means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

“Cash Collateral Account” means a blocked account at DBCI (or another commercial
bank selected in compliance with Section 9.09) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Election” means an election by the Borrower to pay all of an interest
payment in cash in accordance with Section 2.08(f).

 

“Cash Election Effective Date” has the meaning specified in Section 2.08(f).

 

“Cash Election Termination Date” has the meaning specified in Section 2.08(f).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of the
United States having average maturities of not more than 12 months from the date
of acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii)(A) is organized
under the Laws of the United States, any state thereof or the District of
Columbia or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, and (B) has combined
capital and surplus of at least $500,000,000 (any such bank in the foregoing
clauses (i) or (ii)

 

7

--------------------------------------------------------------------------------


 

being an “Approved Bank”), in each case with average maturities of not more than
12 months from the date of acquisition thereof;

 

(c)           investments in commercial paper maturing within 12 months from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
an Approved Bank; and

 

(e)           Investments in money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000.

 

“Cash Management Banks” means any Lender or any Affiliate of a Lender providing
Cash Management Services to the Borrower or any Restricted Subsidiary.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of any Cash
Management Services, except to the extent that such Cash Management Bank, on the
one hand, and the Borrower or the applicable Restricted Subsidiary, on the other
hand, agree in writing that any such obligations shall not be secured by any
Lien on the Collateral and such Persons shall have delivered such writing to the
Administrative Agent.

 

“Cash Management Services” means treasury, depository and/or cash management
services or any automated clearing house transfer services, provision and
operation of sweep accounts and zero balance accounts, provision of tax payment
services and controlled disbursement services and performance of cash and coin
delivery orders.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change of Control” means:

 

(a)                                  prior to the occurrence of a Qualified IPO,
(i) Holdings at any time shall cease to own directly one hundred percent (100%)
of the Equity Interests of the Borrower, (ii)(A) Fertitta Holders shall fail to
collectively beneficially own, directly or indirectly, Equity Interests in
Holdings representing at least 21.5% of the aggregate equity value represented
by the Equity Interests in Holdings on a fully diluted basis and (B) any person,
entity or “group” (within the meaning of Section 13(d) of the Exchange Act)
(other than Persons constituting Lenders as of the Closing Date and their
respective Affiliates) shall own, directly or

 

8

--------------------------------------------------------------------------------


 

indirectly, beneficially or of record, Equity Interests in Holdings that
represent a greater percentage of the aggregate equity value represented by the
Equity Interests in Holdings on a fully diluted basis than the percentage
beneficially owned, directly or indirectly, by Fertitta Holders or (iii) the
managers of VoteCo nominated or appointed by Fertitta Holders shall cease to
constitute at least thirty seven and one-half percent (37.5%) of the voting
power of the board of managers of VoteCo;

 

(b)                                 after the occurrence of a Qualified IPO, (i)
Fertitta Holders shall fail to collectively beneficially own, directly or
indirectly, Equity Interests in the Borrower representing at least 21.5% of the
aggregate direct or indirect ordinary voting power and aggregate equity value
represented by Equity Interests in the Borrower on a fully diluted basis and
(ii) any person, entity or “group” (within the meaning of Section 13(d) of the
Exchange Act) (other than Persons constituting Lenders as of the Closing Date
and their respective Affiliates) shall own, directly or indirectly, beneficially
or of record, Equity Interests in the Borrower representing a percentage of the
aggregate direct or indirect ordinary voting power or economic interest on a
fully diluted basis greater than the percentage of the ordinary voting power or
economic interest in respect of which Fertitta Holders are collectively the
direct or indirect beneficial owners; or

 

(c)                                  any “change of control” (or any comparable
term) in any document pertaining to (x) any Junior Financing or (y) any other
Indebtedness of Holdings, the Borrower or any Restricted Subsidiary with an
aggregate principal amount or liquidation preference in excess of the Threshold
Amount.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“Chapter 11” means Chapter 11 of the Bankruptcy Code.

 

“Chapter 11 Cases” has the meaning specified in the recitals hereto.

 

“Charges” has the meaning specified in Section 10.10.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, B Term Lenders or Land Term Lenders, (b) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, Swing Line Loans, B Term
Loans or Land Term Loans and (c) when used with respect to any commitment,
refers to a Revolving Credit Commitment.

 

9

--------------------------------------------------------------------------------


 

“Closing Date” means the first date as of which all the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 10.01).

 

“Closing Pro Forma Balance Sheet” has the meaning specified in
Section 5.05(a)(ii).

 

“Closing Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the rulings issued and regulations promulgated thereunder.

 

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

 

“Collateral and Guarantee Requirement” means, at any time, subject to applicable
Gaming Laws, the requirement that:

 

(a)           the Administrative Agent shall have received each Collateral
Document required to be delivered (i) on the Closing Date pursuant to this
Agreement, or (ii) at any other time pursuant to this Agreement (including
Section 6.11) or any other Loan Document at the time so required, duly executed
by each Loan Party party thereto;

 

(b)           all Obligations shall have been unconditionally guaranteed by the
Borrower (in the case of Obligations under clauses (y) and (z) of the first
sentence of the definition thereof), Holdings and each Restricted Subsidiary of
the Borrower;

 

(c)           the Obligations and the Guaranty shall have been secured by a
first-priority security interest (subject only to non-consensual Permitted
Liens) in (i) all the Equity Interests of the Borrower and (ii) all the Equity
Interests of each Person directly owned by (A) the Borrower (including Equity
Interests of Unrestricted Subsidiaries) and (B) any Subsidiary Guarantor but
excluding, in the case of clause (ii), (x) to the extent prohibited by law or,
with the consent of the Administrative Agent, such consent not to be
unreasonably withheld, by the applicable management contract, Equity Interests
in Native American Subsidiaries and (y) Equity Interests in any joint venture
not constituting a Restricted Subsidiary if such security interest would violate
any financing agreement of such joint venture (it being understood and agreed
that in the event any such restriction exists, the Administrative Agent and the
applicable Loan Party shall agree upon an alternative structure (such as an
intermediate holding company constituting a Restricted Subsidiary) to effect the
equivalent of an indirect pledge of such joint venture interest);

 

(d)           except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations and the Guaranty shall have been secured by
a first-priority security interest (subject only to Permitted Liens) in, and
mortgages on, substantially all tangible and intangible assets of each Loan
Party now or hereafter acquired (including accounts, inventory, equipment,
investment property, contract rights, intellectual property, other general
intangibles, deposit accounts, securities accounts, owned and leased real
property and proceeds of the foregoing); provided that (x) security interests in
real property shall be limited to (x) the Mortgaged Properties as of the Closing
Date and owned real property that is either (i) contiguous to any Mortgaged
Property and the Administrative Agent reasonably determines that the value of
the applicable Mortgaged Property is materially increased by encumbering such
contiguous property and such material increase in value outweighs the costs and
expenses associated with encumbering such contiguous property or (ii) has a Fair
Market Value in excess of $1,000,000

 

10

--------------------------------------------------------------------------------


 

and (y) Leasehold Interests of the Borrower or any Restricted Subsidiary under
material ground leases, including, without limitation, any ground lease with an
annual rent equal to or above $1,000,000 (provided that the aggregate Fair
Market Value of all Real Properties owned by the Borrower and its Restricted
Subsidiaries excluded from the mortgage requirements of this clause (d) by
operation of subclause (x)(ii), together with the Fair Market Value of all Real
Properties owned on the Closing Date and not subject to a perfected Lien under
the Collateral Documents, shall not exceed $5,000,000) and (y) security
interests in the assets of Native American Subsidiaries, including the Native
American Contracts and real property interests of such Native American
Subsidiaries, shall, to the extent prohibited by law or, with the consent of the
Administrative Agent, such consent not to be unreasonably withheld, by the
applicable management contract, be excluded (provided, however, that security
interests shall be granted in respect of all rights to receive (and all proceeds
thereof) income, reimbursements, repayments, cash flows and any other
distributions attributable to such assets);

 

(e)           each deposit account and securities account of each Loan Party
(other than Excluded Accounts) shall be subject to a Control Agreement in favor
of the Administrative Agent;

 

(f)            none of the Collateral shall be subject to any Liens other than
Permitted Liens; and

 

(g)           the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each owned or leased property described in paragraph
(d) above or required to be delivered pursuant to Section 6.11 (collectively,
the “Mortgaged Properties”) duly executed and delivered by the record owner or
lessee, as applicable, of such property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid first priority Lien on the property
described therein, free of any other Liens except Permitted Liens, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request from time to time, (iii) such surveys, abstracts, appraisals,
legal opinions and other documents as the Administrative Agent may reasonably
request with respect to any such Mortgaged Property, (iv) flood certificates
covering each Mortgaged Property in form and substance reasonably acceptable to
the Administrative Agent, certified to the Administrative Agent in its capacity
as such and certifying whether or not each such Mortgaged Property is located in
a flood hazard zone by reference to the applicable FEMA map and (v) with respect
to each such Mortgaged Property, either (A) a letter or other written evidence
with respect to such Mortgaged Property from the appropriate Governmental
Authorities concerning current status of applicable zoning and building laws,
(B) an ALTA 3.1 zoning endorsement for the applicable Mortgage Policy or (C) a
zoning report prepared by The Planning Zoning Resource Corporation indicating
that such Mortgaged Property is in material compliance with applicable zoning
and building laws.

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the sole and absolute
discretion of the Administrative Agent after consultation with the Borrower
(confirmed in writing by notice to the Borrower), the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance or surveys in respect of such assets shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.  The Administrative Agent may
grant extensions of time for the perfection of security interests in or the
obtaining of title insurance with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it determines in its sole and
absolute discretion, in consultation with the Borrower, that perfection cannot
be accomplished without undue

 

11

--------------------------------------------------------------------------------


 

effort or expense by the time or times at which it would otherwise be required
by this Agreement or the Collateral Documents.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents to the extent appropriate and agreed between the Administrative Agent
and the Borrower and (b) the Collateral shall not include Excluded Assets.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Intellectual Property Security Agreements, the Mortgages, the
Control Agreements, each of the mortgages, collateral assignments, Security
Agreement Supplements, Pledge Agreement Supplements, security agreements, pledge
agreements, control agreements, amendments to or reaffirmation of any of the
foregoing or other similar agreements delivered to the Administrative Agent and
the Lenders from time to time pursuant to Section 4.01(a)(iii), Section 6.11 or
6.13, the Guaranty, each Guaranty Supplement and each of the other agreements,
instruments or documents, and any amendments to or reaffirmations of any of the
foregoing, that creates or purports to create a Lien or Guarantee in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Confirmation Order” means the confirmation order issued by the Bankruptcy Court
in relation to the Chapter 11 Cases confirming the Plan of Reorganization.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

 

(a)           plus, without duplication and solely to the extent already
deducted (and not added back) in arriving at such Consolidated Net Income, the
sum of the following amounts for such period:

 

(i)            Consolidated Interest Expense;

 

(ii)           income tax expense (if any);

 

(iii)          depreciation and amortization;

 

(iv)          non-cash impairment losses;

 

(v)           non-operating, non-recurring losses on the sale of assets;

 

(vi)          losses attributable to the early extinguishment of Indebtedness;

 

(vii)         losses attributable to hedging obligations or other derivative
instruments; and

 

12

--------------------------------------------------------------------------------


 

(viii)        expenses actually reimbursed in cash to the Borrower or a
Restricted Subsidiary by an Unrestricted Subsidiary pursuant to a Subsidiary
Cost Allocation Agreement;

 

(b)          minus, without duplication and solely to the extent included in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period:

 

(i)            non-operating, non-recurring gains on the sale of assets;

 

(ii)           gains attributable to the early extinguishment of Indebtedness;

 

(iii)          gains attributable to hedging obligations or other derivative
instruments; and

 

(iv)          distributions made by the Borrower to Holdings during such period
pursuant to Sections 7.06(f)(i) and (ii);

 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that, without
duplication:

 

(A)          the following additional items shall be added to Consolidated
EBITDA for such period (solely to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income): (1) Pre-Opening Expenses,
(2) cash restructuring charges or reserves (including restructuring costs
related to acquisitions and to closure/consolidation of facilities) incurred
after the Closing Date and unusual or non-recurring charges (other than
Pre-Opening Expenses), including severance, relocation costs and curtailments or
modifications to pension and post-retirement employee benefit plans; provided,
that the aggregate amount added-back pursuant to this clause (2) with respect to
any period (including with respect to any Acquired EBITDA) shall not exceed 2.5%
of Consolidated EBITDA for such period, (3) Non-Cash Charges in respect of
equity compensation, (4) other Non-Cash Charges, (5) the Base Management Fee (as
defined in the Management Agreement) for such period, (6) expenses incurred by
the Borrower and the Restricted Subsidiaries after the Closing Date and during
such period in respect of the Restructuring Transactions, so long as the
aggregate amount of all such expenses added back pursuant to this clause (6) for
all periods does not exceed $2,000,000 and (7) payments made by the Borrower to
Parent pursuant to the Tax Sharing Agreement (net of any payments received by
the Borrower pursuant to the Subsidiary Tax Sharing Agreements);

 

(B)           the following additional item shall be added to Consolidated
EBITDA for such period: the aggregate amount of distributions received by the
Borrower and the Restricted Subsidiaries from joint ventures that are not
Subsidiaries and from Unrestricted Subsidiaries during such period (other than,
for avoidance of doubt, payments made by Unrestricted Subsidiaries pursuant to
the Subsidiary Tax Sharing Agreements, the Subsidiary Cost Allocation
Agreements, Project Reimbursements and Gun Lake Project Reimbursements);

 

(C)           the following additional item shall be deducted from Consolidated
EBITDA for such period (solely to the extent included in arriving at such
Consolidated Net Income): other extraordinary non-cash gains (excluding any
non-cash gain to the

 

13

--------------------------------------------------------------------------------


 

extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period);

 

(D)          there shall be included in determining Consolidated EBITDA for any
period, (1) the Acquired EBITDA of any Person, property, business or asset
acquired by the Borrower or any Restricted Subsidiary during such period (but
not the Acquired EBITDA of any related Person, property, business or assets to
the extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Borrower or such Restricted Subsidiary (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (2) for the purposes of Sections
2.14, 2.15, 4.02(d), 6.14(a), 7.02(i)(D), 7.02(n), 7.03(e) and 7.11, an
adjustment in respect of each Acquired Entity or Business or Converted
Restricted Subsidiary equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business or Converted Restricted Subsidiary
for such period (including the portion thereof occurring prior to such
acquisition or conversion) as specified in a certificate executed by a
Responsible Officer of the Borrower and delivered to the Lenders and the
Administrative Agent;

 

(E)           there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset sold,
transferred or otherwise disposed of by the Borrower or any Restricted
Subsidiary (including for such purpose, any Restricted Subsidiary re-designated
as an Unrestricted Subsidiary pursuant to Section 6.14) during such period (each
such Person, property, business or asset so sold, disposed of or re-designated,
a “Sold Entity or Business”), based on the actual Disposed EBITDA of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer, disposition or re-designation, but excluding any
shared expenses allocated to such Sold Entity or Business that will continue to
be incurred by the Borrower and the Restricted Subsidiaries following any such
disposition); and

 

(F)           there shall be included in determining Consolidated EBITDA for any
period the New Property EBITDA for such period of any New Property, to the
extent not subsequently sold, transferred or otherwise disposed of by the
Borrower or the Restricted Subsidiary that owns such New Property.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA for any period ending prior to the first
anniversary of the Closing Date, Consolidated EBITDA shall be an amount equal to
the actual Consolidated EBITDA (determined as provided above in this definition
without regard to this sentence) for the period from the Closing Date through
the date of determination multiplied by a fraction the numerator of which is 365
and the denominator of which is the number of days from the Closing Date through
the date of determination.

 

“Consolidated Interest Expense” means, for any period, the interest expense, net
of interest income, of the Borrower and the Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided that
(a) for purposes of Sections 2.14, 2.15, 4.02(d), 6.14(a), 7.02(i)(D), 7.02(n),
7.03(e) and 7.11, there shall be included in determining Consolidated Interest
Expense for any period the interest expense (or income) of any Acquired Entity
or Business

 

14

--------------------------------------------------------------------------------


 

acquired during such period and of any Converted Restricted Subsidiary converted
during such period, in each case based on the interest expense (or income)
relating to any Indebtedness incurred or assumed as part of an acquisition of an
Acquired Entity or Business or as part of the conversion of a Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) assuming any Indebtedness incurred or
repaid in connection with any such acquisition had been incurred or repaid on
the first day of such period and (b) for purposes of Sections 2.14, 2.15,
4.02(d), 6.14(a), 7.02(i)(D), 7.02(n), 7.03(e) and 7.11, there shall be excluded
from determining Consolidated Interest Expense for any period the interest
expense (or income) of any Sold Entity or Business disposed of or re-designated
during such period, based on the interest expense (or income) relating to any
Indebtedness relieved or repaid in connection with any such disposition of such
Sold Entity or Business for such period (including the portion thereof occurring
prior to such disposal) assuming such debt relieved or repaid in connection with
such disposition has been relieved or repaid on the first day of such period;
provided that for purposes of determining compliance with Section 7.11(b) at any
time a Default Quarter is included in the Test Period then most recently ended
prior to a date of determination, the aggregate principal amount of the Loans
repaid pursuant to Section 2.05(b)(iv)(A) with the proceeds of a Permitted
Equity Issuance consummated in reliance on Section 8.05 during such Default
Quarter shall be deemed to be outstanding during such Test Period and any
interest expense of the Borrower and its Restricted Subsidiaries for such Test
Period in respect of such “outstanding” Loans shall be included as “Consolidated
Interest Expense” during such Test Period (as if such “outstanding” Loans bore
interest at the average rate applicable to Term Loans outstanding during such
Test Period).  Notwithstanding anything to the contrary contained herein, for
purposes of determining Consolidated Interest Expense for any period ending
prior to the first anniversary of the Closing Date, Consolidated Interest
Expense shall be an amount equal to actual Consolidated Interest Expense
(determined as provided above in this definition without regard to this
sentence) from the Closing Date through the date of determination multiplied by
a fraction the numerator of which is 365 and the denominator of which is the
number of days from the Closing Date through the date of determination.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (after deduction of the Base
Management Fee (as defined in the Management Agreement) for such period but
prior to any deduction of the Incentive Management Fee (as defined in the
Management Agreement) for such period), excluding, without duplication, the
cumulative effect of a change in accounting principles during such period to the
extent included in the determination of Consolidated Net Income.  There shall be
excluded from Consolidated Net Income for any period the purchase accounting
effects of adjustments to property and equipment, software and other intangible
assets and deferred revenue, as a result of any Permitted Acquisitions, or the
amortization or write-off of any amounts thereof.  There shall be excluded from
Consolidated Net Income (i) the income (or loss) of any Person that is not a
Restricted Subsidiary (including joint venture investments recorded using the
equity method and dividends and distributions paid to the Borrower or a
Restricted Subsidiary during such period) and (ii) the net income of any
Restricted Subsidiary to the extent that the declaration or payment of cash
dividends or similar cash distributions by such Restricted Subsidiary of such
net income is not at the time permitted by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary.  For the
avoidance of doubt, the calculation of Consolidated Net Income for the purposes
hereunder shall include deductions (without duplication) for any and all costs
and expenses of (x) IP Holdco to the extent actually incurred (or reimbursed) by
the Borrower and/or any Restricted Subsidiary and (y) the Borrower and its
Restricted Subsidiaries paid pursuant to the Parent Cost Allocation Agreement.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any

 

15

--------------------------------------------------------------------------------


 

discounting of Indebtedness resulting from the application of purchase
accounting in connection with any Permitted Acquisition), consisting of
Indebtedness for borrowed money, obligations in respect of Capitalized Leases
(but excluding, for the avoidance of doubt, amounts payable under operating
leases), debt obligations evidenced by promissory notes or similar instruments,
the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Persons, all obligations to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and (ii) any earn-out obligation until such obligation becomes a
liability on the balance sheet in accordance with GAAP) and, without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types described above; provided that for purposes of determining compliance with
Section 7.11(a) at any time a Default Quarter is included in the Test Period
then most recently ended prior to a date of determination, the aggregate
principal amount of the Loans repaid pursuant to Section 2.05(b)(iv)(A) with the
proceeds of a Permitted Equity Issuance consummated in reliance on Section 8.05
during such Default Quarter shall be deemed to be outstanding and included as
“Consolidated Total Debt” at such time.

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and L/C Obligations to
the extent otherwise included therein, (iii) the current portion of interest and
(iv) the current portion of current and deferred income taxes, if any.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”, “Controlled” and “Controlling” have the meanings specified in the
definition of “Affiliate.”

 

“Control Agreement” means a tri-party deposit account or securities account
control agreement by and among the applicable Loan Party, the Administrative
Agent and the depository or securities intermediary, and each in form and
substance reasonably satisfactory to the Administrative Agent and in any event
providing to the Administrative Agent “control” of such deposit account or
securities account within the meaning of Articles 8 and 9 of the UCC.

 

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

 

“Core Property” means, collectively, (a) the hotel, resort and casino properties
commonly known as Texas Station, Santa Fe Station, Fiesta Henderson and Fiesta
Rancho and (b) each casino or hotel property hereafter owned or operated by the
Borrower or a Restricted Subsidiary (but not any such property that is (i) owned
by an Unrestricted Subsidiary or (ii) so long as not owned by the Borrower or a
Restricted Subsidiary, operated by an Unrestricted Subsidiary) whose individual
Consolidated EBITDA (determined in a manner acceptable to the Administrative
Agent) for the then most recently ended twelve-month period for which financial
statements are then available exceeds $5,000,000,

 

16

--------------------------------------------------------------------------------


 

excluding any real property or improvements that have been released from the
Liens of the Administrative Agent in accordance with the terms of the Loan
Documents.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cumulative Excess Cash Flow” means, at any time, the sum of (i) Excess Cash
Flow (which may be less than zero) for the period commencing on the Closing Date
and ending on December 31, 2011 plus (ii) Excess Cash Flow (which may be less
than zero for any period) for each succeeding and completed fiscal year at such
time, in each case, with respect to which the related financial statements and
Compliance Certificate have been delivered pursuant to Sections 6.01(a) and
6.02(b), respectively, minus (iii) the aggregate principal amount of all Term
Loans voluntarily repaid pursuant to Section 2.05(a) which reduced the amount of
the mandatory repayment of Term Loans pursuant to Section 2.05(b)(i) by
operation of clause (B) of said Section.

 

“DBCI” means Deutsche Bank AG Cayman Islands Branch and any successor thereto by
merger, consolidation or otherwise.

 

“DBNY” means Deutsche Bank AG New York Branch and any successor thereto by
merger, consolidation or otherwise.

 

“DBTCA” means Deutsche Bank Trust Company Americas and any successor thereto by
merger, consolidation or otherwise.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Debtors” has the meaning specified in the recitals hereto.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Quarter” has the meaning specified in Section 8.05.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurodollar Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in L/C Obligations or participations
in Swing Line Loans required to be funded by it hereunder within one
(1) Business Day of the date required to be funded by it hereunder, unless the
subject of a good faith dispute or subsequently cured, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless the subject of a good faith dispute or subsequently cured, (c) has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding or takeover by a regulatory authority, or (d) has notified the
Borrower, the Administrative Agent, an L/C Issuer, the Swing Line Lender or any
Lender in writing that it does not intend to comply

 

17

--------------------------------------------------------------------------------


 

with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, provided that, for purposes of the L/C Back-Stop Arrangements,
the term “Defaulting Lender” shall include (i) any Lender with an Affiliate that
(x) Controls (within the meaning specified in the definition of “Affiliate”)
such Lender and (y) has been deemed insolvent or become subject to a bankruptcy
proceeding or takeover by a regulatory authority, (ii) any Lender that
previously constituted a “Defaulting Lender” under this Agreement, unless such
Lender has ceased to constitute a “Defaulting Lender” for a period of at least
90 consecutive days, (iii) any Lender which the Administrative Agent or an L/C
Issuer believes in good faith to have defaulted under two or more other credit
facilities to which such Lender is a party, (iv) any Lender that has, for three
or more Business Days from receipt, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder and (v) any
Lender that has failed to fund any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swing Line Loans within
one (1) Business Day of the date DBCI (in its capacity as a Lender) has funded
its portion thereof, unless such Lender has cured such failure and remained
compliant for a period of at least 90 consecutive days.  The Administrative
Agent shall promptly notify the Borrower if, to its knowledge, any Lender
becomes a “Defaulting Lender” pursuant to clause (d) or the proviso in this
definition; provided that the failure of the Administrative Agent to give any
such notice shall not limit or otherwise affect the obligations of the Borrower
or any Lender (including any Defaulting Lender) under this Agreement and the
other Loan Documents.

 

“Disclosure Statement” means that certain “Disclosure Statement” in respect of
Old OpCo and certain of its affiliates and the Plan of Reorganization described
therein in the form approved by the Bankruptcy Court on July 29, 2010 (including
all exhibits attached thereto).

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of “Consolidated EBITDA” (and in the component
financial definitions used therein) were references to such Sold Entity or
Business and its Subsidiaries and without regard to clauses (A)(5) and (A)(6) of
such definition or the last sentence of the definition of “Consolidated Net
Income”), all as determined on a consolidated basis for such Sold Entity or
Business in accordance with GAAP.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Revolving
Credit Commitments), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would

 

18

--------------------------------------------------------------------------------


 

constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the eighth anniversary of the Closing Date.

 

“Disqualified Institutions” means any banks, financial institutions or other
Persons separately identified by the Borrower on Schedule 1.01G.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“Effective Yield” means, as to any tranche of commitments or loans under this
Agreement, the effective yield on such tranche as reasonably determined by the
Administrative Agent, taking into account the applicable interest rate margins,
interest rate benchmark floors and all fees, including recurring, up-front or
similar fees or original issue discount (amortized over the shorter of (x) the
life of such loans and (y) the four years following the date of incurrence
thereof) payable generally to lenders making such loans, but excluding (i) any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the lenders thereunder and (ii) any customary consent
fees paid generally to consenting lenders.

 

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

 

“Environmental Laws” means any and all Federal, state, and local statutes, Laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of, or membership interests, member’s interests, limited liability
company interests or other economic, ownership or profit interests or units in,
such Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

19

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) incurrence of a liability with respect to a withdrawal by any Loan Party or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) incurrence of a liability
with respect to a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization or is insolvent; (d) the filing of a notice of intent to
terminate a Pension Plan or the termination of any Pension Plan, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for funding contributions in the
ordinary course or PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any ERISA Affiliate; or (g) the failure of any
Pension Plan to satisfy the minimum funding standard required for any plan year
or part thereof under Section 412 of the Code or Section 302 of ERISA or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Code or Section 303 or 304 of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)                  the sum, without duplication, of:

 

(i)                             Consolidated Net Income for such period,

 

(ii)                          an amount equal to the amount of all Non-Cash
Charges (including depreciation and amortization and non-cash losses on
Dispositions) incurred during such period to the extent deducted in arriving at
such Consolidated Net Income,

 

(iii)                       decreases in Consolidated Working Capital, base
stock and long-term account receivables for such period (other than any such
decreases arising from acquisitions by the Borrower and the Restricted
Subsidiaries during such period),

 

(iv)                      the amount of income tax expense deducted in
determining Consolidated Net Income for such period (if any),

 

(v)                         the excess, if any, of (A) the aggregate amount of
payments received by the Borrower from Unrestricted Subsidiaries and the Parent
pursuant to the Subsidiary Tax Sharing Agreements or the Tax Sharing Agreement,
as the case may be, during such period over (B) the sum of (1) the amount of
cash income taxes (if any) paid by the Borrower and its Restricted Subsidiaries
in such period plus (2) the

 

20

--------------------------------------------------------------------------------


 

aggregate amount of payments by the Borrower to the Parent pursuant to the Tax
Sharing Agreement during such period,

 

(vi)                      the amount of cash payments received by the Borrower
from Unrestricted Subsidiaries pursuant to the Subsidiary Cost Allocation
Agreements during such period with respect to expenses deducted in the
determination of Consolidated Net Income, and

 

(vii)                   the aggregate amount of distributions received by the
Borrower and its Restricted Subsidiaries from joint ventures that are not
Subsidiaries and from Unrestricted Subsidiaries during such period (other than
payments pursuant to the Subsidiary Tax Sharing Agreements, the Subsidiary Cost
Allocation Agreements, Project Reimbursements and Gun Lake Project
Reimbursements),

 

less

 

(b)                 the sum, without duplication, of

 

(i)                             an amount equal to the amount of all non-cash
credits included in arriving at such Consolidated Net Income,

 

(ii)                          the amount of Capital Expenditures made in cash or
accrued during such period pursuant to Section 7.16, except to the extent (A)
that such Capital Expenditures were financed with the proceeds of asset sales,
sales or issuances of Equity Interests, capital contributions, insurance or
Indebtedness (other than the Revolving Credit Facility), in each case other than
to the extent such proceeds were included in arriving at such Consolidated Net
Income, (B) in the case of cash Capital Expenditures, same were accrued during a
prior period or (C) in the case of accrued Capital Expenditures, same exceed
$10,000,000 for such period,

 

(iii)                       the aggregate amount of all principal payments of
Indebtedness of the Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases and (B) the
amount of any mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii)
to the extent required due to a Disposition that resulted in an increase to
Consolidated Net Income and not in excess of the amount of such increase) made
during such period (other than (x) prepayments in respect of any revolving
credit facility (including the Revolving Credit Facility) to the extent there is
not an equivalent permanent reduction in commitments thereunder and (y)
prepayments of Term Loans, except as provided in subclause (B) above), in each
case except to the extent financed with the proceeds of asset sales (except as
provided in subclause (B) of this paragraph (iii)), sales or issuances of Equity
Interests, capital contributions, insurance or Indebtedness (other than the
Revolving Credit Facility), in each case other than to the extent such proceeds
were included in arriving at such Consolidated Net Income,

 

(iv)                      an amount equal to the aggregate net non-cash gain on
Dispositions by the Borrower and the Restricted Subsidiaries during such period
to the extent included in arriving at such Consolidated Net Income,

 

21

--------------------------------------------------------------------------------


 

(v)                         increases in Consolidated Working Capital, base
stock and long-term account receivables for such period (other than any such
increases arising from acquisitions by the Borrower and the Restricted
Subsidiaries during such period),

 

(vi)                      the amount of cash Investments and acquisitions made
during such period pursuant to Section 7.02 (other than Sections 7.02(a) and
7.02(c)), except to the extent that such Investments and acquisitions were
financed with the proceeds of asset sales, sales or issuances of Equity
Interests, capital contributions, insurance or Indebtedness (other than the
Revolving Credit Facility), in each case other than to the extent such proceeds
were included in arriving at such Consolidated Net Income,

 

(vii)                   the excess, if any, of (A) the sum of (1) the amount of
cash taxes (if any) actually paid by the Borrower and its Restricted
Subsidiaries during such period plus (2) the aggregate amount of payments by the
Borrower to Parent pursuant to the Tax Sharing Agreement during such period over
(B) the aggregate amount of payments received by the Borrower from Unrestricted
Subsidiaries and Parent pursuant to the Subsidiary Tax Sharing Agreements or the
Tax Sharing Agreement, as the case may be during such period,

 

(viii)                the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Borrower and the Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness (other than any Indebtedness that is unsecured or
subordinated (in “right of payment” or on a “lien priority” basis) to the
Obligations),

 

(ix)                        the amount of the Incentive Management Fee (as
defined in the Management Agreement) actually paid in cash during such period,

 

(x)                           the amount of distributions made by the Borrower
to Holdings pursuant to Sections 7.06(f)(i) and (ii); and

 

(xi)                        any Net Cash Proceeds received by the Borrower or
any of its Restricted Subsidiaries for which the Borrower provides notice of its
intent to reinvest, use or apply such Net Cash Proceeds in accordance with
Section 2.05(b)(ii)(B) or (C), in each case solely to the extent such Net Cash
Proceeds result in an increase to Consolidated Net Income for such period and
not in excess of the amount of such increase; provided that to the extent Excess
Cash Flow for any period is reduced by operation of this clause (xi) and the
applicable Net Cash Proceeds are not reinvested, used or applied in such period
or a future period, as applicable, within the time frame required by such
Section, such unutilized portion shall be added to the calculation of Excess
Cash Flow for the immediately succeeding period.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” means (a) payroll accounts so long as such payroll accounts
are zero balance deposit accounts, (b) withholding tax and fiduciary accounts
and (c) other deposit accounts of the Borrower and the Restricted Subsidiaries
with individual average daily balances of less than $200,000 and an aggregate
balance for all such accounts of less than $1,000,000 and (d) securities

 

22

--------------------------------------------------------------------------------


 

accounts of the Borrower and the Restricted Subsidiaries with individual average
daily balances of less than $200,000 and an aggregate balance for all such
accounts of less than $1,000,000.

 

“Excluded Assets” means, collectively, the Excluded Assets (as defined in the
Security Agreement) (excluding the assets set forth in clause (c) of the
definition of “General Excluded Assets” therein) and the Excluded Assets (as
defined in the Pledge Agreement).

 

“Excluded Taxes” has the meaning specified in Section 3.01(a).

 

“Existing Maturity Date” has the meaning specified in Section 2.14.

 

“Extension Date” means the date occurring on (i) the fifth anniversary of the
Closing Date and (ii) to the extent the Maturity Date is extended pursuant to
Section 2.14 on the fifth anniversary of the Closing Date, the sixth anniversary
of the Closing Date.

 

“Extension Request” has the meaning specified in Section 2.14.

 

“Facility” means the B Term Loan Facility, the Land Term Loan Facility, the
Revolving Credit Facility, the Swing Line Sublimit or the Letter of Credit
Sublimit, as the context may require.

 

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith; provided that if the fair market value is equal to or exceeds
$10,000,000, such determination shall be approved by the board of managers of
the Borrower.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates (rounded upwards, if necessary, to the next 1/100
of 1%) on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to JPMCB, on such day on such
transactions as determined by the Administrative Agent.

 

“Fee Letter” means the Agency Fee Letter entered into by the Borrower and the
Administrative Agent.

 

“Fertitta Brothers” means Frank J. Fertitta III and Lorenzo J. Fertitta.

 

“Fertitta Entertainment” means Fertitta Entertainment LLC, a Delaware limited
liability company, and its successors.

 

“Fertitta Family Entity” means, any trust or entity one hundred percent (100%)
owned and Controlled by or established for the sole benefit of, or the estate
of, any of Frank J. Fertitta III or Lorenzo J. Fertitta or their spouses or
lineal descendants (including, without limitation, adopted children and their
lineal descendants).

 

“Fertitta Holder” means (a) Frank J. Fertitta III or Lorenzo J. Fertitta or any
of their spouses or lineal descendants (including without limitation, adopted
children and their lineal descendants) or (b) a Fertitta Family Entity.

 

23

--------------------------------------------------------------------------------


 

“First Test Date” means the date of the first delivery (or required delivery) of
financial statements pursuant to Section 6.01(a) or (b) after the earlier to
occur of (i) the 18-month anniversary of the Closing Date and (ii) the date on
which the aggregate amount of Investments resulting from the designation of all
Restricted Subsidiaries as Unrestricted Subsidiaries pursuant to Section 6.14(a)
on or after the Closing Date exceeds $10,000,000.

 

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

“Foreign Subsidiary” of any Person means any Subsidiary of such Person that is
not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

“Gaming” or “gaming” has the meaning ascribed to such term in Nevada Revised
Statutes Section 463.0153.

 

“Gaming Authority” means any applicable governmental, regulatory or
administrative state, local or Tribal agency, authority, board, bureau,
commission, department or instrumentality of any nature whatsoever involved in
the supervision or regulation of casinos, gaming and gaming activities,
including, without limitation, in the State of Nevada, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, and any of their respective
successors or replacements.

 

“Gaming Law” means all Laws pursuant to which a Gaming Authority possesses
licensing, permit or regulatory authority over casinos, gaming and gaming
activities conducted within its jurisdiction, or the ownership of an entity
engaged therein.

 

“Gaming Permits” means, collectively, every license, permit, approval,
registration, finding of suitability, waiver, exemption or other authorization
required to own, operate and otherwise conduct non-restricted gaming operations
granted or issued by any Gaming Authority and any other applicable Governmental
Authorities.

 

24

--------------------------------------------------------------------------------


 

“Governmental Approvals” means all permits, licenses, consents, approvals,
declarations, concessions, orders, filings, notices, findings of suitability,
entitlements, waivers, variances, certificates and other authorizations granted
or issued by any Governmental Authority, including any agency(ies) of the City
of North Las Vegas, Nevada, Clark County, Nevada, the City of Reno, Nevada, the
City of Henderson, Nevada, the State of Nevada and the United States necessary
for the operation of the Mortgage Properties (including, without limitation, as
required under any Gaming Laws).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality, Tribe,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including,
without limitation, all Gaming Authorities.

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

“Ground Lease Properties” means, collectively, each Individual Property of which
the Borrower or a Restricted Subsidiary is a tenant under a Ground Lease.

 

“Ground Leases” has the meaning provided in the Mortgages, collectively.

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business, or customary and
reasonable indemnity obligations entered into in connection with any acquisition
or Disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, Holdings, the Borrower and the Subsidiary
Guarantors.

 

“Guaranty” means, collectively, (a) the Guaranty Agreement made by each
Subsidiary Guarantor, Holdings and the Borrower in favor of the Administrative
Agent on behalf of the Secured Parties, substantially in the form of Exhibit F
and (b) each other guaranty and guaranty supplement delivered pursuant to
Section 6.11.

 

“Guaranty Supplement” has the meaning provided in the Guaranty.

 

25

--------------------------------------------------------------------------------


 

“Gun Lake Project Reimbursements” means any amounts received by Old OpCo, any of
its Subsidiaries or any joint venture of Old OpCo or any of its Subsidiaries
prior to the Closing Date in repayment, or otherwise on account, of any loan or
advance made by it to a Tribe pursuant to any Native American Contract solely
relating to the Gun Lake project.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto, and such Person’s successors and assigns.

 

“Holdco” means Station Holdco LLC, a Delaware limited liability company.

 

“Holdings” means NP Opco Holdings LLC, a Nevada limited liability company.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Hotel/Casino Facilities” means, collectively, the hotel and gaming or casino
facilities located on the Mortgaged Properties, together with all pools, parking
lots and other facilities and amenities related to any of the foregoing.

 

“Improvements” has the meaning set forth in the Mortgages, collectively.

 

“Incremental Amendment” has the meaning specified in Section 2.15.

 

“Incremental Facility Closing Date” has the meaning specified in Section 2.15.

 

“Incremental Revolving Credit Commitments” means, for any Revolving Credit
Lender, any Revolving Credit Commitment provided by such Revolving Credit Lender
after the Closing Date pursuant to an Incremental Amendment delivered pursuant
to Section 2.15; it being understood, however, that on each date upon which an
Incremental Revolving Credit Commitment of any Revolving Credit Lender becomes
effective, such Incremental Revolving Credit Commitment of such Revolving Credit
Lender shall be added to (and thereafter become a part of) the Revolving Credit
Commitment of such Revolving Credit Lender for all purposes of this Agreement as
contemplated by Section 2.15.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                  obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)                 the maximum amount (after giving effect to any prior
drawings or reductions which may have been reimbursed) of all letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

 

(c)                  net obligations of such Person under any Swap Contract (or,
to the extent of any related Swap Contracts entered into with the same
counterparty and which provide that amounts

 

26

--------------------------------------------------------------------------------


 

due thereunder may be set off among such Swap Contracts, the net obligations of
such Person under all such related Swap Contracts);

 

(d)                 all obligations of such Person to pay the deferred purchase
price of property or services (other than (i) trade accounts payable in the
ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP);

 

(e)                  indebtedness (excluding prepaid interest thereon) secured
by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention agreements
and mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                    all Capitalized Lease Indebtedness;

 

(g)                 all obligations of such Person in respect of Disqualified
Equity Interests;

 

(h)                 obligations under Support Agreements; and

 

(i)                     all Guarantees of such Person in respect of any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt. 
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value as of such date.  The amount of
Indebtedness represented by Guarantees and Support Agreements shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee or Support
Agreement is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith; provided, that in no event shall such amount be less than
the amount required to be reflected in the consolidated balance sheet of the
Person providing such Guarantee or Support Agreement in accordance with GAAP
(including Financial Standards Board Statement No. 5).  The amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the Fair Market Value of the property encumbered thereby.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnified Taxes” means Taxes, other than (a) Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Individual Property” means the “Site” as defined in each Mortgage, severally.

 

“Information” has the meaning specified in Section 10.08.

 

“Initial Land Term Loan” has the meaning specified in Section 2.01(a)(ii).

 

27

--------------------------------------------------------------------------------


 

“Intellectual Property Security Agreements” means the Intellectual Property
Security Agreements, substantially in the form of Exhibit I.

 

“Intercompany Note” means the global intercompany note, substantially in the
form of Exhibit K.

 

“Interest Coverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, for any Test Period, the ratio of (i)
Consolidated EBITDA for such Test Period to (ii) Consolidated Interest Expense
for such Test Period.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurodollar Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date; and (c) as to any Swing Line
Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending one, two, three or six months after the date of such
Borrowing as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(a)                  any Interest Period that would otherwise end on a day that
is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

 

(b)                 any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and

 

(c)                  no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person
(including by way of merger or consolidation), (b) a loan, advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or a substantial part of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  Subject to Section 6.14 (in the case of
deemed Investments in Unrestricted Subsidiaries), for purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested
(in the case of any non-cash asset invested, taking the Fair Market Value
thereof at the time the investment is made), without adjustment for subsequent
increases or decreases in the value of such Investment.

 

“IP Holdco” means NP IP Holdings LLC, a Nevada limited liability company.

 

“IP Holdco Transition Date” means earlier of (a) the date on which all Aggregate
Commitments and Letters of Credit shall have terminated and all Loans and other
Obligations (other than customary indemnity obligations and expense
reimbursement obligations not then due and payable) shall

 

28

--------------------------------------------------------------------------------


 

have been paid in full in cash or (b) the date on which the Transition Period
(as defined in the Transition Services Agreement) shall have terminated.

 

“IP Rights” has the meaning specified in Section 5.15.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Lead Arrangers” has the meaning specified in the preamble hereto.

 

“JPMCB” means JPMorgan Chase Bank, N.A. and any successor thereto by merger,
consolidation or otherwise.

 

“Junior Financing” has the meaning specified in Section 7.13(a).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Land” has the meaning set forth in the Mortgages, collectively.

 

“Land Term Lender” means, at any time, any Lender that has a Land Term Loan at
such time.

 

“Land Term Loan” means any Initial Land Term Loan held by any Lender pursuant to
this Agreement plus all PIK Interest capitalized as principal pursuant to
Section 2.08(f).

 

“Land Term Loan Distribution” has the meaning provided in Section 2.01(a)(ii).

 

“Land Term Loan Distribution Amount” means, with respect to each Lender, the
principal amount of the Land Term Loan such Lender has been deemed to hold
pursuant to the Plan of Reorganization (as a portion of the consideration
provided to the holders of “Allowed S.2 Claims” under (and as defined in) the
Plan of Reorganization) on the Closing Date pursuant to Section 2.01(a)(ii) as
set forth opposite such Lender’s name on Schedule 2.01 under the caption “Land
Term Loan Distribution Amount.”  The aggregate amount of the Land Term Loan
Distribution Amounts of all Land Term Lenders on the Closing Date (after giving
effect to the Land Term Loan Distribution) is $25,000,000.

 

“Land Term Loan Facility” means all Land Term Loans made hereunder (including by
way of the capitalizing of PIK Interest pursuant to Section 2.08(f)).

 

“Land Term Loan Property” means each parcel of real property set forth on
Schedule 1.01F.

 

“Land Term Note” means a promissory note of the Borrower payable to any Land
Term Lender or its registered assigns in substantially the form of Exhibit C-2,
evidencing the aggregate Indebtedness of the Borrower to such Land Term Lender
resulting from the Land Term Loans held or deemed held by such Land Term Lender.

 

“Laws” means, collectively, all international, foreign, tribal, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any

 

29

--------------------------------------------------------------------------------


 

Governmental Authority, in each case whether or not having the force of law
(including any Gaming Law or Liquor Law).

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Back-Stop Arrangements” has the meaning provided in Section 2.16.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means DBNY and any other Lender that becomes an L/C Issuer in
accordance with Section 2.03(k) or 10.07(j), in each case, in its capacity as an
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

“Leasehold Estate” means the estate in the applicable Mortgaged Properties
created by each Ground Lease.

 

“Lender” means each Person from time to time party hereto as a Lender, including
any Person that becomes party hereto pursuant to an Assignment and Assumption
and, as the context requires, includes each L/C Issuer and the Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Exposure” means, at any time, the L/C Obligations at such
time. The Letter of Credit Exposure of any Revolving Credit Lender at any time
shall be its Pro Rata Share of the L/C Obligations at such time.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $10,000,000 (provided a Defaulting Lender’s Pro Rata Share of the L/C
Obligations subject to L/C Back-Stop Arrangements shall not apply to reduce this
$10,000,000 sublimit) and (b) the aggregate amount of the

 

30

--------------------------------------------------------------------------------


 

Revolving Credit Commitments.  The Letter of Credit Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate for eurodollar deposits for a period equal to one, two, three or six
months (as selected by the Borrower) appearing on Reuters Screen LIBOR01 Page at
approximately 11:00 a.m. (London Time) on the date two Business Days prior to
the beginning of such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

 

“License Revocation” means (i) the denial, revocation or suspension of any
Material Nevada Governmental Approval of the Manager, Fertitta Entertainment or
any Loan Party by any Governmental Authority; or (ii) the filing of a
disciplinary complaint by a Governmental Authority seeking the denial,
revocation or suspension of any Material Nevada Governmental Approval of the
Manager, Fertitta Entertainment or any Loan Party; provided, that each of the
Manager, Fertitta Entertainment and the applicable Loan Parties shall have the
greater of (a) ninety (90) days from the date of filing of such disciplinary
complaint or (b) such time period as may be granted by the applicable
Governmental Authority to cure any event or deficiency giving rise to the filing
of such disciplinary complaint such that the complaint is dismissed or settled
without a denial, revocation or suspension of such Material Nevada Governmental
Approval.  Notwithstanding any applicable cure period set forth in clause
(ii) above, if a Material Nevada Governmental Approval of the Manager, Fertitta
Entertainment or any Loan Party is denied, revoked or suspended by any
Governmental Authority, a “License Revocation” shall be deemed to have occurred
on the effective date of such denial, revocation or suspension.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Liquidity” means, at any date of determination, the sum of Unrestricted cash
and Cash Equivalents of the Borrower and its Restricted Subsidiaries on such
date plus the Manager Reserves on such date plus the Availability on such date.

 

“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
its Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

 

“Liquor Laws” means the Laws applicable to or involving the sale and
distribution of liquor by the Borrower or any of its Subsidiaries in any
jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the applicable Liquor Authorities.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a B Term Loan, Land Term Loan, Revolving Credit Loan or a Swing
Line Loan.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) each Letter of Credit
Application, (vi) the Intercompany

 

31

--------------------------------------------------------------------------------


 

Note, (vii) each Incremental Amendment, (viii) other than for the purposes of
Section 10.01, the Fee Letter and (ix) the Management Fee Subordination
Agreement.

 

“Loan Parties” means, collectively, the Borrower, each Subsidiary Guarantor and
Holdings.

 

“Majority Revolving Lenders” means those Revolving Credit Lenders (other than
Defaulting Lenders) which would constitute the Required Lenders under, and as
defined in, this Agreement if all outstanding Obligations with respect to the
Term Loans were repaid in full.

 

“Majority Term Lenders” means those Term Lenders which would constitute the
Required Lenders under, and as defined in, this Agreement if all outstanding
Revolving Obligations were paid or repaid in full and all Revolving Credit
Commitments and Letters of Credit were terminated.

 

“Management Agreement” means that certain Management Agreement, dated as of the
date hereof, between the Borrower and the Manager.

 

“Management Agreement Guaranty” means that certain Guaranty, dated as of the
date hereof, executed by Fertitta Entertainment in favor of the Borrower.

 

“Management Fee Subordination Agreement” means that certain Subordination of
Management Agreement, dated as of the date hereof, among the Borrower, the
Manager and the Administrative Agent.

 

“Manager” means FE OpCo Management LLC, a Delaware limited liability company.

 

“Manager Allocation Agreement” means that certain Manager Allocation Agreement,
dated as of the date hereof, among Fertitta Entertainment, the Manager, certain
other Subsidiaries of Fertitta Entertainment and the Borrower.

 

“Manager Documents” means the Management Agreement and the Management Agreement
Guaranty.

 

“Manager Reserves” means, at any date, amounts that have been designated by the
Manager on behalf of the Borrower and the Restricted Subsidiaries in accordance
with the Management Agreement as reserved for use by the Borrower and the
Restricted Subsidiaries at such times when Revolving Credit Borrowings cannot be
made, including, without limitation, amounts reserved for the Working Capital
Requirement (as defined in the Management Agreement) or under the Reserve Fund
(as defined in the Management Agreement); provided that such Manager Reserves
shall not at any time exceed $3,000,000.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means any change, occurrence, event, circumstance or
development that has had or could reasonably be expected to have a material
adverse effect on (a) the business, property, condition (financial or
otherwise), operation or performance of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the other
Loan Parties, taken as a whole, to perform their payment obligations under the
Loan Documents, (c) the validity or enforceability of any of the Loan Documents
or the rights and remedies of the Administrative Agent and other Secured Parties
or (d) the Liens in favor of the Administrative Agent on the Collateral or the
priority of such Liens.

 

32

--------------------------------------------------------------------------------


 

“Material Contracts” means, collectively, (i) each of the Manager Documents, the
Management Fee Subordination Agreement, the Parent Cost Allocation Agreement,
the Subsidiary Cost Allocation Agreements, the Transition Services Agreement,
the Tax Sharing Agreement, the Subsidiary Tax Sharing Agreements and the
Borrower/IP Holdco License Agreement, (ii) each agreement of the Borrower or any
of its Restricted Subsidiaries evidencing Indebtedness (other than any
intercompany Indebtedness among the Borrower and the Restricted Subsidiaries)
for borrowed money in an amount equal to or greater than the Threshold Amount
and (iii) each other contract set forth on Schedule 1.01E, in each case as in
effect on the date hereof or as amended, restated, supplemented or otherwise
modified in accordance with the provisions of the Loan Documents.

 

“Material Nevada Governmental Approval” means any material Governmental Approval
(including any Nevada Gaming License) issued by any Governmental Authority
including any agency(ies) of the City of North Las Vegas, Nevada; the City of
Reno, Nevada; the City of Henderson, Nevada; Clark County, Nevada; or the State
of Nevada, the denial, revocation or suspension of which would have a Material
Adverse Effect.

 

“Material Real Property Lease” means (i) any Real Property Lease to a single
Tenant covering 10,000 square feet or more of rentable area of any Individual
Property and (ii) the Material Real Property Leases (including all amendments
and supplements thereto) designated as such on Schedule 5.08(f); provided, that
no Real Property Lease that relates solely to a restaurant, movie theatre or
night club or relates solely to a short-term lease of a parking lot shall
constitute a Material Real Property Lease.

 

“Maturity Date” means the date occurring on the fifth anniversary of the Closing
Date, as such date may be extended or shortened pursuant to Section 2.14, or
such earlier date that the Loans become due as a result of acceleration or
otherwise.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties substantially in the form
of Exhibit H (with such changes as may be customary to account for local Law
matters), and any other mortgages executed and delivered pursuant to
Section 6.11 or 6.13.

 

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

 

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of “Collateral and Guarantee Requirement.”

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Native American Contracts” means (a) each contract listed under the heading
“Native American Contracts” on Schedule 1.01H, and (b) any other agreements
(including, without limitation, management agreements, development agreements
and loan documents) with Tribes related to the development, construction,
management or operation of gaming, lodging and other related businesses thereto,
in connection with existing projects governed by the Native American Contracts
referred to in (a) above.

 

33

--------------------------------------------------------------------------------


 

“Native American Investment Rollover Amount” has the meaning specified in
Section 7.02(p).

 

“Native American Investments” means Investments in the form of (i) loans or
advances or (ii) payments, in any case by Native American Subsidiaries pursuant
to a Native American Contract.

 

“Native American Subsidiary” means (a) as of the Closing Date, those
Subsidiaries of the Borrower which are designated as such on Schedule 1.01D and
(b) each additional Subsidiary of the Borrower which is hereafter designated as
such from time to time by written notice to the Administrative Agent in a manner
consistent with the provisions of Section 6.14(b); provided that no such
Subsidiary shall be (or, in the case of clauses (i) and (ii), remain) so
designated (i) unless at all times such Subsidiary is engaging exclusively in
the business of managing, constructing, developing, servicing, and otherwise
supporting gaming, lodging and other related businesses under the auspices of a
Tribe in connection with a Native American Contract, (ii) unless at all times
neither it nor any of its Subsidiaries owns (x) any interest in any Core
Property or any Equity Interests in any Person that is not itself a Native
American Subsidiary or (y) any other material asset other than Real Property
(and improvements thereon), contracts and related contract rights and other
general intangibles, promissory notes and cash and Cash Equivalents or
(iii) when any Default has occurred and is continuing.  Solely for the purposes
of (i) the definition of “Excluded Assets” set forth in the Pledge Agreement and
(ii) clause (c) of the definition of “Collateral and Guarantee Requirement” set
forth herein, “Native American Subsidiary” shall include any Person (other than
a Subsidiary) in which the Borrower or a Restricted Subsidiary holds an Equity
Interest that is designated as such by the Borrower; provided, that (A) no such
Person shall be (or remain) so designated unless (x) at all times such Person is
engaging exclusively in the business of managing, constructing, developing,
servicing, and otherwise supporting gaming, lodging and other related businesses
under the auspices of a Native American tribe, band or other forms of
government, and (y) at all times neither it nor any of its Subsidiaries owns any
Equity Interests in any Person that is not itself designated as a “Native
American Subsidiary” pursuant to this sentence and (B) Borrower shall not make
such designation if a Default has occurred and is continuing.

 

“Net Cash Proceeds” means:

 

(a)                  with respect to the Disposition of any asset by the
Borrower or any Restricted Subsidiary or any Casualty Event, the remainder, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such Disposition or Casualty Event (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received and, with respect to
any Casualty Event, any insurance proceeds or condemnation awards in respect of
such Casualty Event actually received by or paid to or for the account of the
Borrower or any Restricted Subsidiary) minus (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the reasonable out-of-pocket expenses (including
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by the Borrower or such Restricted
Subsidiary in connection with such Disposition or Casualty Event, (C) taxes paid
or reasonably estimated to be actually payable in connection therewith, and
(D) any reserve for adjustment in respect of (x) the sale price of such asset or
assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by the Borrower or any Restricted
Subsidiary after such sale or other Disposition thereof, including pension and
other post-employment benefit liabilities and liabilities

 

34

--------------------------------------------------------------------------------


 

related to environmental matters or against any indemnification obligations
associated with such transaction and it being understood that “Net Cash
Proceeds” shall include any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration received by the Borrower or any
Restricted Subsidiary in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) of this clause
(a) or, if such liabilities have not been satisfied in cash and such reserve is
not reversed within three hundred and sixty-five (365) days after such
Disposition or Casualty Event, the amount of such reserve; provided that, except
with respect to a Disposition of any Land Term Loan Property, (x) no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless such net cash proceeds shall exceed $2,500,000 and (y) no such net cash
proceeds shall constitute Net Cash Proceeds under this clause (a) in any fiscal
year until the aggregate amount of all such net cash proceeds in such fiscal
year shall exceed $5,000,000 (and thereafter only net cash proceeds in excess of
such amount shall constitute Net Cash Proceeds under this clause (a));

 

(b)                 with respect to the incurrence or issuance of any
Indebtedness by the Borrower or any Restricted Subsidiary, the excess, if any,
of (i) the sum of the cash received by the Borrower or such Restricted
Subsidiary in connection with such incurrence or issuance over (ii) the
investment banking fees, underwriting discounts, commissions, costs and other
reasonable out-of-pocket expenses and other customary expenses, incurred by the
Borrower or such Restricted Subsidiary in connection with such incurrence or
issuance;

 

(c)                  with respect to the sale or issuance of any Equity
Interests by, or any capital contribution to, any Person (including any
Permitted Equity Issuance), an amount equal to the excess, if any, of (i) the
sum of the cash received by such Person in connection with such sale, issuance
or contribution over (ii) the investment banking fees, underwriting discounts,
commissions, costs and other reasonable out-of-pocket expenses and other
customary expenses, incurred by such Person in connection with such sale,
issuance or contribution; and

 

(d)                 with respect to any Project Reimbursement received by
Holdings, any of its Subsidiaries or any joint venture of Holdings or any of its
Subsidiaries, the excess, if any, of the sum of the cash received by Holdings,
such Subsidiary or such joint venture in connection with such Project
Reimbursement, net of any reasonable reserves for taxes or equivalent payments
required to be paid by the distributing entity.

 

“Nevada Gaming License” means all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements issued by any Nevada Gaming Authority necessary for or relating to
the conduct of activities under the Gaming Laws within the State of Nevada.

 

“New Property” means, with respect to any period, any new hotel and/or casino
and related amenities (as opposed to any expansion to existing properties)
opened for business to the public by the Borrower or its Restricted Subsidiaries
during such period.

 

“New Property EBITDA” means, with respect to any New Property for any period,
the amount for such period of Consolidated EBITDA of such New Property
(determined as if references to the Borrower and the Restricted Subsidiaries in
the definition of “Consolidated EBITDA” (and in the component financial
definitions used therein) were references to the Person that owns such New
Property and its applicable Subsidiaries), all as determined on a consolidated
basis for such New Property; provided that, for any period, if the New Property
was not opened on the first day of such period, then the

 

35

--------------------------------------------------------------------------------


 

New Property EBITDA for such period shall be equal to (i) the actual
Consolidated EBITDA for such New Property during such period as determined
above, divided by (ii) the number of days during such period from and after the
opening of such New Property, times (iii) the total number of days in such
period.

 

“New Real Property Lease” has the meaning specified in Section 7.18(a).

 

“Non-Cash Charges” means (a) non-cash losses on asset sales, disposals or
abandonments, (b) any non-cash impairment charge or asset write-off related to
intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (c) all non-cash losses from investments recorded
using the equity method, (d) stock-based awards compensation expense, and
(e) other non-cash charges (provided that if any non-cash charges referred to in
this clause (e) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA or Excess Cash Flow, as applicable, to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period).

 

“Non-Compete Agreement” means that certain Non-Competition Agreement, dated as
of the date hereof, among the Parent, Station Holdco LLC, Fertitta
Entertainment, the Manager, FE PropCo Management LLC, Frank J. Fertitta III,
Lorenzo J. Fertitta, German American Capital Corporation and JPMCB.

 

“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).

 

“Non-Disturbance Agreement” has the meaning specified in Section 7.18(g).

 

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any Permitted Equity Issuance or of Cumulative Excess Cash Flow (and Excess
Cash Flow) that such amount (a) was not required to be applied to prepay the
Loans pursuant to Section 2.05(b), and (b) was not previously taken into account
in permitting a transaction under the Loan Documents where such permissibility
is (or may have been) contingent on receipt of such amount or utilization of
such amount for a specified purpose.  For the avoidance of doubt, the aggregate
amount of Investments, prepayments of Junior Financing and Capital Expenditures
made in reliance on the amount of Net Cash Proceeds or Cumulative Excess Cash
Flow, as applicable, pursuant to Sections 7.02(n), 7.13(a) and/or 7.16(c) shall
reduce the amount “Not Otherwise Applied” of any Net Cash Proceeds or Cumulative
Excess Cash Flow, as applicable.  The Borrower shall promptly notify the
Administrative Agent of any application of such amount as contemplated by
(b) above.

 

“Note” means a B Term Note, a Land Term Note, a Revolving Credit Note or a Swing
Line Note, as the context may require.

 

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Revolving Credit Commitment, Loan
or Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, (y) obligations of any Loan Party and its Subsidiaries
arising under any Secured Hedge

 

36

--------------------------------------------------------------------------------


 

Agreement and (z) Cash Management Obligations and including, in each of clauses
(x), (y) and (z), interest, fees and expenses that accrue after the commencement
by or against any Loan Party or Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest, fees and expenses are allowed claims in such proceeding.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of their Subsidiaries to the extent they
have obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, premium, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party or its Subsidiaries
under any Loan Document and (b) the obligation of any Loan Party or any of its
Subsidiaries to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party or such Subsidiary.

 

“Old OpCo” means Station Casinos, Inc., a Nevada corporation.

 

“Old OpCo Audited Financial Statements” means the audited consolidated balance
sheets of Old OpCo and its Subsidiaries as of December 31, 2008, December 31,
2009 and December 31, 2010 and the related audited consolidated statements of
income, stockholders’ equity and cash flows for Old OpCo and its Subsidiaries
for the fiscal years ended December 31, 2008, December 31, 2009 and December 31,
2010.

 

“Old OpCo Unaudited Financial Statements” means the unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of Old OpCo and its Subsidiaries for (A) each fiscal quarter of Old OpCo
ended after December 31, 2010 and at least forty-five (45) days before the
Closing Date and (B) to the extent reasonably available, each fiscal month after
the most recent fiscal period for which financial statements were received by
the Administrative Agent and the Lenders as described above and ended at least
thirty (30) days before the Closing Date, which financial statements described
in clause (A) shall be prepared in accordance with GAAP (but excluding
footnotes).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Credit Agreement” has the meaning specified in the recitals hereto.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (a) with respect to the B Term Loans, Land Term
Loans, Revolving Credit Loans and Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of B Term Loans, Land Term Loans, Revolving Credit
Loans (including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the aggregate outstanding amount thereof on such
date after giving effect to any L/C Credit Extension

 

37

--------------------------------------------------------------------------------


 

occurring on such date and any other changes thereto as of such date, including
as a result of any reimbursements of outstanding unpaid drawings under any
Letters of Credit (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

 

“Parent” means Station Casinos LLC, a Nevada limited liability company.

 

“Parent Cost Allocation Agreement” means that certain Parent Cost Allocation
Agreement, dated as of the date hereof, among Holdings, the Borrower and its
Restricted Subsidiaries and the Parent.

 

“Parent/IP Holdco License Agreement” means that certain IP Holdco to PropCo
License Agreement, dated as of the date hereof, among Parent and IP Holdco.

 

“Participant” has the meaning specified in Section 10.07(e).

 

“Patriot Act” has the meaning specified in Section 10.21.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute.

 

“Permits” means any and all franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, easements, rights of way, Liens and other rights, privileges and
approvals required under any applicable Law (including, without limitation,
Gaming Permits and permits required under Liquor Laws).

 

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

 

“Permitted Equity Issuance” means (i) an issuance of Qualified Equity Interests
by the Borrower to Holdings and (ii) any issuance of Qualified Equity Interests
by Holdings to Parent.

 

“Permitted Lien” means each Lien permitted under Section 7.01.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, replacement, refunding, renewal or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, replaced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
replacement, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, replacement, refunding, renewal
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted

 

38

--------------------------------------------------------------------------------


 

pursuant to Section 7.03(e), at the time thereof, no Event of Default shall have
occurred and be continuing, and (d) if such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is Indebtedness permitted
pursuant to Section 7.03(b) or 7.13(a), (i) to the extent such Indebtedness
being modified, refinanced, replaced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, replacement, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended, (ii) to the
extent such Indebtedness being modified, refinanced, replaced, refunded, renewed
or extended is secured by Liens that are subordinated to the Liens securing the
Obligations, such modification, refinancing, replacement, refunding, renewal or
extension is unsecured or secured by Liens that are subordinated to the Liens
securing the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation (including any intercreditor or similar
agreements) governing the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended, (iii) the terms and conditions of any such
modified, refinanced, replaced, refunded, renewed or extended Indebtedness,
taken as a whole, are not materially less favorable to the interests of the
Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended; provided that a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness and drafts of the documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirement shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees) and (iv) such modification, refinancing,
replacement, refunding, renewal or extension is incurred by the Person who is
the obligor of the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petition Date” has the meaning specified in the recitals hereto.

 

“PIK Interest” shall have the meaning assigned to such term in Section 2.08(f).

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Section 302 or Title IV
of ERISA, any ERISA Affiliate.

 

“Plan Effective Date” means the “Effective Date” of (and as defined in) the Plan
of Reorganization.

 

“Plan of Reorganization” means the joint plan of reorganization in the form
attached as Exhibit A to the Disclosure Statement, without regard to any
modifications thereto made on or prior to the Closing Date that are adverse to
the interests of the Lenders in any material respect (as reasonably determined
by the Required Consenting Lenders in their good faith discretion), unless
approved in writing by the Administrative Agent (acting at the direction of the
Required Consenting Lenders), as the same may be amended, modified and/or
supplemented after the Closing Date in accordance with the terms hereof.

 

“Platform” has the meaning specified in Section 6.02.

 

39

--------------------------------------------------------------------------------


 

“Pledge Agreement” means, collectively, the Pledge Agreement executed by
Holdings, the Borrower and the Subsidiary Guarantors, substantially in the form
of Exhibit G-2, together with each other Pledge Agreement Supplement executed
and delivered pursuant to Section 6.11.

 

“Pledge Agreement Supplement” has the meaning specified in the Pledge Agreement.

 

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
conversion of an Unrestricted Subsidiary to a Converted Restricted Subsidiary,
the period beginning on the date such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary is consummated.

 

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than Consolidated Interest Expense) classified as “pre-opening
expenses” on the applicable financial statements of the Borrower and its
Restricted Subsidiaries for that period, prepared in accordance with GAAP
consistently applied.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by DBTCA as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective as of the opening of
business on the date such change is publicly announced as being effective.  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually available.

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or a Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings in connection
with the combination of the operations of such Acquired Entity or Business or
such Converted Restricted Subsidiary with the operations of the Borrower and the
Restricted Subsidiaries, net of, in the case of any increase in such Acquired
EBITDA or Consolidated EBITDA, the amount of actual benefits realized during
such Test Period from such actions; provided that for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, it may be assumed that the cost savings related to
actions taken during such Post-Acquisition Period will be realizable during the
entirety of such Test Period; provided further, however, that (A) such cost
savings shall be projected by the Borrower in good faith to be realized within
such Post-Acquisition Period, (B) such cost savings must be able to be accounted
for as adjustments pursuant to Article 11 of Regulation S-X under the Securities
Act, (C) any cost savings that are not actually realized during such
Post-Acquisition Period may no longer be included as a “Pro Forma Adjustment”
after the end of the last day of such Post-Acquisition Period, (D) such actions
giving rise to such cost savings shall actually have been taken during the
Post-Acquisition Period, (E) no amounts included shall be included in the
determination of the “Pro Forma Adjustment” to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA with
respect to such period, and (F) no Pro Forma Adjustment shall be added back in
the computation of Consolidated EBITDA for such Test Period for purposes of
calculating the Applicable ECF Percentage.

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in

 

40

--------------------------------------------------------------------------------


 

connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement in such test or covenant:  (a) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Specified Transaction, (i) in the case of a Disposition of all
or substantially all Equity Interests in any Subsidiary of the Borrower or any
division, product line, or facility used for operations of the Borrower or any
of its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition, conversion of an Unrestricted Subsidiary to a Converted Restricted
Subsidiary or Investment described in the definition of “Specified Transaction”,
shall be included, (b) any retirement or repayment of Indebtedness, and (c) any
Indebtedness (other than intercompany Indebtedness among the Borrower and the
Subsidiary Guarantors) incurred or assumed by the Borrower or any of the
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to clause (A) above, the foregoing pro
forma adjustments may be applied to any such test or covenant solely to the
extent that such adjustments are consistent with the definition of “Consolidated
EBITDA” and give effect to events (including operating expense reductions) that
are (i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
“Pro Forma Adjustment”; provided, further, that, for avoidance of doubt, no pro
forma adjustments shall apply to the consummation of the Restructuring
Transactions.  In the case of any determination of Pro Forma Compliance with, or
any calculation on a Pro Forma Basis of, the financial covenants set forth in
Section 7.11 pursuant to Sections 2.15, 4.02(d), 6.14(a), 7.02(i)(D),
7.02(n) and 7.03(e) prior to the occurrence of the First Test Date, such
determination or calculation shall be made as if the First Test Date had
occurred prior to the date of the consummation of the applicable Specified
Transaction giving rise to such determination or calculation using the following
financial covenant levels applicable as of the last day of the Test Period (or
other applicable period) then last ended):

 

Total Leverage Ratio Covenant Levels

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

2011

 

6.25:1.00

 

6.25:1.00

 

6.25:1.00

 

6.25:1.00

 

2012

 

6.25:1.00

 

6.25:1.00

 

6.25:1.00

 

6.25:1.00

 

 

Interest Coverage Ratio Covenant Levels

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

2011

 

3.25:1.00

 

3.25:1.00

 

3.25:1.00

 

3.25:1.00

 

2012

 

3.25:1.00

 

3.25:1.00

 

3.25:1.00

 

3.25:1.00

 

 

“Pro Rata Share” means (i) with respect to each Revolving Credit Lender at any
time a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Credit Commitment
of such Revolving Credit Lender at such time and the denominator of which is the
amount of the Aggregate Commitments of all Revolving Credit Lenders under the
Revolving Credit Facility at such time; provided that if such Revolving Credit
Commitment has been terminated, then the Pro Rata Share of each Revolving Credit
Lender shall be determined based on the Pro Rata Share of such Revolving Credit
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof;  provided, further,
that in the case of Section 2.16 when a Defaulting Lender shall exist, “Pro Rata
Share” shall mean the percentage of the Aggregate Commitments (disregarding any
Defaulting Lender’s Revolving Credit Commitment) represented by such Revolving
Credit Lender’s Revolving Credit Commitment, (ii) with respect to each B

 

41

--------------------------------------------------------------------------------


 

Term Lender at any time a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is the aggregate outstanding
principal amount of the B Term Loans of such B Term Lender at such time and the
denominator of which is the aggregate outstanding principal amount of all B Term
Loans of all B Term Lenders at such time and (iii) with respect to each Land
Term Lender at any time a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is the aggregate outstanding
principal amount of the Land Term Loans of such Land Term Lender at such time
and the denominator of which is the aggregate outstanding principal amount of
all Land Term Loans of all Land Term Lenders at such time.

 

“Project Reimbursements” means any amounts received by Holdings, any of its
Subsidiaries or any joint venture of Holdings or any of its Subsidiaries after
the Closing Date in repayment, or otherwise on account, of any loan or advance
made by it to a Tribe pursuant to any Native American Contract relating to a
project.

 

“Projections” has the meaning set forth in Section 6.01(d).

 

“PropCo Credit Agreement” means (a) that certain Credit Agreement, dated as of
the date hereof, among Parent, various lenders and Deutsche Bank AG Cayman
Islands Branch as administrative agent and (b) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to extend, renew, refinance or
replace (whether by the same or different banks) in whole or in part (under one
or more agreements) the Indebtedness and other obligations outstanding under the
PropCo Credit Agreement referred to in clause (a) above or any other agreement
or instrument referred to in this clause (b).

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified IPO” means (i) in the case of Parent or any direct or indirect parent
company of Parent or Holdings, a “Qualified Public Offering” as defined in the
Equityholders Agreement, dated as of the date hereof, among Holdco (as defined
in the PropCo Credit Agreement as in effect on the Closing Date)and each holder
of Equity Interests thereof, VoteCo and each holder of Equity Interests thereof,
Parent and its Subsidiaries and the Fertitta Brothers, as in effect on the
Closing Date (as if each reference to “Newco” in such definition were a
reference to either Parent or any direct or indirect parent of Parent or
Holdings) and (ii) in the case of Holdings, a bona fide underwritten primary
public offering of common stock of Holdings pursuant to a registration statement
(other than on Form S-8 or any other form relating to securities issuable under
any benefit plan of Holdings) that is declared effective by the SEC and results
in Net Cash Proceeds received by Holdings (which are contributed to the
Borrower) of at least $75,000,000.

 

“Real Property” means all Mortgaged Properties and all other real property
(including land, improvements and fixtures) owned or leased from time to time by
any of the Borrower or any Restricted Subsidiary.

 

“Real Property Lease” means any lease, sublease or sub-sublease, letting,
license, concession or other agreement (whether written or oral and whether now
or hereafter in effect), pursuant to which any Person is granted by the Borrower
or any Restricted Subsidiary a possessory interest in, or right to use or occupy
all or any portion of any space in any Mortgaged Property, and every
modification, amendment or other agreement relating to such lease, sublease,
sub-sublease, or other agreement entered

 

42

--------------------------------------------------------------------------------


 

into in connection with such lease, sublease, sub-sublease, or other agreement
and every guarantee of the performance and observance of the covenants,
conditions and agreements to be performed and observed by the other party
thereto.

 

“Real Property Lease Modification” has the meaning specified in Section 7.18(a).

 

“Real Property Leasing Standards” means the standards set forth on Schedule
5.08(f).

 

“Refinanced Term Loans” has the meaning specified in Section 10.01.

 

“Register” has the meaning specified in Section 10.07(d).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Person” means, as to any Person, any of such Person’s employees,
directors, officers or shareholders.

 

“Release Conditions” has the meaning specified in Section 9.11(b)(i).

 

“Release Payment” means, in the case of the sale of a Land Term Loan Property
pursuant to Section 7.05, the Net Cash Proceeds payable in connection with such
sale.

 

“Release Property” has the meaning specified in Section 7.05.

 

“Rents” means all rents, rent equivalents, moneys payable as damages or in lieu
of rent or rent equivalents, royalties (including, without limitation, all oil
and gas or other mineral royalties and bonuses), income, receivables, receipts,
revenues, deposits (including, without limitation, security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or a Restricted Subsidiary from any and all
sources arising from or attributable to a Mortgaged Property, including, but not
limited to the Real Property Leases.

 

“Replacement Term Loans” has the meaning specified in Section 10.01.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of B Term Loans, Land Term Loans or Revolving Credit Loans, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

43

--------------------------------------------------------------------------------


 

“Required Consenting Lenders” has the meaning specified in the Restructuring
Support Agreement, dated as of April 16, 2010, among various Lenders party
thereto, certain subsidiaries of Old OpCo party thereto, the Fertitta Brothers
and Fertitta Entertainment.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided, further, that
in the event the “Required Lenders” determined in accordance with the foregoing
constitute less than three Lenders (and three or more Lenders (other than
Defaulting Lenders) then exist), the “Required Lenders” shall mean such Lenders
plus the number of additional Lenders (that are not Defaulting Lenders)
necessary so that the Required Lenders constitute three Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, principal accounting officer, treasurer or assistant treasurer or
other similar officer of a Loan Party and, as to any document delivered on the
Closing Date, any secretary or assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Restricted Subsidiaries, that such cash or Cash Equivalents
(i) appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Restricted Subsidiary (unless such
appearance is related to the Loan Documents or Liens created thereunder),
(ii) are subject to any Lien in favor of any Person other than the
Administrative Agent for the benefit of the Secured Parties (or the L/C Issuer
or the Swing Line Lender, as applicable) or as permitted by Section 7.01(s) and
clauses (i) and (ii) of Section 7.01(t), (iii) constitute Cage Cash,
(iv) constitute Manager Reserves, (v) are subject to pledge pursuant to the L/C
Back-Stop Arrangements, (vi) are maintained in a cash collateral account
pursuant to Section 2.05(b)(iv)(B) or (vi) are maintained in a cash collateral
account pursuant to Section 2.05(b)(ii)(C).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to any stockholders, partners or members (or the equivalent
Persons thereof) of Holdings, the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
the Borrower or any Restricted Subsidiary. For the avoidance of doubt,
(i) payments made by the Borrower to the Manager pursuant to, and in accordance
with, the Management Agreement and (ii) payments made pursuant to, and in
accordance with, the Parent Cost Allocation Agreement or the Tax Sharing
Agreement, in each case, shall not constitute Restricted Payments.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

44

--------------------------------------------------------------------------------


 

“Restructuring Transactions” means each of the transactions specified in
Article V.B of the Plan of Reorganization.

 

“Restructuring Transactions Documentation” means all of the documentation
entered into in connection with the Restructuring Transactions.

 

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.15.

 

“Revolving Credit Availability” means, at any time, the amount by which the
aggregate Revolving Credit Commitments at such time exceed the sum of (A) the
Outstanding Amount of Revolving Credit Loans at such time and (B) the
Outstanding Amount of L/C Obligations at such time.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period, made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to any Revolving Credit Lender, its
obligation (subject to the terms and conditions of this Agreement) to (a) make
Revolving Credit Loans to the Borrower from time to time after the Closing Date
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations in
respect of Letters of Credit, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth, and opposite such Lender’s name, on Schedule 2.01
under the caption “Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be increased pursuant to Section 2.15 and further adjusted
from time to time in accordance with this Agreement.  The aggregate Revolving
Credit Commitments of all Revolving Credit Lenders as of the Closing Date is
$25,000,000, as such amount may be adjusted from time to time in accordance with
the terms of this Agreement.

 

“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans at such time and its Pro Rata Share of the L/C
Obligations and the Swing Line Obligations at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time (or, after the termination thereof, Revolving
Credit Exposure at such time).

 

“Revolving Credit Loan” has the meaning provided in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-3, evidencing the aggregate Indebtedness of the Borrower to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender.

 

“Revolving Obligations” means all Obligations (other than Obligations under
clauses (y) and (z) of the first sentence of the definition of “Obligations”)
relating to the Revolving Credit Loans, Swing Line Loans, Letters of Credit
(including L/C Obligations) and the Revolving Credit Commitments.

 

“Rollover Amount” has the meaning set forth in Section 7.16(b).

 

45

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between the Borrower or any Restricted Subsidiary and any
Hedge Bank, except to the extent that the parties thereto agree in writing that
such Swap Contract shall not be secured by any Liens on the Collateral and such
parties have delivered such writing to the Administrative Agent.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each L/C Issuer, the Swing Line Lender, the Hedge Banks, the Cash Management
Banks, the Supplemental Administrative Agent and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.02.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means, collectively, the Security Agreement executed by
Holdings, the Borrower and the Subsidiary Guarantors, substantially in the form
of Exhibit G-1, together with each other Security Agreement Supplement executed
and delivered pursuant to Section 6.11.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person has not, does not intend to, and does not believe that
it will, incur debts or liabilities beyond such Person’s ability to pay such
debts and liabilities as they mature and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Specified Default” means any Default under Section 8.01(a), (f) or (g).

 

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation or other transaction that by the terms of this Agreement
set forth elsewhere herein requires Pro Forma Compliance with a test or covenant
hereunder or requires such test or covenant to be calculated on a Pro Forma
Basis.

 

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum

 

46

--------------------------------------------------------------------------------


 

reserve percentage (including any marginal, special, emergency or supplemental
reserves) applicable on the interest rate determination date (expressed as a
decimal) established by the Board and applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency Liabilities (as defined in
Regulation D of the Board).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Cost Allocation Agreement” means each cost allocation agreement
between the Borrower and an Unrestricted Subsidiary entered into after the
Closing Date in accordance with this Agreement.

 

“Subsidiary Guarantor” means each Restricted Subsidiary that is party to the
Guaranty.

 

“Subsidiary Tax Sharing Agreement” means each tax sharing agreement between the
Borrower and an Unrestricted Subsidiary entered into after the Closing Date in
accordance with this Agreement.

 

“Substitute Lender” has the meaning specified in Section 10.23(a).

 

“Supplemental Administrative Agent” has the meaning specified in
Section 9.13(a) and “Supplemental Administrative Agents” shall have the
corresponding meaning.

 

“Support Agreement” means (a) the guaranty by the Borrower or a Restricted
Subsidiary of the completion of the development, construction and opening of a
new gaming facility by any Native American Subsidiary pursuant to a Native
American Contract or of any gaming facility owned by others which is to be
managed exclusively by any such Native American Subsidiary pursuant to a Native
American Contract and/or (b) the agreement by the Borrower or a Restricted
Subsidiary to advance funds, property or services to or on behalf of a Native
American Subsidiary in order to maintain the financial condition or level of any
balance sheet item of such Native American Subsidiary pursuant to a Native
American Contract (including “keep well” or “make well” agreements) in
connection with the development, construction and operations of a new gaming
facility by such Native American Subsidiary pursuant to a Native American
Contract (or of any gaming facility owned by others which is to be managed
exclusively by such Native American Subsidiary pursuant to a Native American
Contract); provided that such guaranty or agreement is entered into in
connection with obtaining financing for such gaming facility or is required by a
Governmental Authority.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps

 

47

--------------------------------------------------------------------------------


 

and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined by the Borrower as
the mark-to-market value(s) for such Swap Contract, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

 

“Swing Line Lender” means DBCI, in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Exposure” means, at any time, the Swing Line Obligations at
such time. The Swing Line Loan Exposure of any Revolving Credit Lender at any
time shall be its Pro Rata Share of the Swing Line Obligations at such time.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-4,
evidencing the aggregate Indebtedness of the Borrower to the Swing Line Lender
resulting from the Swing Line Loans made by the Swing Line Lender.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

 

“Syndication Agent” has the meaning specified in the preamble hereto.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of the date
hereof, entered into by Parent and the Borrower.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

48

--------------------------------------------------------------------------------


 

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of any Mortgaged Property, other than the Borrower or any Restricted Subsidiary
and its respective employees and agents.

 

“Term Lenders” means, collectively, the B Term Lenders and the Land Term
Lenders.

 

“Term Loan” means a B Term Loan and/or a Land Term Loan, as the context may
require.

 

“Term Loan Distributions” means the B Term Loan Distribution and the Land Term
Loan Distribution.

 

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended; provided that for
purposes of any calculation of Consolidated Interest Expense or Consolidated
EBITDA for any “Test Period” ending prior to the first anniversary of the
Closing Date, each of Consolidated Interest Expense and Consolidated EBITDA
shall be calculated in accordance with the last sentence appearing in the
definition of “Consolidated Interest Expense” and “Consolidated EBITDA”,
respectively.

 

“Threshold Amount” means $15,000,000.

 

“TL Repayment Percentage” of any Class of Term Loans at any time shall be a
fraction (expressed as a percentage) (x) the numerator of which is the aggregate
principal amount of outstanding Term Loans of such Class at such time and
(y) the denominator of which is the sum of the aggregate principal amount of all
outstanding Term Loans (of all Classes) at such time.

 

“Total Leverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, for any Test Period, the ratio of (a) the
remainder of (i) Consolidated Total Debt as of the last day of such Test Period
less (ii) the aggregate principal amount of the Land Term Loans outstanding as
of the last day of such Test Period to (b) Consolidated EBITDA for such Test
Period.

 

“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans and all L/C Obligations at such time.

 

“Transition Services Agreement” means the Transition Services Agreement, dated
as of the date hereof, entered into by Parent and Holdings and its Subsidiaries.

 

“Tribal Trust Property” has the meaning specified in the definition of “Tribal
Trust Property Release Conditions”.

 

“Tribal Trust Property Release Conditions” means, in the event that title to a
Mortgaged Property is to be conveyed to the United States of America in trust
for a Tribe pursuant to a Native American Contract (a “Tribal Trust Property”),
the satisfaction of each of the following conditions:

 

(i)    not less than three (3) days prior to the desired release date, the
Borrower shall have given to the Administrative Agent a written request for the
release accompanied by a release of Lien for the applicable Mortgaged Property
for execution by the Administrative Agent, which release document shall be in a
form appropriate in the applicable state and otherwise reasonably satisfactory
to the Administrative Agent;

 

49

--------------------------------------------------------------------------------


 

(ii)   title to the Tribal Trust Property shall be simultaneously conveyed to
the United States of America in trust for the relevant Tribe; and

 

(iii)  simultaneously with such transfer to the United States of America in
trust for the relevant Tribe, the Borrower shall cause the Administrative Agent
to receive for the benefit of the Secured Parties, such documentation as is
provided for in the applicable Native American Contract evidencing the
obligation of the relevant Tribe to pay the agreed consideration for such Tribal
Trust Property as is provided for in such Native American Contract and pledged
to the Administrative Agent pursuant to the Security Agreement in compliance
with the Collateral and Guarantee Requirement.

 

“Tribe” means a Native American tribe, band or other form of government which is
federally recognized as an Indian Tribe pursuant to a determination of the
Secretary of the Interior, and as an Indian Tribal government pursuant to
Sections 7701(a)(40)(A) and 7871(a) of the Internal Revenue Code, Title 26
U.S.C., and/or its agencies and instrumentalities.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Restricted Subsidiaries, that such cash or Cash Equivalents are
not Restricted (it being understood for avoidance of doubt, that, (i) Cage Cash
and (ii) Manager Reserves shall not be included in any calculation of
“Unrestricted cash and Cash Equivalents”).

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of managers of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date, in each case, unless designated as
a Restricted Subsidiary pursuant to Section 6.14.

 

“Unsuitable Lender” has the meaning specified in Section 10.23(a).

 

“U.S. Lender” has the meaning set forth in Section 10.15(b).

 

“VoteCo” means Station VoteCo LLC, a Delaware limited liability company.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

50

--------------------------------------------------------------------------------


 

“Wells Fargo Indemnification Agreement” means that certain letter agreement
relating to the “Assumption of Liability by Post-Bankruptcy Entity for
Pre-Bankruptcy Deposit Accounts”, by and between Wells Fargo Bank, N.A., the
Borrower and the Restricted Subsidiaries party thereto and others (as in effect
on the Closing Date and as amended, supplemented or otherwise modified from time
to time but without giving effect to any modification thereto that is adverse to
the interests of the Lenders in any material respect without the prior consent
of the Administrative Agent).

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Withdrawal Period” has the meaning specified in Section 10.23(b).

 

SECTION 1.02.          Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)  The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b)  (i)  The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(ii)  Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

 

(iii)  The terms “include,” “includes” and “including” are each by way of
example and not limitation and shall be deemed to be followed by the phrase
“without limitation.”

 

(iv)  The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(v)  Unless the context otherwise requires, any reference herein (A) to any
Person shall be construed to include such Person’s successors and assigns and
(B) to any Loan Party shall be construed to include such Loan Party as debtor
and debtor-in-possession and any receiver or trustee for such Loan Party in any
insolvency or liquidation proceeding.

 

(c)  In the computation of periods of time from a specified date to a later
specified date, unless otherwise specified herein, the word “from” means “from
and including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(d)  Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(e)  The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all rights and interests in tangible
and intangible assets and properties of any kind whatsoever, whether real,
personal or mixed, including cash, securities, Equity Interests, accounts and
contract rights.

 

51

--------------------------------------------------------------------------------


 

(f)  The words “to the knowledge of the Borrower” mean, when modifying a
representation, warranty or other statement, that the fact or situation
described therein is known by a Responsible Officer of the Borrower or with the
exercise of reasonable due diligence under the circumstances (in accordance with
the standards of what a reasonable Person in similar circumstances would have
done) would have been known by a Responsible Officer of the Borrower.

 

SECTION 1.03.          Accounting Terms.  (a)  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a manner consistent with that used
in preparing the Old OpCo Audited Financial Statements for the fiscal year ended
December 31, 2010, except as otherwise specifically prescribed herein.

 

(b)  Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any financial test or financial covenant contained
in this Agreement with respect to any Test Period during which any Specified
Transaction occurs (or, for purposes of Sections 2.14, 2.15, 4.02(d), 6.14(a),
7.02(i)(D), 7.02(n) and 7.03(e) only, thereafter and on or prior to the date of
determination), the Total Leverage Ratio and Interest Coverage Ratio shall be
calculated with respect to such Test Period and such Specified Transaction on a
Pro Forma Basis.

 

(c)  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
Holdings, the Borrower or any of their respective Subsidiaries at “fair value”,
as defined therein.

 

SECTION 1.04.          Rounding.  Any financial ratios required to be maintained
by the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

 

SECTION 1.05.          References to Agreements, Laws, etc.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, amendments and restatements,
extensions, supplements, reaffirmations and other modifications thereto, but
only to the extent that such amendments, restatements, amendments and
restatements, extensions, supplements, reaffirmations and other modifications
are permitted by any Loan Document; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

 

SECTION 1.06.          Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to the time of day in New York, New
York (daylight savings or standard, as applicable).

 

SECTION 1.07.          Timing of Payment or Performance.  When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance

 

52

--------------------------------------------------------------------------------


 

required on a day which is not a Business Day, the date of such payment (other
than as described in the definition of “Interest Period”) or performance shall
extend to the immediately succeeding Business Day.

 

ARTICLE II

 

The Revolving Credit Commitments and Credit Extensions

 

SECTION 2.01.          The Loans.

 

(a)  The Term Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees that, on the Closing Date, it shall be deemed to hold
term loans received as consideration pursuant to the Plan of Reorganization (and
thereupon hold term loans) in an amount equal to (i) such Lender’s B Term Loan
Distribution Amount (each, a “B Term Loan”), with each such B Term Loan to be
initially maintained as a Base Rate Loan (subject to conversion pursuant to
Section 2.02) (the “B Term Loan Distribution”) and (ii) such Lender’s Land Term
Loan Distribution Amount (each, an “Initial Land Term Loan”), with each such
Initial Land Term Loan to be initially maintained as a Base Rate Loan (subject
to conversion pursuant to Section 2.02) (the “Land Term Loan Distribution”). 
Term Loans repaid or prepaid may not be reborrowed.  After the Closing Date,
Term Loans may be Base Rate Loans or Eurodollar Loans, as further provided
herein.(2)

 

(b)  The Revolving Credit Borrowings.  Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans to the
Borrower as elected by the Borrower pursuant to Section 2.02 (each such loan, a
“Revolving Credit Loan”) from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Revolving Credit Commitment.  Within the limits
of each Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b).  Revolving Credit
Loans may be Base Rate Loans or Eurodollar Loans, as further provided herein.

 

SECTION 2.02.          Borrowings, Conversions and Continuations of Loans.  (a) 
Each Revolving Credit Borrowing, each conversion of B Term Loans, Land Term
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Loans shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Administrative Agent (i) not later than
12:30 p.m. three (3) Business Days prior to the requested date of any Borrowing
of Eurodollar Loans or continuation thereof or any conversion of Base Rate Loans
to Eurodollar Loans, and (ii) not later than 12:00 noon on the requested date of
any Borrowing of Base Rate Loans (other than Base Rate Loans that are Swing Line
Loans, which shall be noticed not later than 1:00 p.m. on the requested date of
Borrowing) or conversion of any Eurodollar Loans to Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Loans shall be in a principal amount of

 

--------------------------------------------------------------------------------

(2)  LIBOR contracts for Loans under, and as defined in, the Original Credit
Agreement will terminate upon the Term Loan Distributions.  All Term Loans will
be maintained as Base Rate Loans for three Business Days following the Closing
Date.

 

53

--------------------------------------------------------------------------------


 

$1,000,000 (in the case of Revolving Credit Loans) or $5,000,000 (in the case of
B Term Loans or Land Term Loans) and, in either case, a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Revolving Credit Borrowing, a
conversion of B Term Loans, Land Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurodollar Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing B Term Loans, Land Term Loans or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable B Term Loans, Land Term Loans or Revolving
Credit Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month.

 

(b)  Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a).  In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.

 

(c)  Except as otherwise provided herein, a Eurodollar Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Loan
unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith.  During the existence of (x) any Event of Default under
Section 8.01(f), no Loans may be converted to or continued as Eurodollar Loans
and (y) any other Event of Default, the Administrative Agent or the Required
Lenders may require that no Loans may be converted to or continued as Eurodollar
Loans.

 

(d)  The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Loans upon
determination of such interest rate.  The determination of the Adjusted LIBO
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the DBTCA prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

 

54

--------------------------------------------------------------------------------


 

(e)  After giving effect to all Revolving Credit Borrowings, all conversions of
B Term Loans, Land Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of B Term Loans, Land Term Loans or Revolving
Credit Loans as the same Type, there shall not be more than eight (8) Interest
Periods in effect.

 

(f)  The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

SECTION 2.03.          Letters of Credit.

 

(a)  The Letter of Credit Commitment.  (i)  Subject to the terms and conditions
set forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of
the other Revolving Credit Lenders set forth in this Section 2.03, (1) from time
to time on any Business Day during the period from the Closing Date until the
earlier of the Letter of Credit Expiration Date and the date of the termination
of the Revolving Credit Commitments, to issue Letters of Credit on a sight basis
for the account of the Borrower (provided, that any Letter of Credit may be for
the benefit of any Subsidiary of the Borrower; provided, further, to the extent
that any such Subsidiary is not a Loan Party, such Letter of Credit shall be
deemed an Investment in such Subsidiary and shall only be issued so long as it
is permitted under Section 7.02) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit, and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the Revolving Credit Exposure of any Lender would exceed
such Lender’s Revolving Credit Commitment or (y) the Outstanding Amount of the
L/C Obligations would exceed the Letter of Credit Sublimit.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

 

(ii)  An L/C Issuer shall be under no obligation to issue, renew, extend or
amend any Letter of Credit if:

 

(A)  any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

 

(B)  subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of

 

55

--------------------------------------------------------------------------------


 

issuance or last renewal, unless the Required Lenders have approved such expiry
date;

 

(C)  the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date; or

 

(D)  the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer.

 

(iii)  An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(b)  Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.  (i)  Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Borrower delivered to an L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the relevant
L/C Issuer and the Administrative Agent not later than 12:30 p.m. at least two
(2) Business Days prior to the proposed issuance date or date of amendment, as
the case may be; or, in each case, such later date and time as the relevant
L/C Issuer may agree in a particular instance in its sole discretion.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer:  (a) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (b) the amount thereof; (c) the
expiry date thereof; (d) the name and address of the beneficiary thereof;
(e) the documents to be presented by such beneficiary in case of any drawing
thereunder; (f) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (g) such other matters as the
relevant L/C Issuer may reasonably request.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant
L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

 

(ii)  Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be.  Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.

 

(iii)  If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a standby Letter of
Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each twelve
month period

 

56

--------------------------------------------------------------------------------


 

(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve month period to be agreed upon at the time such
Letter of Credit is issued.  Unless otherwise directed by the relevant L/C
Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such renewal.  Once an Auto-Renewal Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the renewal of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided that the relevant L/C Issuer shall not permit any such renewal if
(A) the relevant L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Nonrenewal Notice Date
from the Administrative Agent, any Revolving Credit Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.

 

(iv)  Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)  Drawings and Reimbursements; Funding of Participations.  (i)  Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof.  Not later than 3:00 p.m. on the
Business Day on which any payment is made by an L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing, together with interest on the amount so paid or disbursed by such L/C
Issuer, to the extent not reimbursed on the date of such payment or
disbursement.  If the Borrower fails to so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Appropriate Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Appropriate Lender’s Pro Rata Share thereof. 
In such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)  Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer, in Dollars, at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.

 

(iii)  With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C

 

57

--------------------------------------------------------------------------------


 

Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Appropriate
Lender’s payment to the Administrative Agent for the account of the relevant L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)  Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

 

(v)  Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

(vi)  If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to (i) from the date such
payment is required through the first Business Day thereafter, the Federal Funds
Rate from time to time in effect and (ii) thereafter, the rate applicable to
Base Rate Loans.  A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

(d)  Repayment of Participations.  (i)  If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

 

(ii)  If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand

 

58

--------------------------------------------------------------------------------


 

to the date such amount is returned by such Lender, at a rate per annum equal to
(i) from the date of such demand through the first Business Day thereafter, the
Federal Funds Rate from time to time in effect and (ii) thereafter, the rate
applicable to Base Rate Loans.

 

(e)  Obligations Absolute.  The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)  any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii)  the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)  any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)  any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(v)  any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

 

(vi)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential,
special, exemplary or indirect damages, claims in respect of which are waived by
the Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s gross negligence or willful misconduct when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

 

(f)  Role of L/C Issuers.  Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any draft, demand, certificate
or other document expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the

 

59

--------------------------------------------------------------------------------


 

approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision); or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit or Letter of
Credit Application.  The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
L/C Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential, special, indirect or exemplary, damages suffered by
the Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a draft, demand, certificate or other document strictly complying
with the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)  Cash Collateral.  (i) If an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing and the conditions set forth in Section 4.02 to a Revolving Credit
Borrowing cannot then be met, (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, (iii) if any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrower to Cash Collateralize the L/C Obligations pursuant to
Section 8.02(c) or (iv) an Event of Default set forth under
Section 8.01(f) occurs and is continuing, or (v) any L/C Obligation is required
to be Cash Collateralized pursuant to Section 2.16, then the Borrower shall Cash
Collateralize the then Outstanding Amount (or, in the case of preceding clause
(v), the portion thereof) of all L/C Obligations (in an amount equal to (x) in
the case of immediately preceding clauses (i) through (iv), such Outstanding
Amount determined as of the date of such Event of Default, such L/C Borrowing or
the Letter of Credit Expiration Date, as the case may be, or (y) in the case of
immediately preceding clause (v), the portion of such Outstanding Amount as may
be required pursuant to Section 2.16, as the case may be), and shall do so not
later than 2:00 p.m. on (x) in the case of the immediately preceding clauses
(i) through (iii), (1) the Business Day that the Borrower receives notice
thereof, if such notice is received on such day prior to 12:00 Noon or (2) if
clause (1) above does not apply, the Business Day immediately following the day
that the Borrower receives such notice and (y) in the case of the immediately
preceding clause (iv), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day.  For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the relevant L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Lenders).  Derivatives of such term have corresponding
meanings.  The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral

 

60

--------------------------------------------------------------------------------


 

shall be maintained in blocked accounts at DBNY (or another commercial bank
selected in compliance with Section 9.09) and may be invested in readily
available Cash Equivalents.  If at any time the Administrative Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent (on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at DBNY (or another commercial bank
selected in compliance with Section 9.09) as aforesaid, an amount equal to the
excess of (a) such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim.  Upon
the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer.  To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower.

 

(h)  Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit, if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit); provided
that the Defaulting Lender’s Pro Rata Share of a Letter of Credit fee accruing
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower, so long as such Lender
shall be a Defaulting Lender, except to the extent that such Letter of Credit
fee shall otherwise have been due and payable by the Borrower prior to such
time; provided, further, that no Defaulting Lender shall be entitled to its Pro
Rata Share of a Letter of Credit fee accruing after such Lender became a
Defaulting Lender, so long as such Lender shall be a Defaulting Lender.  Such
Letter of Credit fees shall be computed on a quarterly basis in arrears.  Such
Letter of Credit fees shall be due and payable in Dollars on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Rate during any fiscal quarter of the Borrower, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such fiscal quarter
that such Applicable Rate was in effect.

 

(i)  Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it equal to 0.25%
per annum (but in no event less than $500) of the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit, if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit).  Such
fronting fees shall be (x) computed on a quarterly basis in arrears and (y) due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  In addition, the Borrower shall pay directly to each L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable.

 

61

--------------------------------------------------------------------------------


 

(j)  Conflict with Letter of Credit Application.  Notwithstanding anything else
to the contrary in this Agreement, in the event of any conflict between the
terms hereof and the terms of any Letter of Credit Application, the terms hereof
shall control.

 

(k)  Addition of an L/C Issuer.  A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender.  The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

 

SECTION 2.04.                 Swing Line Loans.

 

(a)  The Swing Line Loans.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided that after giving effect to any Swing Line Loan, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided, further, that, the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan.  Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately
upon the making of a Swing Line Loan, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

 

(b)  Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $100,000 or a whole multiple of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
 Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the Business Day preceding the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrower.

 

62

--------------------------------------------------------------------------------


 

(c)  Refinancing of Swing Line Loans.  (i)  The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02.  The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

 

(ii)  If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)  If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
(i) from the date such payment is required through the first Business Day
thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate applicable to Base Rate Loans.  A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

(iv)  Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)  Repayment of Participations.  (i)  At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the

 

63

--------------------------------------------------------------------------------


 

period of time during which such Lender’s risk participation was funded) in the
same funds as those received by the Swing Line Lender.

 

(ii)  If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to (i) from the date of such demand through the first
Business Day thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate applicable to Base Rate Loans.  The Administrative
Agent will make such demand upon the request of the Swing Line Lender.

 

(e)  Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans. 
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

 

(f)  Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

SECTION 2.05.                 Prepayments.

 

(a)   Optional.  (i) Subject to the provisions of Section 2.12(h), the Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Administrative Agent not later than 12:30 p.m. (A) three (3) Business Days
prior to any date of prepayment of Eurodollar Loans and (B) on the date of
prepayment of Base Rate Loans; (2) any prepayment of Eurodollar Loans shall be
in a principal amount of $1,000,000 (in the case of Revolving Credit Loans) or
$2,000,000 (in the case of Term Loans) or, in either case, a whole multiple of
$1,000,000 in excess thereof; (3) any prepayment of Base Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding and (4) each prepayment of Term Loans pursuant to this
Section 2.05(a)(i) shall be applied to such Class or Classes of Term Loans as
the Borrower shall designate in such notice.  Each such notice shall specify the
date and amount of such prepayment and the Class(es) and Type(s) of Loans to be
prepaid.   The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment.  If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Loan shall be accompanied by all accrued interest thereon, together
with any additional amounts required pursuant to Section 3.05.  Each prepayment
of the Loans pursuant to this Section 2.05(a) shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares.

 

(ii)  The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding.  Each such notice shall specify the date and

 

64

--------------------------------------------------------------------------------


 

amount of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(iii)  Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing in full of
all of the Facilities, which refinancing shall not be consummated or shall
otherwise be delayed.

 

(b)  Mandatory.  (i)  No later than the earlier of (x) 90 days after the end of
each fiscal year of the Borrower, commencing with the fiscal year ending on
December 31, 2011, and (y) the date on which the financial statements with
respect to such fiscal year have been delivered pursuant to Section 6.01(a) and
the related Compliance Certificate has been delivered pursuant to
Section 6.02(b), the Borrower shall (subject to Section 2.12(h) below) cause
outstanding Term Loans to be prepaid in an amount equal to (A) the Applicable
ECF Percentage of Excess Cash Flow, if any, for such fiscal year minus (B) the
aggregate amount of voluntary prepayments of Term Loans made pursuant to
Section 2.05(a) during such fiscal year; provided, that if on the date of any
mandatory prepayment required by this Section 2.05(b)(i) the Borrower maintains
Manager Reserves, the amount of any such mandatory prepayment otherwise required
by this Section 2.05(b)(i) shall be reduced to the extent necessary such that,
after giving effect thereto, the Liquidity as of such date of prepayment shall
not be less than Manager Reserves on such date; provided however, that if any
prepayment is not required to be made by operation of the preceding proviso and
at any time thereafter the Liquidity shall exceed the amount of the Manager
Reserves, the Borrower shall (subject to Section 2.12(h) below) cause
outstanding Term Loans to be prepaid in an amount equal to lesser of (x) such
excess at such time and (y) the remainder of (i) the aggregate amount of
mandatory prepayments under this Section 2.05(b)(i) reduced by operation of the
preceding proviso less (ii) the aggregate amount of mandatory prepayments made
pursuant to this further proviso.

 

(ii)  (A)  If (x) the Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than (I) any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition by any Restricted Subsidiary to a Loan Party), (e), (g), (h), (i),
(l), (n) or (o) and (II) any Disposition of any Land Term Loan Property) or
(y) any Casualty Event occurs, which in the aggregate results in the realization
or receipt by the Borrower or such Restricted Subsidiary of Net Cash Proceeds,
the Borrower shall (subject to Section 2.12(h) below) cause the Term Loans to be
prepaid on or prior to the date which is ten (10) Business Days after the date
of the realization or receipt of such Net Cash Proceeds in an amount equal to
100% of all Net Cash Proceeds received; provided that, no such prepayment shall
be required pursuant to this Section 2.05(b)(ii)(A) with respect to such portion
of such Net Cash Proceeds that the Borrower shall have, within 5 Business Days
of such date of realization or receipt, given written notice to the
Administrative Agent of its intent to reinvest or use such Net Cash Proceeds in
accordance with Section 2.05(b)(ii)(B) or (C), as the case may be (which notice
may only be provided if no Default has occurred and is then continuing);
provided, that no such reinvestment right shall be available with respect to any
Net Cash Proceeds received by the Borrower or any Restricted Subsidiary in
respect of any Disposition of any Equity Interests of any Unrestricted
Subsidiary.  If the Borrower or any Restricted Subsidiary receives any
distributions pursuant to Section 6.19(c), the Borrower shall (subject to
Section 2.12(h) below) cause the Term Loans to be prepaid on or prior to the
date which is ten (10) Business Days after the sale giving rise to such
distribution in an amount equal to such distribution.

 

(B)  With respect to up to $15,000,000 of Net Cash Proceeds in the aggregate
during any fiscal year realized or received with respect to Dispositions by the
Borrower or any of its Restricted Subsidiaries (other than any Disposition
specifically excluded from the application of

 

65

--------------------------------------------------------------------------------


 

Section 2.05(b)(ii)(A)), the Borrower and its Restricted Subsidiaries may
reinvest all or any portion of such Net Cash Proceeds in assets useful for its
business within twelve (12) months following receipt of such Net Cash Proceeds;
provided that (i) so long as a Default shall have occurred and be continuing,
the Borrower and its Restricted Subsidiaries (x) shall not be permitted to make
any such reinvestments (other than pursuant to a legally binding commitment that
the Borrower or a Restricted Subsidiary entered into at a time when no Default
is continuing) and (y) shall not be required to apply such Net Cash Proceeds
which have been previously applied to prepay Revolving Credit Loans to the
prepayment of Term Loans until such time as the relevant investment period has
expired and no Default is continuing and (ii) if any Net Cash Proceeds are no
longer intended to be or cannot be so reinvested at any time after delivery of a
notice of reinvestment election or if any Net Cash Proceeds are not reinvested
by the expiration of the relevant time period set forth above, an amount equal
to any such Net Cash Proceeds shall be applied (subject to
Section 2.12(h) below) to the prepayment of the Term Loans as set forth in this
Section 2.05(b)(ii) within five (5) Business Days after the Borrower reasonably
determines that such Net Cash Proceeds are no longer intended to be or cannot be
so reinvested or the expiration of such time period.

 

(C)  With respect to any Net Cash Proceeds realized or received with respect to
any Casualty Event, the Borrower and its Restricted Subsidiaries may use all or
any portion of such Net Cash Proceeds to replace or restore any properties or
assets in respect of which such Net Cash Proceeds were paid within (x) fifteen
(15) months following receipt of such Net Cash Proceeds or (y) if the Borrower
or a Restricted Subsidiary enters into a legally binding commitment to use such
Net Cash Proceeds before the expiration of the fifteen (15) month period
referred to in preceding clause (x), within one hundred and eighty (180) days of
the end of such 15-month period; provided that (i) the amount of such Net Cash
Proceeds, together with other cash available to the Borrower and its Restricted
Subsidiaries and permitted to be spent by them on Capital Expenditures during
the relevant period pursuant to Section 7.16, equals at least 100% of the
estimated cost of replacement or restoration of the properties or assets in
respect of which such Net Cash Proceeds were paid as determined by the Borrower
and as supported by such estimates or bids from contractors or subcontractors or
such other supporting information as the Administrative Agent may reasonably
request, (ii) the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer on or prior to the date of the required
prepayment stating that such Net Cash Proceeds shall be used to replace or
restore any properties or assets in respect of which such Net Cash Proceeds were
paid within (x) fifteen (15) months following receipt of such Net Cash Proceeds
or (y) if the Borrower or a Restricted Subsidiary enters into a legally binding
commitment to reinvest such Net Cash Proceeds before the expiration of the
fifteen (15) month period referred to in the preceding clause (x), within one
hundred and eighty (180) days of the end of such 15-month period (which
certificate shall set forth the estimates of the Net Cash Proceeds to be so
expended) and also certifying the Borrower’s determination as required by
preceding clause (i) and certifying the sufficiency of business interruption
insurance as required by succeeding clause (iii), (iii) the Borrower has
delivered to the Administrative Agent such evidence as the Administrative Agent
may reasonably request in form and substance reasonably satisfactory to the
Administrative Agent establishing that the Borrower and its Restricted
Subsidiaries have sufficient business interruption insurance and that the
Borrower and its Restricted Subsidiaries will receive payments thereunder in
such amounts and at such times as are necessary, together with other funds the
Borrower and its Restricted Subsidiaries expect to be reasonably available to
them, to satisfy all obligations and expenses of the Borrower and its Restricted
Subsidiaries (including, without limitation, all debt service requirements,
including pursuant to this Agreement), without any delay or extension thereof,
for the period from the date of the respective casualty, condemnation or other
event giving rise to the Casualty Event and continuing through the completion of
the replacement or

 

66

--------------------------------------------------------------------------------


 

restoration of respective properties or assets, and (iv) the entire amount of
the Net Cash Proceeds of such Casualty Event shall be deposited with the
Administrative Agent pursuant to cash collateral arrangements reasonably
satisfactory to the Borrower and the Administrative Agent whereupon such Net
Cash Proceeds shall be disbursed at the direction of the Borrower from time to
time as needed to pay actual costs incurred by the Borrower and its Restricted
Subsidiaries in connection with the replacement or restoration of the respective
properties or assets (pursuant to such certification requirements as may be
reasonably established by the Administrative Agent), it being understood and
agreed that at any time while an Event of Default has occurred and is
continuing, the Required Lenders may direct the Administrative Agent (in which
case the Administrative Agent shall, and is hereby authorized by the Borrower
to, follow said directions) to apply any or all proceeds then on deposit
pursuant to such cash collateral arrangements to the repayment of Obligations
hereunder; provided further that (i) the aggregate amount applied to replace or
rebuild assets of the Borrower and its Restricted Subsidiaries (other than
assets consisting of casino space and assets therein) shall not exceed
$37,500,000 with respect to any Casualty Event, (ii) so long as a Default shall
have occurred and be continuing, (x) the Borrower and its Restricted
Subsidiaries shall not be permitted to so use any such Net Cash Proceeds (other
than pursuant to a legally binding commitment that the Borrower or a Restricted
Subsidiary entered into at a time when no Default is continuing) and (y) the
Borrower shall not be required to apply such Net Cash Proceeds which have been
previously applied to prepay Revolving Credit Loans to the prepayment of Term
Loans until such time as the relevant use period has expired and no Default is
continuing and (iii) if any Net Cash Proceeds are no longer intended to be or
cannot be so used at any time after delivery of a notice of election to replace
or restore or if any Net Cash Proceeds are not so used by the expiration of the
relevant time periods set forth above, an amount equal to any such Net Cash
Proceeds shall be applied (subject to Section 2.12(h) below) to the prepayment
of the Term Loans as set forth in this Section 2.05 within five (5) Business
Days after the Borrower reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so used or the expiration of such time
periods.

 

(D)  If the Borrower or any Restricted Subsidiary Disposes of any Land Term Loan
Property, the Borrower shall (subject to Section 2.12(h) below) cause the Term
Loans to be prepaid concurrently with the release of the applicable Release
Property in an amount equal to 100% of the Release Payment.

 

(iii)  If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall (subject to Section 2.12(h) below) cause the
Term Loans to be prepaid in an amount equal to 100% of all Net Cash Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt of such Net Cash Proceeds.

 

(iv)  (A)  If Holdings, the Borrower or any Restricted Subsidiary receives any
cash proceeds from any capital contribution or any sale or issuance of its
Equity Interests (including any Permitted Equity Issuance pursuant to
Section 8.05 but excluding (i) issuances of Equity Interests to the Borrower or
any Restricted Subsidiary by any Restricted Subsidiary of the Borrower, (ii) any
capital contribution to any Restricted Subsidiary of the Borrower made by the
Borrower or any other Restricted Subsidiary, and (iii) any capital contribution
by Parent to Holdings, or any sale or issuance of Qualified Equity Interests by
Holdings to Parent, the Net Cash Proceeds of which are promptly used (x) by
Holdings to make a capital contribution to the Borrower and (y) by the Borrower
(after delivery of written notice to the Administrative Agent of such intention)
to fund a prepayment of Term Loans pursuant to Section 2.05(b)(iv)(B) below or
to make an Investment, prepayment of Junior Financing or Capital Expenditure in
reliance on Section 7.02(n), 7.13(a) or 7.16(c)), the Borrower shall (subject to
Section 2.12(h) below) cause the Term Loans to be prepaid in an amount equal to
100% of all Net Cash Proceeds received

 

67

--------------------------------------------------------------------------------


 

therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds.

 

(B)  If Parent or any other direct or indirect parent of Holdings receives cash
proceeds from any capital contribution or any sale or issuance of its Equity
Interests (excluding (i) any cash proceeds to the extent Holdings receives such
cash proceeds from any capital contribution or any sale or issuance of its
Equity Interests, and (ii) any cash proceeds (other than cash proceeds from a
Qualified IPO of any direct or indirect parent of Holdings) used by Parent or
any of its Subsidiaries (after delivery of written notice to the Administrative
Agent by Holdings of such intention) to make a Permitted Acquisition, Investment
or Capital Expenditure, in each case to the extent permitted by (and as defined
in) the PropCo Credit Agreement), the Borrower shall (subject to
Section 2.12(h) below) cause the Term Loans to be prepaid in an amount equal to
20% of all Net Cash Proceeds received therefrom on or prior to the date which is
five (5) Business Days after the receipt of such Net Cash Proceeds; provided
that, with respect to any such Net Cash Proceeds received in connection with a
Qualified IPO of any direct or indirect parent of Holdings, (x) no such
prepayment shall be required pursuant to this Section 2.05(b)(iv)(B) if (I) no
Default has occurred and is continuing and (II) within 5 Business Days of such
date of receipt of such Net Cash Proceeds, the Borrower shall have given written
notice to the Administrative Agent of its intent to use such Net Cash Proceeds
in accordance with the immediately succeeding clause (y), and (y) the Borrower
shall have used such Net Cash Proceeds to make a Permitted
Acquisition, Investment or Capital Expenditure, in each case to the extent
permitted by this Agreement, within twelve (12) months following receipt of such
Net Cash Proceeds; provided further that (A) pending application pursuant to
preceding clause (y), the entire amount of the Net Cash Proceeds otherwise
required to prepay the Term Loans pursuant to this Section 2.05(b)(iv)(B) shall
be deposited with the Administrative Agent pursuant to cash collateral
arrangements reasonably satisfactory to the Borrower and the Administrative
Agent, subject to release for the applicable permitted purpose pursuant to such
certification requirements as may be reasonably established by the
Administrative Agent (it being understood and agreed that at any time while an
Event of Default has occurred and is continuing, the Required Lenders may direct
the Administrative Agent (in which case the Administrative Agent shall, and is
hereby authorized by the Borrower to, follow said directions) to apply any or
all proceeds then on deposit in such cash collateral account to the repayment of
Obligations hereunder in accordance with Section 8.04) and (B) any portion of
such Net Cash Proceeds not applied as provided in (and within the time period
specified by) preceding clause (y) shall (subject to Section 2.12(h) below) be
applied to prepay Term Loans as otherwise required above in this
Section 2.05(b)(iv)(B) (without regard to the immediately preceding proviso).

 

(v)  If Holdings, any of its Subsidiaries or any joint venture of Holdings or
any of its Subsidiaries receives any Project Reimbursement, the Borrower shall
cause Term Loans to be prepaid in an amount equal to 100% (or in the case of a
joint venture, such other percentage as to which Holdings or its Subsidiaries
are entitled pursuant to the applicable joint venture contractual arrangements
as in effect on the Closing Date) of all Net Cash Proceeds received by Holdings,
such Subsidiary or such joint venture in respect of such Project Reimbursement
on or prior to the date which is five (5) Business Days after the date of the
receipt of such Net Cash Proceeds.

 

(vi)  If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(vi) unless after the prepayment

 

68

--------------------------------------------------------------------------------


 

in full of the Revolving Credit Loans and Swing Line Loans, the aggregate
Revolving Credit Exposures exceed the aggregate Revolving Credit Commitments
then in effect.

 

(vii)  If at any time Unrestricted cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries exceeds $7,500,000 for any period of five
consecutive Business Days, the Borrower shall immediately repay outstanding
Revolving Credit Loans and/or Swing Line Loans on the last Business Day of such
period (without a corresponding reduction in the Revolving Credit Commitments)
in an amount equal to such excess.

 

(viii)  The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment and/or commitment reduction required to be made pursuant to
Section 2.05(b)(i), (ii), (iii), (iv) or (v) (as modified, if applicable, by
Section 2.12(h)) at least three (3) Business Days prior to the date of such
prepayment and/or commitment reduction.  Each such notice shall specify the date
of such prepayment and/or commitment reduction and provide a reasonably detailed
calculation of the amount of such prepayment and/or commitment reduction.  The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s notice and of such Appropriate Lender’s Pro Rata
Share of the prepayment and/or commitment reduction.

 

(ix)  Each prepayment of Term Loans pursuant to this Section 2.05(b) (other than
pursuant to Section 2.05(b)(ii)(D)) shall be applied pro rata to each Class of
Term Loans (based upon the TL Repayment Percentages of the various Classes of
Term Loans at such time). Each prepayment of Term Loans pursuant to
Section 2.05(b)(ii)(D) shall be applied (I) first, to the principal of
outstanding Land Term Loans and (II) second, after the repayment in full of all
then outstanding Land Term Loans, to the principal of outstanding B Term Loans.
Each prepayment of Term Loans, Revolving Credit Loans and Swing Line Loans
pursuant to this Section 2.05(b) shall be paid to the Appropriate Lenders
entitled thereto in accordance with their respective Pro Rata Shares.

 

(c)  Funding Losses, Etc.  All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurodollar Loan on a date
other than the last day of an Interest Period thereof, any amounts owing in
respect of such Eurodollar Loan pursuant to Section 3.05.  Notwithstanding any
of the other provisions of this Section 2.05, so long as no Default shall have
occurred and be continuing, if any prepayment of Eurodollar Loans is required to
be made under Section 2.05(b), other than on the last day of the Interest Period
thereof, in lieu of making any payment pursuant to Section 2.05(b) in respect of
any such Eurodollar Loan other than on the last day of the Interest Period
thereof, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with Section 2.05(b).  Upon the
occurrence and during the continuance of any Default, the Administrative Agent
shall also be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans and Cash Collateralization of Letters of Credit in accordance
with the applicable provisions of Section 2.05(b).

 

SECTION 2.06.                 Termination or Reduction of Revolving Credit
Commitments.

 

(a)  Optional.  The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Revolving Credit Commitments, or from time to time
permanently reduce the unused Revolving Credit Commitments; provided that
(i) any such notice shall be received by the Administrative Agent three
(3) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $1,000,000 in

 

69

--------------------------------------------------------------------------------


 

excess thereof and (iii) if, after giving effect to any reduction of the
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Facility, such sublimit
shall be automatically reduced by the amount of such excess.  The amount of any
Revolving Credit Commitment reduction shall not be applied to the Letter of
Credit Sublimit or the Swing Line Sublimit unless otherwise specified by the
Borrower.  Notwithstanding the foregoing, the Borrower may rescind or postpone
any notice of termination of the Revolving Credit Commitments if such
termination would have resulted from a refinancing of the Revolving Credit
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.

 

(b)  Mandatory Commitment Reduction.  Unless Majority Revolving Lenders
otherwise agree, if any Specified Default exists at the time any mandatory
prepayment or repayment of any Class of Term Loans is otherwise required to be
made pursuant to Section 2.05(b) or 2.07(a), then the Revolving Credit
Commitments shall be permanently reduced by the amount of the mandatory
prepayment or repayment of such Class of Term Loans otherwise required to be
applied to the prepayment or repayment of such Class of Term Loans pursuant to
Section 2.05(b) or 2.07(a) in the absence of Section 2.12(h) and this Section
2.06(b).

 

(c)  Application of Revolving Credit Commitment Reductions; Payment of Fees. 
The Administrative Agent will promptly notify the Revolving Credit Lenders of
any termination or reduction of unused portions of the Letter of Credit
Sublimit, the Swing Line Sublimit or the Revolving Credit Commitments under this
Section 2.06.  Upon any reduction of Revolving Credit Commitments, the Revolving
Credit Commitment of each Revolving Credit Lender shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Revolving Credit Commitments
are reduced (other than the termination of the Revolving Credit Commitment of
any Revolving Credit Lender as provided in Section 3.07).  All commitment fees
accrued until the effective date of any termination or reduction of the
Revolving Credit Commitments shall be paid on the effective date of such
termination or reduction.

 

SECTION 2.07.                 Repayment of Loans.

 

(a)  Term Loans.  The Borrower shall (subject to Section 2.12(h)) repay to the
Administrative Agent for the ratable account of (i) the B Term Loan Lenders on
the Maturity Date, the aggregate principal amount of all B Term Loans
outstanding on such date and (ii) the Land Term Loan Lenders on the Maturity
Date, the aggregate principal amount of all Land Term Loans outstanding on such
date.

 

(b)  Revolving Credit Loans.  The Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Maturity
Date the aggregate principal amount of all Revolving Credit Loans outstanding on
such date.

 

(c)  Swing Line Loans.  The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date.

 

SECTION 2.08.                 Interest.  (a)  Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Adjusted LIBO Rate for such Interest Period plus the Applicable Rate;
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable Borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans.

 

70

--------------------------------------------------------------------------------


 

(b)  The Borrower shall pay interest on (i) any past due amount of principal of
any Loan due hereunder (and, on and after the occurrence of an Event of Default
notified to the Borrower by the Administrative Agent (at the direction of the
Required Lenders), the principal amount of all outstanding Loans and L/C
Borrowings not then overdue) at a fluctuating interest rate per annum at all
times equal to the Default Rate and (ii) any past due amount of interest, fees
or other amounts (other than amounts subject to clause (i) above) at a rate per
annum equal to the Base Rate plus the Applicable Rate for Base Rate Loans plus
two percent (2.0%), in each case, to the fullest extent permitted by applicable
Laws.  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)  Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

 

(d)  Until the day that is three (3) Business Days after the Closing Date, each
B Term Loan and each Land Term Loan shall be a Base Rate Loan.

 

(e)  All computations of interest hereunder shall be made in accordance with
Section 2.10.

 

(f) Notwithstanding the foregoing provisions of this Section 2.08 (but subject
to the immediately succeeding proviso), for the period from and including the
Closing Date to but excluding the date falling on the fifth anniversary of the
Closing Date, any and all accrued interest payable on account of the Land Term
Loans pursuant to Section 2.08(a) shall be satisfied by capitalizing all such
accrued interest on the applicable Interest Payment Date as additional principal
of the Land Term Loans (i.e., by adding the amount thereof on such date to the
then unpaid principal amount of the Land Term Loans (and thereby increasing the
principal amount of Land Term Loans outstanding hereunder)) (such capitalized
amount, the “PIK Interest”), provided, however, that, the Borrower may elect (a
“Cash Election”) that, from and including the Cash Election Effective Date to
the Cash Election Termination Date, in each case with respect to such Cash
Election, any and all accrued interest payable on account of the Land Term Loans
pursuant to Section 2.08(a) shall be payable in cash. Each Cash Election shall
apply to all outstanding Land Term Loans. Unless the context otherwise requires,
for all purposes of this Agreement and the other Loan Documents, references to
“principal amount” of Land Term Loans refers to the face amount of the Land Term
Loans plus any PIK Interest added to the principal amount of the Land Term Loans
pursuant to this Section 2.08(f).

 

The Borrower shall make a Cash Election by providing at least ten Business Days’
written notice to the Administrative Agent prior to the Cash Election Effective
Date for such Cash Election, which notice shall specify the effective date for
such Cash Election (the “Cash Election Effective Date”). A Cash Election shall
remain in effect until the earlier of (A) the date that is three months
following the Cash Election Effective Date of such Cash Election and (B) the day
immediately preceding the fifth anniversary of the Closing Date (the “Cash
Election Termination Date”). No Cash Election once given by the Borrower may be
revoked. The Administrative Agent shall provide written notice of each Cash
Election to all the Land Term Loan Lenders. In the absence of any Cash Election,
all interest on the Land Term Loans shall be capitalized in accordance with the
immediately preceding paragraph (without giving effect to the proviso therein).

 

Any PIK Interest so added to the principal amount of the Land Term Loans shall
bear interest as provided in this Section 2.08 from the date on which such PIK
Interest has been so added. The obligation of the Borrower to pay PIK Interest
shall be automatically evidenced by this Agreement or, if

 

71

--------------------------------------------------------------------------------


 

applicable, any Land Term Note. Upon the request of the Administrative Agent or
any Land Term Loan Lender, the Borrower shall confirm in writing the principal
amount of the Land Term Loans, including all PIK Interest added to the principal
amount thereof pursuant to this Section 2.08(f).

 

All interest accruing on the Land Term Loans from and after the fifth
anniversary of the Closing Date, shall be payable in cash.

 

SECTION 2.09.                 Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)  Commitment Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily Revolving Credit Availability; provided that any
commitment fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; provided, further, that no commitment fee shall accrue on
the Revolving Credit Commitment of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender.  The commitment fee shall accrue at all times from
the Closing Date until the Maturity Date, including at any time during which one
or more of the conditions in Article 4 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date (or, if earlier, upon the termination of the Aggregate
Commitments).  The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any fiscal quarter of the
Borrower, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such fiscal quarter that such
Applicable Rate was in effect.

 

(b)  Other Fees.  The Borrower shall pay to the Agents the fees set forth in the
Fee Letter and such other fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever (except
as expressly agreed between the Borrower and the applicable Agent).

 

SECTION 2.10.                 Computation of Interest and Fees.  All
computations of interest for Base Rate Loans when the Base Rate is determined by
the Prime Rate shall be made on the basis of a year of three hundred and
sixty-five (365) days and actual days elapsed.  All other computations of fees
and interest shall be made on the basis of a three hundred and sixty (360) day
year and actual days elapsed.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one (1) day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

SECTION 2.11.                 Evidence of Indebtedness.  (a)  The Credit
Extensions made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f.103-1(c), as agent for the Borrower, in each case
in the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount

 

72

--------------------------------------------------------------------------------


 

owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note or Notes payable to such Lender, which shall evidence such Lender’s Loans
of the applicable Class or Classes in addition to such accounts or records. 
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

 

(b)  In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

(c)  Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

SECTION 2.12.                 Payments Generally.  (a)  All payments to be made
by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.  All payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 

(b)  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurodollar Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

(c)  Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto.  If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

 

73

--------------------------------------------------------------------------------


 

(i)  if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

 

(ii)  if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to (i) from the date such amount was made
available through the first Business Day thereafter, the Federal Funds Rate from
time to time in effect and (ii) thereafter, the rate applicable to the
applicable Loan made to the Borrower.  When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Revolving Credit Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)  If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)  The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(f)  Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

(g)  Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or

 

74

--------------------------------------------------------------------------------


 

in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s pro rata
share of the sum of (a) the Outstanding Amount of all Loans outstanding at such
time and (b) the Outstanding Amount of all L/C Obligations outstanding at such
time, in repayment or prepayment of such of the outstanding Loans or other
Obligations then owing to such Lender.

 

(h)  Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, unless Majority Revolving Lenders otherwise agree, (x) if
any Revolving Credit Lender has any Revolving Credit Exposure or any other
Revolving Obligations then outstanding and any Default then exists, no voluntary
prepayment of any Term Loans shall be permitted pursuant to Section 2.05(a) and
(y) if any Default exists at the time any mandatory prepayment or repayment of
any Term Loans is otherwise required to be made pursuant to Section 2.05(b) or
Section 2.07(a), then (i) Swing Line Loans, and if no Swing Line Loans are or
remain outstanding, Revolving Credit Loans and, if no Swing Line Loans or
Revolving Credit Loans are or remain outstanding, L/C Obligations, shall first
be repaid and/or Cash Collateralized, as applicable, in the amount otherwise
required to be applied to the prepayment or repayment of any Term Loans pursuant
to Section 2.05(b) or 2.07(a) in the absence of this Section 2.12(h), (ii) if a
Specified Default has occurred and is continuing, the Revolving Credit
Commitments shall be reduced as provided in Section 2.06(b) by the amount of the
mandatory prepayment or repayment of any Term Loans otherwise required to be
applied to the prepayment or repayment of any Term Loans pursuant to Section
2.05(b) or 2.07(a) in the absence of this Section 2.12(h), and (iii) after
application pursuant to preceding clause (i), any excess portion of such
mandatory prepayment or repayment of any Term Loans not so applied shall be
applied to the prepayment or repayment of the applicable Term Loans as otherwise
required by Section 2.05(b) or 2.07(a) in the absence of this Section 2.12(h). 
If any Lender collects or receives any amounts received on account of the
Obligations to which it is not entitled as a result of the application of this
Section 2.12(h), such Lender shall hold the same in trust for the Secured
Parties and shall forthwith deliver the same to the Administrative Agent, for
the account of the applicable Secured Parties, to be applied in accordance with
this Section 2.12(h) or, if then applicable, Section 8.04(a).  Without limiting
the generality of the foregoing, this Section 2.12(h) is intended to constitute
and shall be deemed to constitute a “subordination agreement” within the meaning
of Section 510(a) of the Bankruptcy Code and is intended to be and shall be
interpreted to be enforceable to the maximum extent permitted pursuant to
applicable non-bankruptcy law.

 

SECTION 2.13.                 Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans of
any Class made by it, or the participations in L/C Obligations and Swing Line
Loans held by it, any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other applicable Lenders such participations in the Loans of such Class made by
them and/or such subparticipations in the participations in L/C Obligations or
Swing Line Loans held by them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Loans or such participations, as the case may be, pro rata with each of them;
provided that (x) if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other applicable Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon, (y) the provisions of this Section 2.13 shall

 

75

--------------------------------------------------------------------------------


 

not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including payments to an
L/C Issuer pursuant to the L/C Back-Stop Arrangements) or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant (other than Holdings, the
Borrower or any of its Subsidiaries), and (z) nothing in this Section 2.13 shall
be construed to limit the applicability of Section 8.04 in the circumstances
where Section 8.04 is applicable in accordance with its terms.  The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.  The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments.  Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

SECTION 2.14.                 Maturity Date Extension.  Prior to (but not less
than 30 days nor more than 45 days prior to) the applicable Extension Date, the
Borrower may make a written request to the Administrative Agent (each, an
“Extension Request”), who shall forward a copy of each such request to each
Lender, that the Maturity Date then in effect be extended to the date occurring
twelve (12) months after such then existing Maturity Date.  Such request shall
be accompanied by a certificate of a Responsible Officer of the Borrower
certifying that, at the time such request is delivered (i) no Default has
occurred and is continuing and (ii) the Borrower is in compliance on a Pro Forma
Basis with each of the covenants set forth in Section 7.11, in each case as of
the last day of the most recently ended Test Period (setting forth in reasonable
detail the calculation required to establish such compliance).  Following the
delivery of an Extension Request, if (a) on the Business Day preceding the
applicable Extension Date, the Borrower shall have paid to the Administrative
Agent (for the account of each Lender), a non-refundable extension fee with
respect to such Extension Request equal to 1.00% of the sum of (x) the aggregate
outstanding principal amount of B Term Loans of such Lender on such day, (y) the
aggregate outstanding principal amount of Land Term Loans of such Lender on such
day and (z) the Revolving Credit Commitment of such Lender on such day (or,
after the termination thereof, the Revolving Credit Exposure of such Lender on
such day), (b) as of such Extension Date, (i) no Default has occurred and is
continuing and (ii) the representations and warranties of the Borrower and each
other Loan Party contained in Article 5 or any other Loan Document shall be true
and correct in all material respects on and as of such date (provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further that, any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such respective dates) and (c) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate of a Responsible Officer of the Borrower, dated as of the Extension
Date, certifying that (I) the conditions set forth in the preceding clause (b)
are satisfied and (II) the Borrower is in compliance on a Pro Forma Basis with
each of the covenants set forth in Section 7.11, in each case as of the last day
of the most recently ended Test Period (setting forth in reasonable detail the
calculation required to establish such compliance), then the Maturity Date shall
be automatically extended to the date occurring twelve (12) months after the
then existing Maturity Date (the “Existing Maturity Date”); provided that if on
the ninetieth (90th) day after such Existing Maturity Date, the final stated
maturity of the loans and commitments under the PropCo Credit Agreement shall be
earlier than the Maturity Date (after giving effect to such extension under this
Section 2.14), then the Maturity Date shall be the ninetieth (90th) day after
such Existing Maturity Date.  The Administrative Agent shall notify the Borrower
and each Lender of the effectiveness of any such extension.

 

76

--------------------------------------------------------------------------------


 

SECTION 2.15.                 Incremental Revolving Credit Commitments.  (a) The
Borrower shall have the right, in consultation and coordination with the
Administrative Agent, to request (by written notice to the Administrative Agent)
at any time and from time to time after the first anniversary of the Closing
Date, that one or more Revolving Credit Lenders (and/or one or more other
Persons which are Eligible Assignees and which will become Revolving Credit
Lenders) provide Incremental Revolving Credit Commitments and, subject to the
applicable terms and conditions contained in this Agreement and the relevant
Incremental Amendment, make Revolving Credit Loans and participate in Letters of
Credit and Swing Line Loans pursuant thereto; provided that

 

(i)                                     both at the time of any such request and
on the Incremental Facility Closing Date in respect of such request, no Default
or Event of Default shall have occurred and be continuing or result therefrom;

 

(ii)                                  all representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the Incremental Facility Closing Date in respect of
such request (it being understood and agreed that (x) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such date);

 

(iii)                           the Borrower shall have demonstrated to the
Administrative Agent’s reasonable satisfaction that the incurrence of Revolving
Credit Loans in an aggregate principal amount equal to the full amount of all
Revolving Credit Commitments (including such Incremental Revolving Credit
Commitments then being obtained) may be incurred without violating the terms of
any Indebtedness of Holdings and its Subsidiaries in excess of the Threshold
Amount;

 

(iv)                          the Borrower shall be in compliance on a Pro Forma
Basis with each of the covenants set forth in Section 7.11, in each case
determined as of the last day of the Test Period most recently ended prior to
the Incremental Facility Closing Date in respect of such request, as if
Revolving Credit Loans had been incurred in an aggregate principal amount equal
to the full amount of the Incremental Revolving Credit Commitments then being
obtained on the first day of such Test Period;

 

(v)                             the aggregate amount of each request (and
provision therefor) for Incremental Revolving Credit Commitments shall be in a
minimum aggregate amount for all Revolving Credit Lenders which provide an
Incremental Revolving Credit Commitment pursuant to a given Incremental
Amendment pursuant to this Section 2.15 (including Persons who are Eligible
Assignees and will become Revolving Credit Lenders) of at least $10,000,000 (or
such lesser amount that is acceptable to the Administrative Agent);

 

(vi)                          the aggregate amount of all Incremental Revolving
Credit Commitments made available pursuant to this Section 2.15 shall not exceed
$25,000,000; and

 

(vii)                       the Borrower shall have delivered to the
Administrative Agent and each Lender a certificate executed by a Responsible
Officer of the Borrower, (A) certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (vi),
inclusive, and (B) containing the calculations (in reasonable detail) required
by the preceding clause (iv).

 

77

--------------------------------------------------------------------------------


 

(b)                                 All Revolving Credit Loans and Swing Line
Loans incurred, and Letters of Credit issued, as applicable (and all interest,
fees and other amounts payable thereon) pursuant to an Incremental Revolving
Credit Commitment shall (x) be Obligations under this Agreement and the other
applicable Loan Documents, (y) be secured by the relevant Collateral Documents,
and guaranteed under each relevant Guaranty, on a pari passu basis with all
Obligations relating to the other Revolving Credit Loans, Swing Line Loans,
Letters of Credit (including L/C Obligations) and the Revolving Credit
Commitments (including the Revolving Obligations) secured by each such
Collateral Document and guaranteed under each such Guaranty and (z) shall
otherwise have the same terms as the then existing Revolving Credit Loans, Swing
Line Loans and Letters of Credit (including with respect to unused commitment
fees and Letter of Credit fees and the priming super-priority status of the
existing Revolving Obligations); provided, however, that (I) the Applicable
Rates for any such Incremental Revolving Credit Commitment and all Revolving
Credit Loans and Swing Line Loans incurred, and Letters of Credit issued, as
applicable, pursuant thereto may exceed the Applicable Rates then applicable to
the then existing Revolving Credit Commitments and all then existing Revolving
Credit Loans, Swing Line Loans and Letters of Credit, as applicable, if the
Applicable Rates for the then existing Revolving Credit Commitments and all then
existing Revolving Credit Loans, Swing Line Loans and Letters of Credit, as
applicable, is (or are) increased (to the extent necessary) such that the
Applicable Rates therefor are not less than the Applicable Rates of such
Incremental Revolving Credit Commitments and all Revolving Credit Loans and
Swing Line Loans incurred, and Letters of Credit issued, as applicable, pursuant
thereto, (II) any Revolving Credit Loans and Swing Line Loans incurred pursuant
to any such Incremental Revolving Credit Commitments may be subject to any
minimum Adjusted LIBO Rate or minimum Base Rate “floor”, so long as such minimum
Adjusted LIBO Rate and/or minimum Base Rate “floor” also applies to all then
existing Revolving Credit Loans and Swing Line Loans and (III) if, after giving
effect to the adjustments described in preceding clauses (I) and (II), the
Effective Yield on the Incremental Revolving Credit Commitments and all
Revolving Credit Loans and Swing Line Loans incurred, and Letters of Credit
issued, as applicable, pursuant thereto still exceeds the Effective Yield on all
then existing Revolving Credit Commitments, Revolving Credit Loans, Swing Line
Loans and/or Letters of Credit, as applicable, the Borrower shall pay to the
Administrative Agent for the ratable account of the existing Revolving Credit
Lenders such fees as shall be required to equalize the Effective Yields
described above in this clause (III).

 

(c)                                  Each notice from the Borrower pursuant to
this Section shall set forth the requested amount and proposed terms of the
relevant Incremental Revolving Credit Commitments.

 

(d)                                 Incremental Revolving Credit Commitments may
be provided by any existing Revolving Credit Lender or by any other bank or
other financial institution (any such other bank or other financial institution
being called an “Additional Lender”), provided that the Administrative Agent,
the Swing Line Lender and each L/C Issuer shall have consented to such Lender’s
or Additional Lender’s providing such Incremental Revolving Credit Commitments
if such consent would be required under Section 10.07 for an assignment of
Revolving Credit Commitments to such Revolving Credit Lender or Additional
Lender.  The Incremental Revolving Credit Commitments provided by a Revolving
Credit Lender or an Additional Lender, as the case may be, shall (x) become
Revolving Credit Commitments under this Agreement pursuant to an amendment
(each, an “Incremental Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by Holdings, the Borrower, each Lender agreeing
to provide such Incremental Revolving Credit Commitment, if any, each Additional
Lender, if any, and the Administrative Agent and (y) constitute part of, and be
added to, the Aggregate Commitments pursuant to such Incremental Amendment.  The
Incremental Amendment may, without the consent of any other Revolving Credit
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section

 

78

--------------------------------------------------------------------------------


 

(e)                                  The effectiveness of any Incremental
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that all references to a “Credit Extension” or
similar language in such Section 4.02 shall be deemed to refer to the effective
date of such Incremental Amendment) and such other conditions as the parties
thereto shall agree, including, without limitation, (i) the delivery of an
acknowledgement in form and substance reasonably satisfactory to the
Administrative Agent and executed by each Loan Party acknowledging that all
Revolving Credit Loans and Swing Line Loans subsequently incurred, and Letters
of Credit issued, as applicable (and all interest, fees and other amounts
payable thereon), pursuant to the applicable Incremental Revolving Credit
Commitment shall constitute “Obligations” and “Revolving Obligations” under the
Loan Documents, (ii) the delivery by Holdings and its Subsidiaries of such
technical amendments, modifications and/or supplements to the respective
Collateral Documents as are reasonably requested by the Administrative Agent to
ensure that all Revolving Credit Loans and Swing Line Loans subsequently
incurred, and Letters of Credit issued, as applicable (and all interest, fees
and other amounts payable thereon), pursuant to such Incremental Revolving
Credit Commitment (and related Obligations) are secured by, and entitled to the
benefits of, the relevant Collateral Documents on a pari passu basis with the
then existing Revolving Obligations secured by each such Collateral Document,
(iii) delivery to the Administrative Agent by each Loan Party such other
officers’ certificates, board of director (or equivalent governing body)
resolutions and evidence of good standing (to the extent available under
applicable law) as the Administrative Agent shall reasonably request and (iv)
the delivery of an opinion or opinions, form and substance substantially similar
to the opinion delivered on the Closing Date pursuant to Section 4.01(a)(vi)(A)
from counsel to the Loan Parties reasonably satisfactory to the Administrative
Agent.

 

(f)                                    No Lender shall be obligated to provide
any Incremental Revolving Credit Commitment, unless it so agrees.  Upon each
increase in the Revolving Credit Commitments pursuant to this Section, (a) each
Revolving Credit Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Incremental Revolving Credit Commitments (each, a “Revolving
Commitment Increase Lender”) in respect of such increase, and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment and (b) if, on the date of such
increase, there are any Revolving Credit Loans outstanding, the Borrower shall,
in coordination with the Administrative Agent, repay outstanding Revolving
Credit Loans of certain of the Revolving Credit Lenders, and incur additional
Revolving Credit Loans from certain other Revolving Credit Lenders (including
the Additional Lenders), in each case to the extent necessary so that all of the
Revolving Credit Lenders participate in each outstanding Borrowing of Revolving
Credit Loans in accordance with their respective Pro Rata Share (after giving
effect to any increase in the Aggregate Commitments pursuant to this Section
2.15) and with the Borrower being obligated to pay to the respective Revolving
Credit Lenders any costs of the type referred to in Section 3.05 in connection
with any such repayment and/or Borrowing.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

 

SECTION 2.16.                 Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any Revolving Credit Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Revolving Credit Lender is a Defaulting Lender:

 

79

--------------------------------------------------------------------------------


 

(a)  if any Swing Line Loan Exposure or Letter of Credit Exposure exists at the
time a Revolving Credit Lender becomes a Defaulting Lender then:

 

(A)  all or any part of such Swing Line Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Revolving Credit Lenders that are not
Defaulting Lenders in accordance with their respective Pro Rata Shares but only
to the extent (x) the sum of all Revolving Credit Exposures of all Revolving
Credit Lenders that are not Defaulting Lenders plus such Defaulting Lender’s
Swing Line Loan Exposure and Letter of Credit Exposure does not exceed the
aggregate amount of all Revolving Credit Commitments of all Revolving Credit
Lenders that are not Defaulting Lenders, (y) immediately following the
reallocation to a Revolving Credit Lender that is not a Defaulting Lender, the
Revolving Credit Exposure of such Revolving Credit Lender does not exceed its
Revolving Credit Commitment at such time and (z) the conditions set forth in
Sections 4.02(a) and (b) are satisfied at such time (it being understood that
all references to a “Credit Extension” or similar language in such Section 4.02
shall be deemed to refer to the date of such reallocation);

 

(B)  if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay the portion of such Swing
Line Loan Exposure that has not been reallocated among the Revolving Credit
Lenders that are not Defaulting Lenders pursuant to clause (A) above and
(y) second, Cash Collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause
(A) above) in aggregate amount equal to 100% of such Defaulting Lender’s Letter
of Credit Exposure for so long as such Letter of Credit Exposure is outstanding
(the “L/C Back-Stop Arrangements”);

 

(C)  the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.03(h) with respect to such Defaulting Lender’s
Letter of Credit Exposure;

 

(D)  if the Letter of Credit Exposure of the Revolving Credit Lenders that are
not Defaulting Lenders is reallocated pursuant to clause (A) above, then the
fees payable to the Revolving Credit Lenders pursuant to Section 2.03(h) shall
be adjusted in accordance with the Pro Rata Shares of such Revolving Credit
Lenders that are not Defaulting Lenders; and

 

(E)  if any Defaulting Lender’s Letter of Credit Exposure is neither Cash
Collateralized nor reallocated pursuant to this Section 2.16(a), then, without
prejudice to any rights or remedies of any L/C Issuer or any Revolving Credit
Lender hereunder, all Letter of Credit fees payable under Section 2.03(h) with
respect to such Defaulting Lender’s Letter of Credit Exposure shall be payable
to the applicable L/C Issuer until such Letter of Credit Exposure is Cash
Collateralized and/or reallocated; and

 

(b)  notwithstanding anything to the contrary contained in Section 2.03 or 2.04,
so long as any Revolving Credit Lender is a Defaulting Lender, (i) the Swing
Line Lender shall not be required to fund any Swing Line Loan and no L/C Issuer
shall be required to issue, amend, renew or increase any

 

80

--------------------------------------------------------------------------------


 

Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Revolving Credit Commitments of the Revolving Credit Lenders that
are not Defaulting Lenders and/or cash collateral has been provided by the
Borrower in accordance with Section 2.16(a), and (ii) participating interests in
any such newly issued, amended, renewed or increased Letter of Credit or newly
made Swing Line Loan shall be allocated among Revolving Credit Lenders that are
not Defaulting Lenders in a manner consistent with Section 2.16(a)(A) (and
Defaulting Lenders shall not participate therein).

 

In the event that the Administrative Agent, the Borrower, each L/C Issuer and
the Swing Line Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Credit Lender to be a Defaulting
Lender, then (i) the Swing Line Loan Exposure and Letter of Credit Exposure of
the Revolving Credit Lenders shall be readjusted to reflect the inclusion of
such Revolving Credit Lender’s Revolving Credit Commitments and on such date
such Revolving Credit Lender shall purchase at par such of the Revolving Credit
Loans of the other Revolving Credit Lenders as the Administrative Agent shall
determine may be necessary in order for such Revolving Credit Lender to hold
such Revolving Credit Loans in accordance with its Pro Rata Share and (ii) so
long as no Event of Default then exists, all funds held as cash collateral
pursuant to the L/C Back-Stop Arrangements shall thereafter be promptly returned
to the Borrower. If the Revolving Credit Commitments have been terminated, all
other Revolving Obligations have been paid in full and no Letters of Credit are
outstanding, then, so long as no Event of Default then exists, all funds held as
cash collateral pursuant to the L/C Back-Stop Arrangements shall thereafter be
promptly returned to the Borrower.

 

ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01.                 Taxes.  (a)  Except as provided in this
Section 3.01, any and all payments by the Borrower (the term “Borrower” as used
in this Article 3 being deemed to include any Subsidiary for whose account a
Letter of Credit is issued or any other Loan Party making a payment under any
Loan Document) to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, whether now or hereafter
imposed, levied, collected, withheld or assessed by any relevant Governmental
Authority (“Taxes”), excluding, in the case of each Agent and each Lender,
(i) taxes imposed on or measured by its net income and franchise (and similar)
taxes imposed on it in lieu of net income taxes, by the jurisdiction (or any
political subdivision thereof) under the Laws of which such Agent or such
Lender, as the case may be, is organized or maintains a Lending Office, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, (ii) branch profits taxes imposed by the jurisdiction in which the
Borrower is located, (iii) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 3.07(a)), any U.S.
federal withholding Taxes resulting from any law in effect on the date such
Foreign Lender becomes a party to this Agreement (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure to comply with
Section 10.15, except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Taxes pursuant to this Section 3.01 and (iv) any withholding
taxes imposed by Section 1471 through 1474 of the Code, as in effect as of the
date of this Agreement, and any current or future Treasury Regulations or
official interpretations thereof (all such Taxes described in (i) through
(iv) being “Excluded Taxes”).  If any Taxes or Other Taxes are required to be
deducted or withheld from or in respect of any sum payable under and in respect
of any Loan Document to any Agent or any Lender, (i)  the sum payable shall be
increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 3.01), each of such

 

81

--------------------------------------------------------------------------------


 

Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions or withholdings in respect of Indemnified Taxes or Other
Taxes been made, (ii) the Borrower (or the applicable withholding agent, as the
case may be) shall make such deductions or withholdings, (iii) the Borrower (or
the applicable withholding agent, as the case may be) shall pay the full amount
deducted to the appropriate Governmental Authority in accordance with applicable
Laws, and (iv) within thirty (30) days after the date of such payment (or, if
receipts or evidence are not available within thirty (30) days, as soon as
possible thereafter), the Borrower (or the applicable withholding agent, as the
case may be) shall furnish to such Agent or Lender (as the case may be) the
original or a certified copy of a receipt evidencing payment thereof to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent.  If the
Borrower fails to pay any Taxes or Other Taxes when due to the Governmental
Authority or fails to remit to any Agent or any Lender the required receipts or
other required documentary evidence, the Borrower shall indemnify such Agent and
such Lender for any incremental taxes, interest or penalties that may become
payable by such Agent or such Lender arising out of such failure.

 

(b)  In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible,
filing, or mortgage recording taxes or charges or similar levies which arise
from any payment made under or in respect of any Loan Document or from the
execution, delivery, performance, enforcement or registration of, from any
performance, receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document (hereinafter referred to as “Other Taxes”).

 

(c)  (i) The Borrower agrees to indemnify each Agent and each Lender for and
hold it harmless against (A) the full amount of Indemnified Taxes and Other
Taxes (including any Indemnified Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 3.01) paid or payable by such
Agent and such Lender and (B) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
such Agent or Lender, as the case may be, provides the Borrower with a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts.  Payment under this Section 3.01(c)(i) shall be made within
thirty (30) days after the date such Lender or such Agent makes a demand
therefor.  Such written statement shall be conclusive of the amount so paid or
payable absent manifest error.

 

(ii)                                  Each Lender shall severally indemnify the
Agents (but only to the extent that the Borrower has not already indemnified
such Agent for such amounts and without limiting the obligation of the Borrower
to do so) for (A) the full amount of Taxes and Other Taxes (including any Taxes
or Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01) attributable to such Lender paid by such Agent and (B) any
liability (including additions to tax, penalties, interest and reasonable
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided such Agent provides such Lender with a
written statement thereof setting forth in reasonable detail the basis and
calculation of such amounts.  Payment under this Section 3.01(c)(ii) shall be
made within thirty (30) days after the date such Agent makes a demand therefor.

 

(d)  If any Lender or Agent determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Taxes or Other Taxes as
to which indemnification or additional amounts have been paid to it by the
Borrower pursuant to this Section 3.01, it shall remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 3.01 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund plus any

 

82

--------------------------------------------------------------------------------


 

interest included in such refund by the relevant Governmental Authority
attributable thereto) to the Borrower, net of all out-of-pocket expenses of such
Lender or Agent, as the case may be and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of such Lender or Agent,
as the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund to the relevant Governmental
Authority.  Such Lender or Agent, as the case may be, shall provide the Borrower
with a written statement setting forth in reasonable detail the basis and
calculation of the amounts required to be repaid to the relevant Governmental
Authority. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 3.01 shall survive the termination of the Loan Documents.  Nothing
herein contained shall interfere with the right of a Lender or Agent to arrange
its tax affairs in whatever manner it thinks fit nor oblige any Lender or Agent
to claim any tax refund or to make available its tax returns or disclose any
information relating to its tax affairs or any computations in respect thereof
or any other confidential information or require any Lender or Agent to do
anything that would prejudice its ability to benefit from any other refunds,
credits, reliefs, remissions or repayments to which it may be entitled.

 

(e)  Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event if in the judgment of such Lender, such
designation (i) would eliminate or reduce amounts payable pursuant to
Section 3.01(a) or (c), as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.  Nothing in this Section 3.01(e) shall affect or
postpone any of the Obligations of the Borrower or the rights of such Lender
pursuant to Section 3.01(a) or (c).

 

SECTION 3.02.                 Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Loans to such day, or promptly, if such Lender may
not lawfully continue to maintain such Eurodollar Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted and all amounts due, if any, in connection with
such prepayment or conversion under Section 3.05.  Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

SECTION 3.03.                 Inability to Determine Rates.  If the Required
Lenders determine that for any reason adequate and reasonable means do not exist
for determining the Adjusted LIBO Rate for any requested Interest Period with
respect to a proposed Eurodollar Loan, or that the Adjusted LIBO Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of

 

83

--------------------------------------------------------------------------------


 

such Eurodollar Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

SECTION 3.04.                 Increased Cost and Reduced Return; Capital
Adequacy; Reserves on Eurodollar Loans.  (a)  If any Lender determines that as a
result of any Change in Law (i) there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Loans or
(as the case may be) issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from reserve requirements
contemplated by Section 3.04(c)), or (ii) any Lender shall be subject to any
Taxes (other than (A) Taxes indemnified under Section 3.01, (B) Other Taxes and
(C) Excluded Taxes) on its Loans, Letters of Credit, Revolving Credit Commitment
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, then from time to time within fifteen (15) days after
demand by such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.

 

(b)  If any Lender determines that any Change in Law regarding capital
requirements has the effect of reducing the rate of return on the capital of
such Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

 

(c)  The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (except for Statutory Reserves to
the extent included in the determination of the Adjusted LIBO Rate), additional
interest on the unpaid principal amount of each Eurodollar Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Revolving Credit Commitments or the funding of
the Eurodollar Loans, such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Revolving Credit Commitment or Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan; provided the Borrower shall
have received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender.  If
a Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

 

(d)  Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for

 

84

--------------------------------------------------------------------------------


 

any such increased cost or reduction incurred more than one hundred and eighty
(180) days prior to the date that such Lender demands, or notifies the Borrower
of its intention to demand, compensation therefor; provided, further, that, if
the circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

(e)  If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage; provided, further, that
nothing in this Section 3.04(e) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.04(a), (b),
(c) or (d).

 

SECTION 3.05.                 Funding Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense (but not loss of profit margin) incurred by it as a result of:

 

(a)  any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or

 

(b)  any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

including any loss or expense (but not loss of profit margin) arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

 

SECTION 3.06.                 Matters Applicable to All Requests for
Compensation.  (a)  Any Agent or any Lender claiming compensation under this
Article 3 shall deliver a certificate to the Borrower setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error.  In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

 

(b)  With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.  If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurodollar
Loans, or to convert Base Rate Loans into

 

85

--------------------------------------------------------------------------------


 

Eurodollar Loans, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(c)  If the obligation of any Lender to make or continue from one Interest
Period to another any Eurodollar Loan, or to convert Base Rate Loans into
Eurodollar Loans shall be suspended pursuant to Section 3.06(b), such Lender’s
Eurodollar Loans shall be automatically converted into Base Rate Loans on the
last day(s) of the then current Interest Period(s) for such Eurodollar Loans
(or, in the case of an immediate conversion required by Section 3.02, on such
earlier date as required by Law) and, unless and until such Lender gives notice
as provided below that the circumstances specified in Section 3.01, 3.02, 3.03
or 3.04 that gave rise to such conversion no longer exist:

 

(i)  to the extent that such Lender’s Eurodollar Loans have been so converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Eurodollar Loans shall be applied instead to its Base Rate Loans;
and

 

(ii)  all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Loans shall be made or continued
instead as Base Rate Loans, and all Base Rate Loans of such Lender that would
otherwise be converted into Eurodollar Loans shall remain as Base Rate Loans.

 

(d)  If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 that gave rise to the conversion of such Lender’s Eurodollar Loans
pursuant to this Section 3.06 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans shall
be automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Loans and by such Lender are held pro rata (as to principal amounts,
interest rate basis, and Interest Periods) in accordance with their respective
Pro Rata Shares.

 

SECTION 3.07.                 Replacement of Lenders under Certain
Circumstances.  (a)  If at any time (i) the Borrower becomes obligated to pay
additional amounts or indemnity payments described in Section 3.01 or 3.04 as a
result of any condition described in such Sections or any Lender ceases to make
Eurodollar Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) any Revolving Credit Lender becomes a Defaulting Lender or
(iii) any Lender becomes a Non-Consenting Lender, then the Borrower may, on ten
(10) Business Days’ prior written notice to the Administrative Agent and such
Lender, replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; provided, further, that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents.

 

(b)  Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Revolving Credit Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, and (ii) deliver any Notes

 

86

--------------------------------------------------------------------------------


 

evidencing such Loans to the Borrower or Administrative Agent.  Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Revolving Credit
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) all obligations of the Borrower owing to the assigning Lender
relating to the Loans and participations so assigned shall be paid in full at
par by the assignee Lender to such assigning Lender concurrently with such
Assignment and Assumption and (C) upon such payment and, if so requested by the
assignee Lender, delivery to the assignee Lender of the appropriate Note or
Notes executed by the Borrower, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Revolving Credit Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.  If the Lender being
replaced does not comply with its obligations in the first sentence of this
Section 3.07(b), then the Administrative Agent shall be entitled (but not
obligated) and authorized to execute an Assignment and Assumption on behalf of
such replaced Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and the assignee Lender shall be effective for purposes of
this Section 3.07.

 

(c)  Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a Cash
Collateral Account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

 

(d)  In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

SECTION 3.08.                 Survival.  All of the Borrower’s obligations under
this Article 3 shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

ARTICLE IV

 

Conditions Precedent to Credit Extensions

 

SECTION 4.01.                 Conditions of Initial Credit Extension.  The
obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)  The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party party thereto, each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

 

(i)  executed counterparts of this Agreement and the Guaranty;

 

87

--------------------------------------------------------------------------------


 

(ii)  a Note executed by the Borrower in favor of each Lender party to this
Agreement on the Closing Date that has requested a Note at least two Business
Days in advance of the Closing Date;

 

(iii)  each Collateral Document set forth on Schedule 1.01A, duly executed by
each Loan Party party thereto, together with:

 

(A)  certificates, if any, representing the Equity Interests constituting
Collateral accompanied by undated stock powers executed in blank and instruments
constituting Collateral indorsed in blank (provided that, to the extent required
by applicable Law, all certificates representing such Equity Interests shall be
held by, or on behalf of, the Administrative Agent in the State of Nevada);

 

(B)  opinions of counsel for the Loan Parties in states in which the Loan
Parties are formed or the Mortgaged Properties are located, with respect to
perfection of the Liens granted pursuant to the Collateral Documents (including
the Mortgages) and any related filings, recordations or notices (including
fixture filings), in each case, in form and substance reasonably satisfactory to
the Administrative Agent;

 

(C)  evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement (including UCC financing statements, other filings,
recordations or notices and with respect to the Mortgaged Properties, title
insurance, surveys and environmental assessments referred to in the Collateral
and Guarantee Requirement) shall have been taken, completed or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent;
and

 

(D)  evidence that all approvals of the Pledge Agreement required to be obtained
from Gaming Authorities under applicable Gaming Laws in order for the Pledge
Agreement to become fully effective shall have been obtained and shall be in
full force and effect;

 

(iv)  [reserved];

 

(v)  such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

 

(vi)  (A) a legal opinion from Milbank, Tweed, Hadley & McCloy LLP, New York
counsel to the Loan Parties substantially in the form of Exhibit J-1 and (B) a
legal opinion from Brownstein Hyatt Farber Schreck, LLP, Nevada counsel to the
Loan Parties, substantially in the form of Exhibit J-2;

 

(vii)  a certificate signed by a Responsible Officer of the Borrower certifying
that (A) there has been no change, effect, event or occurrence since the Plan
Effective Date that has had or could reasonably be expected to have a Material
Adverse Effect, (B) no Default shall exist, or would result from the Credit
Extension on the Closing Date or from the application of the proceeds therefrom
and (C) the

 

88

--------------------------------------------------------------------------------


 

representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document shall be true and correct in
all material respects on and as of the Closing Date;

 

(viii)  a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) after giving effect to the Restructuring Transactions, from the treasurer
of the Borrower;

 

(ix)  evidence that all insurance (including title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Administrative Agent has been named as lender loss payee or additional
insured, as applicable, under each insurance policy with respect to such
insurance as to which the Administrative Agent shall have requested to be so
named;

 

(x)  certified copies of the Borrower/IP Holdco License Agreement, the Parent/IP
Holdco License Agreement, the Non-Compete Agreement, the Manager Documents, the
Manager Allocation Agreement, the Parent Cost Allocation Agreement, the
Transition Services Agreement and each Native American Contract, duly executed
by the parties thereto, together with all other Material Contracts, each
including certification by a Responsible Officer of the Borrower that such
documents are in full force and effect as of the Closing Date;

 

(xi)  a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the Credit Extensions (if any) on the Closing Date;

 

(xii)  a certified copy of the Tax Sharing Agreement duly executed by all
parties thereto which is in full force and effect on the Closing Date;

 

(xiii)  all information and copies of all documents and papers, including
records of each Loan Party proceedings, governmental approvals, good standing
certificates and bring-down telegrams or facsimiles, if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper Loan Party or
Governmental Authorities;

 

(xiv)  certified copies of all agreements entered into by Parent or any of its
Subsidiaries governing the terms and relative rights of their Equity Interests
and any agreements entered into by its shareholders relating to any such entity
with respect to their Equity Interests;

 

(xv)  a Phase I environmental assessment report, conducted under the ASTM
International, issued by a recognized environmental consultant for each Land
Term Loan Property, which report shall be reasonably satisfactory to the
Administrative Agent;

 

(xvi)  evidence that each Land Term Loan Property is in material compliance with
all zoning requirements and evidence of the entitlements, if any listed as of
the Closing Date on the title report for such Land Term Loan Property for,
development as a hotel-casino; and

 

(xvii)  each of the other documents, instruments and certificates set forth on
Schedule 4.01(a).(3)

 

(b)  The Plan of Reorganization shall have been confirmed by the Bankruptcy
Court pursuant to the Confirmation Order, which has terms and conditions
reasonably satisfactory to the

 

--------------------------------------------------------------------------------

(3)  To include Organizational Documents of Parent, VoteCo and the Loan Parties
and the PropCo Credit Agreement and related documents.

 

89

--------------------------------------------------------------------------------


 

Required Consenting Lenders.  The Confirmation Order shall not be subject to a
stay and the Plan Effective Date shall have occurred.

 

(c)  On the Closing Date, (i) the Acquisition shall have been consummated in
accordance with the terms and conditions of the Acquisition Documents and all
applicable law (including payment of the Cash Purchase Price (as defined in the
Acquisition Agreement)) and (ii) the Term Loan Distributions shall have been
consummated in accordance with the Plan of Reorganization.  On the Closing Date,
(x) the Administrative Agent shall have received true and correct copies of all
Acquisition Documents, in each case certified as such by a Responsible Officer
of the Borrower, (y) all such Acquisition Documents and all terms and conditions
thereof shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Consenting Lenders and (z) all such
Acquisition Documents shall be in full force and effect.  All conditions
precedent to the Acquisition, as set forth in the Acquisition Documents, shall
have been satisfied, and not waived unless consented to by the Administrative
Agent and the Required Consenting Lenders, to the reasonable satisfaction of the
Administrative Agent and the Required Consenting Lenders.

 

(d)  The Administrative Agent shall have received satisfactory evidence of the
completion of the Restructuring Transactions.

 

(e)  The Administrative Agent shall have received all such releases as may have
been requested by the Administrative Agent with respect to the termination and
release of the Liens on the Collateral or security documentation relating to the
Original Credit Agreement or other obligations of the Debtors, which releases
shall be in form and substance satisfactory to the Administrative Agent.

 

(f)  All costs, fees and expenses required to be paid hereunder and under the
other Loan Documents and invoiced before the Closing Date shall have been paid
in full in cash.

 

(g)  The Administrative Agent and the Lenders shall have received (i) the Old
OpCo Audited Financial Statements and the audit report for such financial
statements and (ii) the Old OpCo Unaudited Financial Statements, which financial
statements described in clauses (i) and (ii) shall be prepared in accordance
with GAAP.

 

(h)  The Administrative Agent and the Lenders shall have received the Closing
Pro Forma Financial Statements.

 

(i)  All material Permits necessary in connection with the consummation of the
transactions contemplated by the Loan Documents (including all necessary
approvals under applicable Gaming Laws) and the continuing operations of the
Borrower and its Subsidiaries (including shareholder approvals, if any) shall
have been obtained on terms satisfactory to the Administrative Agent and the
Lenders and shall be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions upon the consummation of the transactions contemplated by the Loan
Documents.

 

SECTION 4.02.                 Conditions to All Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Loans) is subject to the following conditions
precedent:

 

(a)  The representations and warranties of the Borrower and each other Loan
Party contained in Article 5 or any other Loan Document shall be true and
correct in all material respects on

 

90

--------------------------------------------------------------------------------


 

and as of the date of such Credit Extension; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided, further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

 

(b)  No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

 

(c)  The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)  In the case of a Request for Credit Extension(4) relating to the Revolving
Credit Facility, the Borrower (i) shall be in compliance with each of the
financial covenants set forth in Section 7.11, calculated on a Pro Forma Basis
after giving effect to the requested Credit Extension and any other Specified
Transaction that has occurred since the last day of the Test Period then most
recently ended and (ii) in the case of any such requested Credit Extension in an
amount equal to or greater than $2,500,000 (excluding any Credit Extensions, the
proceeds of which are solely used to fund Cage Cash of the Borrower and its
Restricted Subsidiaries (as certified in such Request for Credit Extension)),
shall have delivered calculations (in reasonable detail and certified by any
Person that is authorized to sign a Request for Credit Extension) to the
Administrative Agent demonstrating compliance with the requirements of
immediately preceding sub-clause (i) (with the determination of “Consolidated
EBITDA” with respect to the final fiscal quarter included in the relevant Test
Period for purposes of this clause (d) to be made on the basis of good faith
estimates by the Borrower if (and only if) the financial statements for such
Test Period have not yet been required to be delivered pursuant to
Section 6.01).

 

(e)  In the case of a Request for Credit Extension relating to the Revolving
Credit Facility (other than a request for a L/C Credit Extension), the aggregate
amount of Unrestricted cash and Cash Equivalents owned or held by the Borrower
and its Restricted Subsidiaries shall not, after giving effect to (i) the
requested Credit Extension (and any other such Request for Credit Extension that
has not then been funded) and (ii) the application of (x) the proceeds of the
requested Credit Extension (and any such other Request for Credit Extension) and
(y) any other Unrestricted cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries, in each case on (A) in the case of any Borrowing of
Eurodollar Loans, the date that is three Business Days prior to the requested
Credit Extension, and (B) in the case of any Borrowing of Base Rate Loans, the
date of the requested Credit Extension, for a purpose otherwise permitted by
this Agreement (and not constituting an Investment in Cash Equivalents or a
Restricted Subsidiary), exceed $7,500,000.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b), (d) and
(e) have been satisfied on and as of the date of the applicable Credit
Extension.

 

--------------------------------------------------------------------------------

(4)  Form of Request for Credit Extension to include additional line item to
identify if cash proceeds are being solely used to fund “cage cash” of the
Borrower and its Restricted Subsidiaries.

 

91

--------------------------------------------------------------------------------


 

ARTICLE V

 

Representations and Warranties

 

The Borrower represents and warrants to the Agents, the L/C Issuers and the
Lenders that:

 

SECTION 5.01.                 Existence, Qualification and Power; Compliance
with Laws.  Each of the Borrower, each other Loan Party and each of their
Subsidiaries (a) is a Person duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, orders, writs,
injunctions and decrees and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted, except (A) in the case of the Borrower and each other Loan Party, in
each case referred to in clause (c), (d) or (e), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect and
(B) in the case of the Unrestricted Subsidiaries, to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.02.                 Authorization; No Contravention.  The execution,
delivery and performance by the Borrower and each other Loan Party of each Loan
Document to which such Person is a party, and the consummation of the
Restructuring Transactions on the Closing Date, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than
Permitted Liens), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material
Law.

 

SECTION 5.03.                 Governmental Authorization; Other Consents.  No
material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, Holdings or any other Loan Party of this
Agreement or any other Loan Document, or for the Restructuring Transactions on
the Closing Date, (b) the grant by Holdings or any other Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by Holdings and the
other Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings, including
all required Gaming Permits, which have been duly obtained, taken, given or made
and are in full force and effect, (iii) filings necessary to release collateral
provided under the Original Credit Agreement or in connection with other
obligations of the Debtors which have been delivered to the Administrative Agent
for filing, (iv) those items set forth on Schedule 5.03,(5) (v) approval from
the applicable Gaming Authorities of the Pledge Agreement, which has been duly
obtained, taken, given or

 

--------------------------------------------------------------------------------

(5)   This Schedule (if any) must be reviewed and approved by the Required
Consenting Lenders.

 

92

--------------------------------------------------------------------------------


 

made and is in full force and effect, (vi) approvals, consents, authorization or
Permits required from any Governmental Authority in connection with an exercise
of remedies under any of the Collateral Documents with respect to the
Disposition of Equity Interests, gaming equipment or liquor and (vii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

 

SECTION 5.04.                 Binding Effect.  This Agreement and each other
Loan Document has been duly executed and delivered by each Loan Party that is
party thereto.  This Agreement and each other Loan Document constitutes, a
legal, valid and binding obligation of such Loan Party, enforceable against each
such Person that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

SECTION 5.05.                 Financial Statements; No Material Adverse Effect. 
(a)  (i)  The Old OpCo Audited Financial Statements and the Old OpCo Unaudited
Financial Statements fairly present in all material respects the financial
condition of Old OpCo and its Subsidiaries as of the dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein.  During the period from December 31, 2010 to and
including the Closing Date, except in connection with the Restructuring
Transactions, there has been (i) no sale, transfer or other Disposition by Old
OpCo or any of its Subsidiaries of any material part of the business or property
of Old OpCo or any of its Subsidiaries, and (ii) no purchase or other
acquisition by Old OpCo or any of its Subsidiaries of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of Old OpCo and its Subsidiaries, in each case,
which is not reflected in the foregoing financial statements or in the notes
thereto or has not otherwise been disclosed in writing to the Lenders prior to
the Closing Date (which shall include any order issued by the Bankruptcy Court).

 

(ii)  The unaudited pro forma consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at March 31, 2011 (the “Closing Pro Forma Balance
Sheet”) and the unaudited pro forma consolidated statement of operations of the
Borrower and its Restricted Subsidiaries for the most recent fiscal quarter
ended March 31, 2011 and the 12-month period ending on March 31, 2011 (together
with the Closing Pro Forma Balance Sheet, the “Closing Pro Forma Financial
Statements”), copies of which have heretofore been furnished to each Lender,
have been prepared giving effect (as if such events had occurred on such date or
at the beginning of such periods, as the case may be) to the Restructuring
Transactions, each material acquisition and Disposition by the Borrower or any
of its Restricted Subsidiaries consummated after March 31, 2011 and prior to the
Closing Date and all other transactions that would be required to be given pro
forma effect by Regulation S-X promulgated under the Exchange Act.  The Closing
Pro Forma Financial Statements have been prepared in good faith, based on
assumptions believed by the Borrower to be reasonable as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of the Borrower and its
Restricted Subsidiaries as at March 31, 2011 and their estimated results of
operations for the periods covered thereby, assuming that the events specified
in the preceding sentence had actually occurred at such date or at the beginning
of the periods covered thereby.

 

(b)  Since the Plan Effective Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(c)  The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Restricted Subsidiaries for each fiscal
year ending after the Closing Date until the seventh anniversary of the Closing
Date, copies of which have been furnished to the Administrative Agent prior to
the Closing Date in a form reasonably satisfactory to it, have been

 

93

--------------------------------------------------------------------------------


 

prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
forecasts, it being understood that actual results may vary from such forecasts
and that such variations may be material.

 

(d)  As of the Closing Date, none of Holdings, the Borrower or any Restricted
Subsidiary has any Indebtedness or other obligations or liabilities, direct or
contingent (other than (i) the liabilities reflected on Schedule 5.05, (ii) the
Obligations and (iii) liabilities incurred in the ordinary course of business)
that, either individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.06.                 Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened in writing or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Holdings, the Borrower or any
of its Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.07.                 No Default.  None of Holdings, the Borrower or any
Subsidiary is in default under or with respect to, or a party to, any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.

 

SECTION 5.08.                 Ownership of Property; Liens.  (a)   Each of
Holdings, the Borrower and each of its Restricted Subsidiaries has good and
marketable title to, or valid leasehold (or subleasehold, as applicable)
interests in, all its material properties and assets (including all Real
Property), except for minor defects in title that, in the aggregate, are not
substantial in amount and do not materially detract from the value of the
property subject thereto or interfere with the ability of such party to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes and subject to Permitted Liens.  Except where the
failure could not reasonably be expected to have a Material Adverse Effect, each
building constructed on a parcel of Real Property is free from material
structural defects and all building systems contained therein are in good
working order and condition, ordinary wear and tear excepted, suitable for the
purposes for which they are currently being used.  No portion of the Real
Property has suffered any material damage by fire or other casualty loss that
has not heretofore been completely repaired and restored to its original
condition, except where such damage could not reasonably be expected to have a
Material Adverse Effect.  Each parcel of Real Property and the current use
thereof complies in all material respects with all applicable laws (including
building and zoning ordinances and codes) and with all insurance requirements,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.  None of the Real Property constitutes a non-conforming
use under applicable zoning ordinances and codes, except where such
non-conforming use could not reasonably be expected to have a Material Adverse
Effect.

 

(b)  Except as, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (i) none of the Borrower or its
Restricted Subsidiaries, or, to the knowledge of the Borrower, any other party
thereto, is in material default under any Material Real Property Leases to which
it is a party and no event has occurred and no fact exists which could become a
default with the giving of notice or the passage of time and all such leases are
legal, valid, binding and in full force and effect and are enforceable in
accordance with their terms, (ii) each of the Borrower and its Restricted
Subsidiaries enjoys peaceful and undisturbed possession under all such Material
Real Property Leases and (iii) no landlord Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any lease
payment under any Material Real Property Lease.

 

94

--------------------------------------------------------------------------------


 

(c)  As of the Closing Date, none of the Borrower or any of the other Loan
Parties has received any notice of, nor has any knowledge of, any pending or
contemplated condemnation proceeding affecting any Real Property or any sale or
Disposition thereof in lieu of condemnation.

 

(d)  None of the Borrower or any other Loan Party, or, to the knowledge of the
Borrower, any other party thereto, is in default in any material respect under
any Material Contract.

 

(e)  Each of the Borrower and its Restricted Subsidiaries has good, marketable
and insurable (i) leasehold interests in the Land and the Improvements relating
to its respective Ground Lease Properties, and enjoy the quiet and peaceful
possession of the Leasehold Estate related thereto in all material respects, and
(ii) fee simple title to the Land and the Improvements relating to all Mortgaged
Properties thereof other than the Ground Lease Properties, except for minor
defects in title that, in the aggregate, are not substantial in amount and do
not materially detract from the value of the property subject thereto or
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes,
in each case free and clear of all Liens whatsoever except Permitted Liens. 
Each of the Loan Parties has good and marketable title to the remainder of the
material properties and assets of the Loan Parties, free and clear of all Liens
whatsoever except Permitted Liens.  The Collateral Documents, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed or recorded in connection therewith,
will create (i) a valid, perfected first mortgage Lien on the Land and the
Improvements or the Leasehold Estate therein, as applicable, subject only to
Permitted Liens and (ii) valid, perfected first priority security interests in
and to, and perfected collateral assignments of, all personalty or any leases of
equipment from third parties, all in accordance with the terms thereof, in each
case subject only to any applicable Permitted Liens.  To the knowledge of the
Borrower, there are no claims for payment for work, labor or materials affecting
the Mortgaged Properties or other properties or assets of the Loan Parties which
are or may become a Lien prior to, or of equal priority with, the Liens created
by the Loan Documents other than Permitted Liens.

 

(f)  As of the Closing Date, (i) the Mortgaged Properties are not subject to any
material leases other than the Real Property Leases set forth on Schedule
5.08(f), (ii) no Person has any possessory interest in any Mortgaged Property or
right to occupy the same except under and pursuant to the provisions of such
Real Property Leases, (iii) the Material Real Property Leases are in full force
and effect and to the best of the Borrower’s knowledge, there are no material
defaults thereunder by either party (other than as expressly disclosed on
Schedule 5.08(f)), (iv) no Rent under any Material Real Property Lease has been
paid more than one (1) month in advance of its due date, except as disclosed on
Schedule 5.08(f), (v) there has been no prior sale, transfer or assignment,
hypothecation or pledge by the Borrower or any Restricted Subsidiary of any Real
Property Lease or of the Rents received therein, which will be outstanding
following the Closing Date, other than those assigned to the Administrative
Agent on the Closing Date.

 

SECTION 5.09.                 Environmental Compliance.  (a)  There are no
claims, actions, suits, or proceedings alleging potential liability or
responsibility for violation of, or otherwise relating to, any Environmental Law
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)  Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) none of the properties currently or
formerly owned, leased or operated by any Loan Party or any of its Subsidiaries
is listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) there are
no and never have been any underground or aboveground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on

 

95

--------------------------------------------------------------------------------


 

any property currently owned, leased or operated by any Loan Party or any of its
Subsidiaries or, to the Borrower’s knowledge, on any property formerly owned or
operated by any Loan Party or any of its Subsidiaries; (iii) there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and (iv) Hazardous
Materials have not been released, discharged or disposed of by any Person on any
property currently or formerly owned, leased or operated by any Loan Party or
any of its Subsidiaries and Hazardous Materials have not otherwise been
released, discharged or disposed of by any of the Loan Parties and their
Subsidiaries at any other location.

 

(c)  The properties owned, leased or operated by the Borrower and its
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

(d)  Neither the Borrower nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation or assessment or remedial or
response action that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(e)  All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

 

(f)  Except as would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.

 

SECTION 5.10.                 Taxes.

 

(a)  Holdings, the Borrower and the Borrower’s Subsidiaries have filed all
Federal and other material tax returns and reports required to be filed by them
and all such tax returns are true, correct and complete in all material
respects.  Each of the Holdings, the Borrower and the Borrower’s Subsidiaries
has timely paid or timely caused to be paid all material Federal and state and
other taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.  No Lien has been filed, and to the knowledge of the
Borrower, no claim is being asserted, with respect to any Tax.  As of the
Closing Date, none of Holdings, the Borrower or any Subsidiary shall be treated
as a corporation for United States federal income tax purposes.

 

(b)  Except as set forth on Schedule 5.10(b), as of the Closing Date, no Federal
or other material tax return is under audit or examination by any Governmental
Authority and no notice of such audit or examination or any assertion of any
claim for taxes has been received from any Governmental Authority.  Amounts
required to be withheld have been withheld by Holdings, the Borrower and the
Borrower’s Subsidiaries from their respective employees’ wages for all periods
in full and complete compliance with the tax, social security and unemployment
withholding provisions of the applicable Law and such withholdings have been
timely paid to the respective Governmental Authorities.

 

96

--------------------------------------------------------------------------------


 

SECTION 5.11.                 ERISA Compliance.  (a)  Except as could not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state Laws.

 

(b)  (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made or is reasonably
expected to occur with respect to any Pension Plan; (ii) no Pension Plan has
failed to satisfy the minimum funding standard (as defined in Section 412 of the
Code and Sections 302 and 303 of ERISA), whether or not waived, has been or is
reasonably expected to be determined “at risk” (as defined in Section 412 of the
Code and Sections 302 and 303 of ERISA) or not satisfying minimum funding
standards (within the meaning of Section 412 of the Code or 302 of ERISA); and
(iii) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA, except,
with respect to each of the foregoing clauses of this Section 5.11(b), as could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

SECTION 5.12.                 Subsidiaries; Equity Interests.  As of the Closing
Date, neither the Borrower nor any other Loan Party has any Subsidiaries other
than those specifically disclosed in Schedule 5.12, and all of the outstanding
Equity Interests in each Subsidiary of Holdings have been validly issued, and as
to any Subsidiaries which are corporations, are fully paid and nonassessable,
and all Equity Interests owned by Holdings, the Borrower or any of its
Restricted Subsidiaries are owned free and clear of all Liens except (i) those
created under the Collateral Documents and (ii) any nonconsensual Permitted
Lien.  As of the Closing Date, Schedule 5.12 (a) sets forth the name and
jurisdiction of each Subsidiary, (b) sets forth the ownership interest of
Holdings, the Borrower and any other Subsidiary in the Borrower and each
Subsidiary, including the percentage of such ownership, (c) identifies each
Subsidiary the Equity Interests of which are required to be pledged on the
Closing Date pursuant to the Collateral and Guarantee Requirement and
(d) identifies the Unrestricted Subsidiaries and the Native American
Subsidiaries.

 

SECTION 5.13.                 Margin Regulations; Investment Company Act.  (a)  
No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), or extending credit
for the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for
purchasing or carrying margin stock or for the purpose of purchasing, carrying
or trading in any securities under such circumstances as to involve the Borrower
in a violation of Regulation X or to involve any broker or dealer in a violation
of Regulation T.  No Indebtedness being reduced or retired out of the proceeds
of any Loans or Letters of Credit was or will be incurred for the purpose of
purchasing or carrying any margin stock.  Following the application of the
proceeds of the Loans and the Letters of Credit, margin stock will not
constitute more than 25% of the value of the assets of the Borrower and its
Subsidiaries.  None of the transactions contemplated by this Agreement will
violate or result in the violation of any of the provisions of the Regulations
of the Board, including Regulation T, U or X.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

 

(b)  None of the Loan Parties or any Subsidiary of any Loan Party is required to
be registered as an “investment company” under the Investment Company Act of
1940.

 

SECTION 5.14.                 Disclosure.  No report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party or any Affiliate of a Loan Party to any Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this

 

97

--------------------------------------------------------------------------------


 

Agreement or delivered hereunder or under any other Loan Document (as modified
or supplemented by other information so furnished) when taken as a whole
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.

 

SECTION 5.15.                 Intellectual Property; Licenses, etc.  The
Borrower and its Restricted Subsidiaries own or have the right to use all of the
trademarks, service marks, trade names, domain names, other source indicators,
copyrights, patents, patent rights, licenses, technology, software, trade
secrets, know-how, database rights, design rights and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of the businesses of Holdings and the other Loan Parties.  Except
as disclosed in Schedule 5.15, no IP Rights, advertising, product, process,
method, substance, part or other material used by any Loan Party or any
Restricted Subsidiary in the operation of their respective businesses as
currently conducted infringes upon, misappropriates or violates any valid
intellectual property rights held by any Person except for such infringements,
misappropriations or violations, either individually or in the aggregate, which
could not reasonably be expected to have a Material Adverse Effect.  Except as
disclosed in Schedule 5.15, no claim, litigation, opposition or cancellation
regarding any of the IP Rights owned or licensed by the Loan Parties or any
Restricted Subsidiary is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or Restricted Subsidiary, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.16.                 Solvency.   (a)   On the Closing Date, after
giving effect to the Restructuring Transactions and the Loans and Letters of
Credit to be made or issued on the Closing Date and after giving effect to the
application of proceeds of such Loans or Letters of Credit, the Loan Parties
(taken as a whole) are Solvent.

 

(b)  After giving effect to (x) the Restructuring Transactions and (y) the Loans
or Letters of Credit to be made or issued on the Closing Date or such other date
as Loans or Letters of Credit requested hereunder are made or issued:

 

(i)                                the Loan Parties (taken as a whole) have not,
do not intend to, and do not believe that they will incur debts beyond the
ability of the Loan Parties (taken as a whole) to pay such debts as they mature,
taking into account the timing of and amounts of cash to be received by them and
the timing of the amounts of cash to be payable on or in respect of their
respective Indebtedness; and

 

(ii)                             the Loan Parties (taken as a whole) are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which the Loan Parties’ property would constitute an
unreasonably small capital.

 

SECTION 5.17.                 Maintenance of Insurance.  The Borrower and the
other Loan Parties, as applicable, maintain insurance in accordance with the
requirements set forth in Section 6.07.  None of the Borrower or any of its
Restricted Subsidiaries (a) has received notice from any insurer (or any agent
thereof) that substantial capital improvements or other substantial expenditures
will have to be made in order to continue such insurance or (b) has any reason
to believe that it will not be able to renew its existing coverage as and when
such coverage expires or to obtain similar coverage from similar insurers at a
substantially similar cost except in each case as would not, individually or in
the aggregate, have a

 

98

--------------------------------------------------------------------------------


 

Material Adverse Effect.  Schedule 5.17 sets forth a true, complete and correct
description of all insurance maintained by or on behalf of the Borrower and the
other Loan Parties as of the Closing Date.

 

SECTION 5.18.                 Labor Matters.  Except as, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any of the Borrower or its Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened; (b) hours
worked by and payment made to employees of each of the Borrower or its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Laws dealing with such matters; and (c) all payments
due from any of the Borrower or its Restricted Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant party.  All persons employed at properties of
Holdings and its Restricted Subsidiaries, in each case at or below the general
manager level, are employees of the Borrower or any of its Restricted
Subsidiaries (excluding, for avoidance of doubt, employees of Parent and its
Subsidiaries providing shared services subject to overhead reimbursements by
Holdings and its Subsidiaries pursuant to the Parent Cost Allocation Agreement).

 

SECTION 5.19.                 Restructuring Transactions Documentation, etc. 
(a)  The Restructuring Transactions Documentation listed on Schedule 5.19
constitute all of the material agreements, instruments and undertakings relating
to, or arising out of, the Restructuring Transactions.  As of the Closing Date,
except as described in Schedule 5.19, none of the Restructuring Transactions
Documentation has been amended, supplemented or otherwise modified, and all such
Restructuring Transactions Documentation is in full force and effect.  To the
knowledge of the Responsible Officers of the Borrower, no party to any of the
Restructuring Transactions Documentation is in default thereunder as of the
Closing Date.

 

(b)  As of the Closing Date, the representations and warranties of the
applicable Loan Parties and their Affiliates set forth in the Restructuring
Transactions Documentation are true and correct in all material respects.

 

SECTION 5.20.                 Collateral.  To the extent required by the
Collateral and Guarantee Requirement and Section 4.01(a), the provisions of the
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien (subject to Permitted Liens) on all right, title and
interest of the respective Loan Parties in the Collateral, and no filing,
recording, registration or other action will be necessary to perfect or protect
such Liens, except (a) for the filing of all applicable UCC financing statements
and all applicable filings with the United States Patent and Trademark Office
and United States Copyright Office to be filed on the Closing Date or
immediately thereafter, (b) as provided under applicable Law with respect to the
filing of continuation statements for previously filed UCC financing statements,
and (c) approval from the applicable Gaming Authorities of the Pledge Agreement,
which has been duly obtained, taken, given or made and is in full force and
effect.

 

SECTION 5.21.                 Location of Real Property.  Schedule 5.21 lists
completely and correctly, as of the Closing Date, all material owned or leased
Real Property and the addresses thereof, indicating for each parcel whether it
is owned or leased, including in the case of leased Real Property, the landlord
name, lease date and lease expiration date.  The Borrower and its Restricted
Subsidiaries own in fee or have valid leasehold interests in, as the case may
be, all the real property set forth on Schedule 5.21.

 

SECTION 5.22.                 Permits.  (a) The Borrower and each Restricted
Subsidiary has obtained and holds all Permits (including, without limitation,
all Gaming Permits) required in respect of all Real Property and for any other
property otherwise operated by or on behalf of, or for the benefit of,

 

99

--------------------------------------------------------------------------------


 

such Person and for the operation of each of its businesses as presently
conducted and as proposed to be conducted, (b) all such Permits are in full
force and effect, and each such Person has performed and observed all
requirements of such Permits, (c) no event has occurred that allows or results
in, or after notice or lapse of time would allow or result in, revocation or
termination by the issuer thereof or in any other impairment of the rights of
the holder of any such Permit, (d) no such Permits contain any restrictions,
either individually or in the aggregate, that are materially burdensome to any
such Person, or to the operation of any of its businesses or any property owned,
leased or otherwise operated by such Person, (e) each such Person reasonably
believes that each of its Permits will be timely renewed and complied with,
without material expense, and that any additional Permits that may be required
of such Person will be timely obtained and complied with, without material
expense and (f) no such Person has any knowledge or reason to believe that any
Governmental Authority is considering limiting, suspending, revoking or renewing
on materially burdensome terms any such Permit, in each case except as which
could not reasonably be expected to have a Material Adverse Effect. The use
being made of each Mortgaged Property is in conformity with the certificate of
occupancy issued for such Mortgaged Property, to the extent applicable (except
to the extent any such failure would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect).  All Gaming
Permits required to be held by the Borrower and its Restricted Subsidiaries are
current and in good standing and the Borrower and the relevant Restricted
Subsidiaries presently hold all Gaming Permits necessary for the continued
operation of each Hotel/Casino Facility as a non-restricted gaming facility.

 

SECTION 5.23.                 Fiscal Year.  The fiscal year of each of Holdings,
the Borrower and each Restricted Subsidiary ends on December 31 of each calendar
year.

 

SECTION 5.24.                 Patriot Act.  To the extent applicable, each Loan
Party is in compliance, in all material respects, with the (a) Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(b) the Patriot Act.

 

SECTION 5.25.                 Use of Proceeds.  On and after the Closing Date,
proceeds of any Revolving Credit Loans and Swing Line Loans will be used for
working capital and other general corporate purposes of the Borrower and its
Restricted Subsidiaries, including the financing of Permitted Acquisitions and
other Investments to the extent permitted under Section 7.02.  Letters of Credit
will be used for general corporate purposes of the Borrower, the Restricted
Subsidiaries and, to the extent permitted under Sections 2.03(a) and 7.02,
Unrestricted Subsidiaries.

 

SECTION 5.26.                 Subordination of Junior Financing.  The
Obligations are “Senior Debt,” “Senior Indebtedness,” “Priority Lien Debt,” or
“Senior Secured Financing” (or any comparable term) under, and as defined in,
any Junior Financing Documentation.

 

SECTION 5.27.                 Cost Allocation.  As of the Closing Date, the
allocation of “Overhead Costs” (as defined in the Parent Cost Allocation
Agreement) among Parent, the Borrower and their respective Subsidiaries pursuant
to the Parent Cost Allocation Agreement (other than Overhead Costs and Direct
Costs (as defined in the Parent Cost Allocation Agreement) that were not
generally incurred prior to the Closing Date) is generally consistent with the
historical cost allocation practices of Old OpCo as in effect on the Closing
Date.

 

100

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Affirmative Covenants

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, 6.17 and 6.18) cause Holdings and each Restricted
Subsidiary to:

 

SECTION 6.01.                 Financial Statements.  Deliver to the
Administrative Agent for prompt further distribution to each Lender:

 

(a)  as soon as available, but in any event within one hundred and five (105)
days after the end of each fiscal year of the Borrower beginning with the fiscal
year ended December 31, 2011, (x) consolidated and consolidating balance sheets
of the Borrower and its Restricted Subsidiaries as at the end of such fiscal
year, and the related consolidated and consolidating statements of income or
operations, members’ equity and cash flows for such fiscal year, setting forth
in each case in comparative form (A) the figures for the previous fiscal year
and (B) in the case of such statements of income or operations, beginning with
the fiscal year ended December 31, 2011, the budget for such fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and (1) in the case of
such consolidated financial statements, audited and accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit, and (2) in the
case of such consolidating financial statements, certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, members’ equity and cash flows of
the Borrower and each of its Restricted Subsidiaries in accordance with GAAP and
(y) management’s discussion and analysis of the important operational and
financial developments of the Borrower and the Restricted Subsidiaries during
such fiscal year;

 

(b)  as soon as available, but in any event within forty-five (45) days after
the end of each fiscal quarter of the Borrower beginning with the fiscal quarter
ended June 30, 2011, (x) a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for such fiscal quarter and the portion of the fiscal year then
ended, setting forth in each case in comparative form (A) for any fiscal quarter
ending after the first anniversary of the Closing Date the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year and (B)  in the case of such statements of
income or operations, the budget for such fiscal quarter and the portion of the
fiscal year then ended, for the elapsed portion of the fiscal year then ended
and for the Test Period ended on the last day of such fiscal quarter, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Restricted Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and (y) beginning with the delivery of financial
information for the fiscal quarter ended December 31, 2011, management’s
discussion and analysis of the important operational and financial developments
of the Borrower and the Restricted Subsidiaries during such fiscal quarter;

 

101

--------------------------------------------------------------------------------


 

(c)  as soon as available, but in any event within thirty (30) days after the
end of each fiscal month of the Borrower beginning with the fiscal month ended
June 30, 2011, (i) a monthly revenue report in respect of the Mortgaged
Properties for such fiscal month, for the corresponding fiscal month of the
previous fiscal year and for the corresponding portion of previous fiscal year
and (ii) consolidated statements of income or operations of the Borrower and the
Restricted Subsidiaries for such fiscal month and for the portion of the fiscal
year then ended, all in reasonable detail and certified by a Responsible Officer
of the Borrower as fairly presenting in all material respects the financial
condition and results of operations of the Borrower and its Restricted
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

(d)  as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as of the end of the following
fiscal year, the related consolidated statements of projected cash flow and
projected income and a summary of the material underlying assumptions applicable
thereto), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall (x) in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect and (y) identify and set forth the Borrower’s
best estimate, after due consideration, of all revenue, costs, and expenses for
the Borrower and the Restricted Subsidiaries, including, without limitation,
amounts due monthly and annually under the Material Contracts to which the
Borrower and its Restricted Subsidiaries are a party and under the Management
Agreement for such fiscal year; and

 

(e)  within fifteen (15) days after filing thereof, copies of the reports
required under Regulation 6.080 of Nevada Gaming Commission Regulation 6
(Accounting Regulations).

 

SECTION 6.02.                 Certificates; Other Information.  Deliver to the
Administrative Agent for prompt further distribution to each Lender:

 

(a)  concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent registered public accounting
firm certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
under Section 7.11 or, if knowledge of any such Event of Default was so
obtained, relevant information stating the nature and status of such event;

 

(b)  concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower and, if such Compliance Certificate
demonstrates an Event of Default of any covenant under Section 7.11, Holdings
may deliver, together with such Compliance Certificate, notice of its intent to
cure (a “Notice of Intent to Cure”) such Event of Default pursuant to
Section 8.05; provided that the delivery of a Notice of Intent to Cure shall in
no way affect or alter the occurrence, existence or continuation of any such
Event of Default or the rights, benefits, powers and remedies of the
Administrative Agent and the Lenders under any Loan Document;

 

(c)  promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any

 

102

--------------------------------------------------------------------------------


 

registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

(d)  no later than five (5) days after the delivery of each Compliance
Certificate pursuant to Section 6.02(b) (or, if not received by the Borrower or
the applicable Subsidiary prior to the date of such delivery, promptly after the
furnishing thereof), copies of any material requests or material notices
received by the Borrower or any Restricted Subsidiary (other than in the
ordinary course of business) for the fiscal period covered by such Compliance
Certificate or material statements or material reports furnished to any holder
of debt securities of the Borrower or any Restricted Subsidiary pursuant to the
terms of any Junior Financing Documentation, or any other Indebtedness (other
than intercompany Indebtedness among the Borrower and the Restricted
Subsidiaries) of the Borrower or any Restricted Subsidiary for the fiscal period
covered by such Compliance Certificate in a principal amount greater than the
Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;

 

(e)  no later than five (5) days after the delivery of each Compliance
Certificate pursuant to Section 6.02(b), (i) updated exhibits to the Security
Agreement in accordance with Section 4.14 of the Security Agreement and updated
exhibits to the Pledge Agreement in accordance with Section 4.6 of the Pledge
Agreement or confirming that there has been no change in either such exhibits
since the Closing Date (or the date of the last such report), (ii) updated
exhibits to the Pledge Agreement in accordance with Section 4.8 of the Pledge
Agreement or confirming that there has been no change in such exhibits since the
Closing Date (or the date of the last such report), (iii) a description of each
event, condition or circumstance during the last fiscal period covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b),
(iv) a list of each Subsidiary that identifies each Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary as of the date of delivery of such
Compliance Certificate and indicates whether such Subsidiary is a Native
American Subsidiary and (v) a report setting forth the payments and receipts
made or received, as applicable, under the Parent Cost Allocation Agreement or
the Subsidiary Cost Allocation Agreements by Holdings or any of its Subsidiaries
during the applicable period;

 

(f)  no later than five (5) days after the delivery of each Compliance
Certificate pursuant to Section 6.02(b) (or, if not received by the Borrower or
the applicable Subsidiary prior to the date of such delivery, promptly after
receipt thereof), a copy of (i) each report delivered by the Manager to the
Borrower pursuant to the Management Agreement with respect to the calculation of
the Management Fees (as defined in the Management Agreement) for the fiscal
period covered by such Compliance Certificate, (ii) each report delivered by any
manager to any Unrestricted Subsidiary pursuant to a management agreement or
similar agreement with respect to calculation of the related management fee for
the fiscal period covered by such Compliance Certificate, and (iii) each
amendment, modification, consent or waiver to the Manager Documents, the Tax
Sharing Agreement, the Parent Cost Allocation Agreement, any Subsidiary Cost
Allocation Agreement, the Transition Services Agreement or any Subsidiary Tax
Sharing Agreement entered into during such fiscal period not previously
delivered pursuant to Section 6.03(b);

 

(g)  promptly following the Administrative Agent’s or any Lender’s request
therefor, all documentation and other information that the Administrative Agent
or such Lender reasonably requests in order to comply with its ongoing
obligations under the applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act; and

 

(h)  promptly, such additional information regarding the business, legal,
financial or corporate affairs of Parent, any Loan Party or any of their
respective Subsidiaries, or compliance with

 

103

--------------------------------------------------------------------------------


 

the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks/IntraAgency or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 

SECTION 6.03.                 Notices.  Promptly after obtaining knowledge
thereof, notify the Administrative Agent of:

 

(a)  the occurrence of any Default (such notice to be provided within two
Business Days of such knowledge);

 

(b)  any material amendment, waiver or other modification made to, or delivery
of any notice of default or termination or assignment of, any Manager Document,
the Management Fee Subordination Agreement, the Parent Cost Allocation
Agreement, any Subsidiary Cost Allocation Agreement, the Transition Services
Agreement, the Tax Sharing Agreement or any Subsidiary Tax Sharing Agreement;

 

(c)  any material amendment, waiver or other material modification made to, or
delivery of any notice of default or termination of, or the entry into, any
Material Contract or the PropCo Credit Agreement (together with a copy of any
such amendment, waiver, modification or notice);

 

(d)  the entering into by the Borrower or any Subsidiary of any management
contract (together with a copy of any such management contract) whereby another
Person will manage the gaming operations at one or more of the properties owned
or leased by the Borrower or its Subsidiaries;

 

(e)  any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default or event of default under, a Contractual
Obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary,

 

104

--------------------------------------------------------------------------------


 

including pursuant to any applicable Environmental Laws or in respect of IP
Rights or the assertion or occurrence of any noncompliance by any Loan Party or
as any of its Subsidiaries with, or liability under, any Environmental Law or
Environmental Permit, or (iv) the occurrence of any ERISA Event;

 

(f)  the occurrence of a Casualty Event or the damage, loss or destruction of a
material portion of the Collateral;

 

(g)  with respect to Plan years beginning on or after December 31, 2010, any
documents or notices described in Section 101(k) of ERISA that any Loan Party or
ERISA Affiliate has received with respect to any Multiemployer Plan;

 

(h)  receipt by Holdings, the Borrower or any Restricted Subsidiary of any
written communication to Holdings, the Borrower, any Restricted Subsidiary, the
Manager or Fertitta Entertainment from any Gaming Authority advising it of a
material violation of or material noncompliance with any Gaming Law by Holdings,
the Borrower, any Restricted Subsidiary, the Manager or Fertitta Entertainment;
and

 

(i)  the occurrence of any event of default under the PropCo Credit Agreement.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) through (i) (as applicable) and (y) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

 

SECTION 6.04.                 Payment of Obligations.  File all U.S. federal
income and other material tax returns required to be filed in any jurisdiction
and pay, discharge or otherwise satisfy as the same shall become due and
payable, all its material obligations and liabilities in respect of material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property.

 

SECTION 6.05.                 Preservation of Existence, Etc.  (a) Preserve,
renew and maintain in full force and effect its legal existence under the Laws
of the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), Permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except (i) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 7.04 or
7.05.

 

SECTION 6.06.                 Maintenance of Properties; Employees.  Except if
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, (a) maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, and (b) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice. The Borrower shall cause
all persons employed at properties of Holdings and its Subsidiaries, in each
case at or below the general manager level, to be employees of the Borrower or
any of its Restricted Subsidiaries (excluding, for avoidance of doubt, employees
of Parent and its Subsidiaries providing shared services subject to overhead
reimbursements by Holdings and its Subsidiaries pursuant to the Parent Cost
Allocation Agreement).

 

105

--------------------------------------------------------------------------------


 

SECTION 6.07.                 Maintenance of Insurance.  Maintain with
financially sound and reputable insurance companies, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and the Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons and ensure that the
Agents and the Lenders are additional insureds and/or loss payees, as
applicable, under such insurance, as reasonably requested by the Administrative
Agent.

 

SECTION 6.08.                 Compliance with Laws.  (a)  Comply in all material
respects with any requirements of all Laws, and all orders, writs, injunctions
and decrees, of any Governmental Authority applicable to it or to its business
or property, except if the failure to do so could not reasonably be expected to
have a Material Adverse Effect, (b) take, or cause to be taken, all action
necessary to maintain in full force and effect and in good standing any and all
Gaming Permits and approvals or other entitlements allowing for the conduct,
either currently or in the future, of nonrestricted gaming activities on any
applicable Mortgaged Property (or any portion thereof), in each case, that are
material to the operation of such Mortgaged Property, and (c) take, or cause to
be taken, all action necessary to maintain in full force and effect and in good
standing any and all other Permits (including all Permits under Liquor Laws)
material to the operation of each Hotel/Casino Facility.

 

SECTION 6.09.                 Books and Records; Quarterly Conference Calls. 
(a)  Maintain proper books of record and account, in which entries that are
full, true and correct in all material respects and in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of Holdings, the Borrower or such
Subsidiary, as the case may be.

 

(b)   At the request of the Administrative Agent, within 10 days after the date
of the delivery (or, if later, required delivery) of the annual or quarterly
financial information pursuant to Sections 6.01(a) and (b), beginning with the
delivery of the financial information for the fiscal year ended December 31,
2011, hold a conference call or teleconference, at a time selected by the
Borrower and reasonably acceptable to the Administrative Agent, with all of the
Lenders that choose to participate, to review the financial results of the
previous fiscal year or fiscal quarter, as the case may be, and the financial
condition of the Borrower and its Subsidiaries and the Borrower and the
Restricted Subsidiaries and the Projections for the current fiscal year.

 

SECTION 6.10.                 Inspection Rights.  (a)  Subject to applicable
Gaming Laws, permit representatives, designees and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that (x) only the Administrative Agent
on behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 6.10 and (y) absent the existence of an Event of
Default, the Administrative Agent shall not exercise such rights more often than
(i) four (4) times during the first year following the Closing Date and (ii)
from and after the first anniversary of the Closing Date, two (2) times during
each 12 month period commencing on the first anniversary of the Closing Date;
provided, further, that when an Event of Default exists, the Administrative
Agent (or any of its representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice (it being understood and agreed that
the Administrative Agent shall give the Borrower the opportunity to participate
in any discussions with the Borrower’s independent public accountants).

 

106

--------------------------------------------------------------------------------


 

(b)  Comply, and cause its Restricted Subsidiaries to comply, with the covenants
specified in Exhibit L.

 

SECTION 6.11.                 Covenant to Guarantee Obligations and Give
Security.  (a)  At the Borrower’s expense, promptly take all action necessary or
reasonably requested by the Administrative Agent to ensure that the Collateral
and Guarantee Requirement continues to be satisfied.

 

(b)  Without limiting the foregoing provisions of Section 6.11(a), upon the
formation or acquisition of any new direct or indirect Subsidiary (other than an
Unrestricted Subsidiary) by any Loan Party or the designation in accordance with
Section 6.14(a) of any existing direct or indirect Unrestricted Subsidiary as a
Restricted Subsidiary:

 

(i)  within thirty (30) days after such formation, acquisition or designation or
such longer period as the Administrative Agent may agree in its discretion:

 

(A)  cause each such Restricted Subsidiary that is required to grant Liens on
its property under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent a description of the Real Properties owned or leased by
such Restricted Subsidiary, in detail reasonably satisfactory to the
Administrative Agent;

 

(B)  cause (x) each such Restricted Subsidiary that is required to grant Liens
on its property pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Administrative Agent Mortgages, Security Agreement
Supplements, Pledge Agreement Supplements, Intellectual Property Security
Agreements, Control Agreements and a counterpart of the Intercompany Note and to
execute, deliver, file and record any such other documents, statements,
assignments, instruments, agreements or other papers and take all other actions
necessary in order to create a perfected security interest (subject only to
Permitted Liens) in all of its assets that are required to be pledged pursuant
to the Collateral and Guarantee Requirement (including, with respect to such
Mortgages, the documents listed in Section 6.13(b)), as reasonably requested by
and in form and substance reasonably satisfactory to the Administrative Agent
(to the extent applicable due to similar jurisdiction and/or type of property,
consistent with the Mortgages, Security Agreement, Pledge Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Closing Date), in each case granting Liens required by the
Collateral and Guarantee Requirement and (y) each direct or indirect parent of
each such Restricted Subsidiary to duly execute and deliver to the
Administrative Agent such Security Agreement Supplements and Pledge Agreement
Supplements and to execute, deliver, file and record any such other documents,
statements, assignments, instruments, agreements or other papers and take all
other actions (with the priority required by the Collateral Documents) as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (to the extent applicable due to similar jurisdiction
and/or type of property, consistent with the Security Agreement and the Pledge
Agreement in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;

 

(C)  subject to the receipt of any approvals required under applicable Gaming
Laws, (x) cause each such Restricted Subsidiary to deliver any and all

 

107

--------------------------------------------------------------------------------


 

certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and instruments evidencing the intercompany Indebtedness held
by such Restricted Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Administrative Agent and
(y) cause each direct or indirect parent of such Restricted Subsidiary to
deliver any and all certificates representing the outstanding Equity Interests
(to the extent certificated) of such Restricted Subsidiary that are required to
be pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing the intercompany Indebtedness issued by such
Restricted Subsidiary and required to be pledged in accordance with the
Collateral Documents indorsed in blank to the Administrative Agent;

 

(D)  take and cause such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary to take whatever action (including the
recording of Mortgages, the filing of Uniform Commercial Code financing
statements and (subject to applicable Gaming Laws) delivery of stock and
membership interest certificates and delivery of promissory notes duly endorsed
in favor of the Administrative Agent (if any such Investment is by way of loan
or advance)) may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid Liens required by the Collateral
and Guarantee Requirement, enforceable against all third parties in accordance
with their terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity;

 

(E)  cause each such Restricted Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to duly execute and
deliver to the Administrative Agent a Guaranty Supplement or a new guaranty, in
each case in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the Obligations; and

 

(F)  cause each such Restricted Subsidiary to deliver to the Administrative
Agent such documents and certificates as would have been required pursuant to
Sections 4.01(a)(iii) and (v) of this Agreement had such Subsidiary been a
Restricted Subsidiary on the Closing Date;

 

(ii)  within thirty (30) days after the request therefor by the Administrative
Agent (or such longer period as the Administrative Agent may agree in its
discretion), deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters of law set forth in this Section 6.11(b) as the Administrative
Agent may reasonably request;

 

(iii)  as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of Real Property that is required to be subject to a Lien for the benefit
of the Lenders pursuant to the Collateral and Guarantee Requirement any existing
title reports, surveys or environmental assessment reports; and

 

108

--------------------------------------------------------------------------------


 

(iv)  after the Closing Date, concurrently with (x) the acquisition of any
material personal property by any Restricted Subsidiary, (y) the acquisition of
any owned Real Property by the Borrower or any Restricted Subsidiary that is
required to be subject to a Lien for the benefit of the Lenders pursuant to the
Collateral and Guarantee Requirement or (z) the entering into, or renewal, by
any Restricted Subsidiary of a material ground lease in respect of Real Property
that is required to be subject to a Lien for the benefit of the Lenders pursuant
to the Collateral and Guarantee Requirement, and such personal property, owned
Real Property or lease shall not already be subject to a perfected Lien pursuant
to the Collateral and Guarantee Requirement, the Borrower shall give notice
thereof to the Administrative Agent and promptly thereafter shall cause such
assets to be subjected to a Lien to the extent required by the Collateral and
Guarantee Requirement and will take, or cause the relevant Loan Party to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b) with respect to Real Property.

 

SECTION 6.12.                 Compliance with Environmental Laws.  Except, in
each case, to the extent that the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
comply, and take all reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and, in each case to the
extent required by Environmental Laws, conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws.

 

SECTION 6.13.                 Further Assurances and Post-Closing Conditions. 
(a)    Promptly upon reasonable request by the Administrative Agent (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

 

(b)  In the case of any Real Property referred to in Section 6.11(b)(i)(B) or
6.11(b)(iv), provide the Administrative Agent with Mortgages with respect to
such owned Real Property within thirty (30) days of the acquisition of, or, if
requested by the Administrative Agent, entry into, or renewal of, a material
ground lease (determined as provided in the definition of “Collateral and
Guarantee Requirement”) in respect of, such Real Property, together with:

 

(i)  evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

 

(ii)  fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies or the equivalent or other form available in each
applicable jurisdiction (the “Mortgage Policies”) in form and substance, with
endorsements (including endorsements for future advances under the Loan
Documents) and in amount, reasonably acceptable to the Administrative Agent (not

 

109

--------------------------------------------------------------------------------


 

to exceed the value of the real properties covered thereby), issued, coinsured
and reinsured by title insurers reasonably acceptable to the Administrative
Agent, insuring the Mortgages to be valid subsisting Liens on the property
described therein, free and clear of all defects and encumbrances, subject to
Permitted Liens, and providing for such other affirmative insurance and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;

 

(iii)  opinions of local counsel for the Loan Parties in states in which such
Real Properties are located, with respect to the enforceability of and the
creation of a valid Lien of record under, and perfection of, the Mortgages and
any related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iv)  flood certificates covering each Mortgaged Property in form and substance
reasonably acceptable to the Administrative Agent, certified to the
Administrative Agent in its capacity as such and certifying whether or not each
such Mortgaged Property is located in a flood hazard zone by reference to the
applicable FEMA map;

 

(v)  either (A) a letter or other evidence with respect to each Mortgaged
Property from the appropriate Governmental Authorities concerning the current
status of applicable zoning and building laws, (B) an ALTA 3.1 zoning
endorsement for the Mortgage Policies or (C) a zoning report prepared by The
Planning Zoning Resource Corporation indicating that such Mortgaged Property is
in material compliance with applicable zoning and building laws; and

 

(vi)  such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

 

SECTION 6.14.          Designation of Subsidiaries.  (a)  At the Borrower’s
election, at any time after the Closing Date designate any Restricted Subsidiary
(other than NP Lake Mead Station, LLC, NP Fiesta Station LLC, NP Santa Fe
Station LLC, NP Texas Station, LLC or any other Restricted Subsidiary into which
any portion of the assets (other than de minimis assets) of any of the foregoing
entities are transferred on or after the Closing Date (by Investment,
Disposition, merger, consolidation or otherwise)) as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Section 7.11
(and, as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance), (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Junior Financing, any
Indebtedness in an aggregate principal amount greater than or equal to the
Threshold Amount or any Refinancing Indebtedness in respect thereof, (iv) the
Investment resulting from the designation of any such Subsidiary as an
Unrestricted Subsidiary pursuant to this Section 6.14(a) is permitted by
Section 7.02, (v) any Indebtedness or Liens of any Unrestricted Subsidiary
designated as a Restricted Subsidiary pursuant to this Section 6.14(a) are
permitted by Sections 7.03 and 7.01, respectively, (vi) no Restricted Subsidiary
may be designated as an Unrestricted Subsidiary if it was previously designated
an Unrestricted Subsidiary, (vii) prior to the First Test Date, no Unrestricted
Subsidiary may be designated as a Restricted Subsidiary, (viii) no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if it owns a Core
Property and (ix) no

 

110

--------------------------------------------------------------------------------


 

Restricted Subsidiary may be designated as an Unrestricted Subsidiary if (after
giving effect to such designation) it will provide any Guarantee of any
Indebtedness of the Borrower or any other Restricted Subsidiary. The designation
of any Subsidiary as an Unrestricted Subsidiary shall constitute an Investment
by the Borrower therein at the date of designation in an amount equal to the
Fair Market Value of the net assets of such Subsidiary at the time that such
Subsidiary is designated as an Unrestricted Subsidiary.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

 

(b)  At the Borrower’s election, at any time, designate a Restricted Subsidiary
as a Native American Subsidiary, but only to the extent that such designation is
consistent with the definition of “Native American Subsidiary”.  Upon any Native
American Subsidiary’s (whether designated as such on the Closing Date or
thereafter pursuant to the preceding sentence) ceasing to satisfy any of the
requirements set forth in the definition of such term, the Borrower shall notify
the Administrative Agent thereof and shall take the actions required pursuant to
Section 6.11 and such Subsidiary shall cease to be a Native American Subsidiary.

 

SECTION 6.15.          Information Regarding Collateral.  Furnish to the
Administrative Agent prompt written notice of any change (a) in any Loan Party’s
corporate name, (b) in the location of any Loan Party’s chief executive office,
its principal place of business, and, upon request of the Administrative Agent,
in the location of any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(c) in any Loan Party’s identity, jurisdiction of organization or organizational
structure or (d) in any Loan Party’s U.S. Federal Taxpayer Identification
Number, as applicable, and, in any event, no such change shall be effected or
permitted unless all filings have been made (or will be made on a timely basis)
under applicable Laws or otherwise and all other actions have been taken (or
will be taken on a timely basis) that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral; provided
that any such written notice under clauses (a) or (c) above shall be given to
the Administrative Agent (or such shorter period as the Administrative Agent may
agree in writing) not less than thirty (30) days prior to such change; provided,
further, that no Loan Party shall change its jurisdiction of organization to a
jurisdiction located outside the United States without the consent of the
Required Lenders.

 

SECTION 6.16.          Corporate Separateness.  (a)  Satisfy, and cause each of
its Restricted Subsidiaries and Unrestricted Subsidiaries to satisfy, customary
corporate, limited liability company and other formalities, including, as
applicable, the holding of regular board of managers’ or members’ meetings or
action by managers or members without a meeting and the maintenance of corporate
records.

 

(b) Ensure that (i) no bank account of any Unrestricted Subsidiary shall be held
jointly with the Borrower or any of its Restricted Subsidiaries and no bank
account of the Borrower or any Restricted Subsidiary shall be held jointly with
any of the Unrestricted Subsidiaries or any other Person, and (ii) any financial
statements distributed to any creditors of any Unrestricted Subsidiary shall
clearly establish or indicate the corporate separateness of such Unrestricted
Subsidiary from Holdings, the Borrower and its Restricted Subsidiaries.

 

SECTION 6.17.          Interest Rate Protection(a).  Within 60 days after the
Closing Date, enter into, and thereafter maintain, Swap Contracts with a
counterparty reasonably satisfactory to the Administrative Agent to the extent
necessary to provide that at least 50% of the aggregate principal amount of the
B Term Loans is subject to either a fixed interest rate or interest rate
protection for a

 

111

--------------------------------------------------------------------------------


 

period of not less than three years from the date of the entry into the
applicable Swap Contract, which Swap Contracts shall have terms and conditions
reasonably satisfactory to the Administrative Agent.

 

SECTION 6.18.      Management Agreement.

 

(a)  Payment of Sums Due Under Management Agreement.  Pay all management fees
and other charges reserved in or payable under the Management Agreement on or
prior to the due date thereof except where (i) the validity or amount thereof is
being contested in good faith, (ii) the Borrower has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (iii) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

 

(b)  Performance of Covenants.  (i) Promptly perform and observe in all material
respects all of the terms, covenants and conditions required to be performed and
observed by the Borrower under the Management Agreement, the breach of which
would permit any party to the Management Agreement validly to terminate the
Management Agreement (including, without limitation, all payment obligations),
(ii) do all things commercially reasonable to preserve and to keep unimpaired
its rights under the Management Agreement, (iii) not waive, excuse or discharge
any of the material obligations of the Manager or any other party to the
Management Agreement without the Administrative Agent’s prior written consent in
each instance, and (iv) enforce the material obligations of the Manager and the
other parties to the Management Agreement, except, in the case of the foregoing
clauses (i) through (iv), in any such case where same would not reasonably be
expected to have a Material Adverse Effect.

 

(c)  No Modification or Termination.

 

(i)  Not consent to or acquiesce in any amendment, modification, waiver or
change to any Manager Document in any manner adverse to the interests of the
Lenders in any material respect; it being acknowledged and agreed by the parties
hereto, that in any event any amendment, waiver or other modification which
would have the effect of (A) increasing management fees, required reserves or
termination fees or (B) shortening the term thereof shall be deemed adverse to
the interests of the Lenders in a material respect.

 

(ii)  Not permit, consent to or acquiesce in any cancellation, termination or
surrender of any Manager Document.

 

(d)  Notices of Default.  Promptly (but in no event later than two (2) Business
Days after the Borrower’s receipt thereof) deliver (or cause to be delivered) to
the Administrative Agent copies of any written notice of default by any party
under the Management Agreement, or of any written notice from the Manager or any
other party to the Management Agreement of its intention to terminate the
Management Agreement.

 

(e)  Delivery of Information.  Promptly furnish (or cause to be furnished) to
the Administrative Agent copies of such information and evidence as the
Administrative Agent may reasonably request concerning the Borrower’s due
observance, performance and compliance with the terms, covenants and conditions
of the Management Agreement.

 

(f)  Other Management Agreements; Delegation of Manager’s Duties.  Not enter
into any management agreements other than the Management Agreement or permit the
Manager to assign or sub-contract its duties or responsibilities under the
Management Agreement (except as permitted under the Management Agreement as in
effect on the date hereof).

 

112

--------------------------------------------------------------------------------


 

(g)  Further Assurances.  At its sole cost and expense, shall execute and
deliver to Administrative Agent, within five (5) Business Days after request,
such documents, instruments or agreements as may be reasonably required to
permit the Administrative Agent to cure any default under the Management
Agreement.

 

(h)  Management Agreement Cure By Administrative Agent.  In the event of a
default by the Borrower in the performance of any of its obligations under the
Management Agreement beyond any applicable notice and cure periods therein,
including, without limitation, any default in the payment of any sums payable
thereunder, then, in each and every such case, subject to applicable Gaming
Laws, the Administrative Agent may, at its option, cause the default or defaults
to be remedied.  The Borrower shall, on demand, reimburse the Administrative
Agent for all advances made and out-of-pocket expenses incurred by the
Administrative Agent in curing any such default (including, without limitation,
reasonable attorneys’ fees and disbursements), together with interest thereon
computed at the Default Rate from the date that such advance is made to and
including the date the same is paid to the Administrative Agent.

 

(i)  Subordination. At all times cause the Management Agreement and all
management fees payable thereunder to be  subordinated to the Obligations and
the Liens held by the Administrative Agent pursuant to the Management Fee
Subordination Agreement (or otherwise on terms satisfactory to the
Administrative Agent in its sole discretion).

 

(j)  Rights of Administrative Agent. The Administrative Agent shall have the
right (but shall have no obligation) at any time that there shall exist and be
continuing an Event of Default, to take in Administrative Agent’s own name or in
the name of the Borrower (but at the Borrower’s expense, which shall be
reimbursed to the Administrative Agent upon demand and shall constitute part of
the Obligations), such action as Administrative Agent may at any time or from
time to time determine to be necessary, subject to applicable Gaming Laws:

 

(i)  to exercise any of the rights of the Borrower under the Management
Agreement and to request and require the Manager to attorn to Administrative
Agent (or its designee);

 

(ii)  to terminate the Management Agreement in accordance with, and subject to
the terms of, the Management Agreement and the Management Fee Subordination
Agreement;

 

(iii)  to amend, modify or extend the Management Agreement by agreement with the
Manager;

 

(iv)  to cure any default under the Management Agreement; and

 

(v)  to protect the rights of the Administrative Agent and the Lenders hereunder
and under the Management Agreement;

 

and the Administrative Agent shall incur no liability as between itself and the
Borrower if any action taken by or on its behalf in good faith pursuant hereto
shall prove to be, in whole or in part, inadequate or invalid. Without limiting
any of the rights, powers and privileges granted to the Administrative Agent in
the other Loan Documents, the Borrower hereby irrevocably makes, constitutes and
empowers and authorizes the Administrative Agent (and all officers, employees or
agents designated by the Administrative Agent) and hereby irrevocably appoints
the Administrative Agent as the Borrower’s attorney-in-fact (which irrevocable
appointment is coupled with an interest) for the purpose of enforcing the
Borrower’s rights under the Management Agreement and the Administrative Agent’s
rights in Section 6.18(h) and (j) upon the occurrence and continuance of an
Event of Default.  The Borrower shall, within five (5) Business Days after
written request is made therefor by the Administrative Agent, execute and

 

113

--------------------------------------------------------------------------------


 

deliver to the Administrative Agent or to any party designated by the
Administrative Agent, such further instruments, agreements, powers, assignments,
conveyances or the like as may be reasonably necessary or desirable to complete
or perfect the interest, rights or powers of the Administrative Agent pursuant
to this Section 6.18 or as may otherwise be required by the Administrative
Agent.

 

SECTION 6.19.      Unrestricted Subsidiaries(a)  .

 

(a)          Existence and Maintenance of Properties.  Except if the failure to
do so could not reasonably be expected to have a Material Adverse Effect, to the
extent funds are available at such Unrestricted Subsidiary for such purpose,
cause each Unrestricted Subsidiary to:

 

(i)  Preserve, renew and maintain in full force and effect its legal existence;

 

(ii)  (A) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, and (B) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice; and

 

(iii)  Maintain such insurance with respect to its properties and business as
shall be required by any applicable financing documentation to which it is a
party.

 

(b)  Gaming Permits.  Except if the failure to do so could not reasonably be
expected to have a Material Adverse Effect, take, or cause to be taken, all
action necessary to maintain in full force and effect and in good standing any
and all Gaming Permits and approvals or other entitlements allowing for the
conduct, either currently or in the future, of nonrestricted gaming activities
on any applicable Real Property (or any portion thereof); provided that any
failure to comply with the foregoing shall constitute a breach of this paragraph
(b) only if such failure occurs as a result of fraud, gross negligence,
intentional misconduct of the Borrower, the Manager or Fertitta Entertainment or
their respective principals or Affiliates.

 

(c)  Sale of All or Substantially All Assets.  Within ten (10) Business Days
following the sale of all or substantially all of the assets of any Unrestricted
Subsidiary and repayment of all Indebtedness thereof, cause to be distributed to
the Borrower any Net Cash Proceeds of such sale (determined as if each reference
in the definition of “Net Cash Proceeds” to a Restricted Subsidiary was to an
Unrestricted Subsidiary) remaining after repayment of the Indebtedness of such
Unrestricted Subsidiary and repayment of (or establishment of reasonable
reserves for) any other liabilities of such Unrestricted Subsidiary.

 

SECTION 6.20.          Ratings.  Use commercially reasonable efforts to obtain
and maintain at all times on and after the Closing Date (i) a public corporate
family rating of the Borrower and a rating of the Loans, in each case from
Moody’s, and (ii) a public corporate credit rating of the Borrower and a rating
of the Loans, in each case from S&P (it being understood and agreed that
“commercially reasonable efforts” shall in any event include the payment by the
Borrower of customary rating agency fees, cooperation with information and data
requests by Moody’s and S&P in connection with their ratings process and the
participation by senior management of the Borrower in a ratings presentation to
Moody’s and S&P).

 

SECTION 6.21.          Equity Issuances.  In the case of Holdings, contribute to
the Borrower, on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds, 100%

 

114

--------------------------------------------------------------------------------


 

of all Net Cash Proceeds received by Holdings in respect of any capital
contribution or any sale or issuance of its Equity Interests.

 

SECTION 6.22.          Subsidiary Cost Allocation Agreements.  (i) Promptly
perform and observe in all material respects all of the terms, covenants and
conditions required to be performed and observed by the Borrower under any
Subsidiary Cost Allocation Agreement, (ii) do all things commercially reasonable
to preserve and to keep unimpaired its material rights under any Subsidiary Cost
Allocation Agreement, (iii) not waive, excuse or discharge any of the material
obligations of any Unrestricted Subsidiary under any Subsidiary Cost Allocation
Agreement without the Administrative Agent’s prior written consent in each
instance, and (iv) enforce the material obligations of each Unrestricted
Subsidiary under any Subsidiary Cost Allocation Agreement.

 

SECTION 6.23.          Parent Cost Allocation Agreement, etc.  (a) (i) Promptly
perform and observe in all material respects all of the terms, covenants and
conditions required to be performed and observed by Holdings, the Borrower and
their respective Subsidiaries under the Parent Cost Allocation Agreement and the
Transition Services Agreement, (ii) do all things commercially reasonable to
preserve and to keep unimpaired its material rights under the Parent Cost
Allocation Agreement and the Transition Services Agreement, (iii) not waive,
excuse or discharge any of the material obligations of the Parent under the
Parent Cost Allocation Agreement or the Transition Services Agreement without
the Administrative Agent’s prior written consent in each instance, and
(iv) enforce the material obligations of the Parent under the Parent Cost
Allocation Agreement and the Transition Services Agreement.

 

(b) Cure by Administrative Agent. In the event of a default by the Borrower in
the performance of any of its obligations under the Parent Cost Allocation
Agreement or the Transition Services Agreement beyond any applicable notice and
cure periods respectively set forth in such agreements, including, without
limitation, any default in the payment of any sums payable under either
agreement, then, in each and every such case, subject to applicable Gaming Laws,
the Administrative Agent may, at its option, cause the default or defaults to be
remedied.  The Borrower shall, on demand, reimburse the Administrative Agent for
all advances made and out-of-pocket expenses incurred by the Administrative
Agent in curing any such default (including, without limitation, reasonable
attorneys’ fees and disbursements), together with interest thereon computed at
the Default Rate from the date that such advance is made to and including the
date the same is paid to the Administrative Agent.

 

(c) Rights of Administrative Agent. The Administrative Agent shall have the
right (but shall have no obligation) at any time that there shall exist and be
continuing an Event of Default, to take in Administrative Agent’s own name or in
the name of the Borrower (but at the Borrower’s expense, which shall be
reimbursed to the Administrative Agent upon demand and shall constitute part of
the Obligations), such action as Administrative Agent may at any time or from
time to time determine to be necessary, subject to applicable Gaming Laws:

 

(i)  to exercise any of the rights of the Borrower under the Parent Cost
Allocation Agreement or the Transition Services Agreement;

 

(ii)  to terminate the Parent Cost Allocation Agreement or the Transition
Services Agreement in accordance with the Parent Cost Allocation Agreement or
the Transition Services Agreement, respectively;

 

(iii)  to amend, modify or extend the Parent Cost Allocation Agreement by
agreement with the other parties thereto;

 

115

--------------------------------------------------------------------------------


 

(iv)  to amend, modify or extend the Transition Services Agreement by agreement
with the other parties thereto;

 

(v)  to cure any default under the Parent Cost Allocation Agreement or the
Transition Services Agreement; and

 

(vi)  to protect the rights of the Administrative Agent and the Lenders
hereunder and under the Parent Cost Allocation Agreement and the Transition
Services Agreement;

 

and the Administrative Agent shall incur no liability as between itself and the
Borrower if any action taken by or on its behalf in good faith pursuant hereto
shall prove to be, in whole or in part, inadequate or invalid. Without limiting
any of the rights, powers and privileges granted to the Administrative Agent in
the other Loan Documents, the Borrower hereby irrevocably makes, constitutes and
empowers and authorizes the Administrative Agent (and all officers, employees or
agents designated by the Administrative Agent) and hereby irrevocably appoints
the Administrative Agent as the Borrower’s attorney-in-fact (which irrevocable
appointment is coupled with an interest) for the purpose of enforcing the
Borrower’s rights under the Parent Cost Allocation Agreement and the Transition
Services Agreement and the Administrative Agent’s rights in Section 6.23(b) and
(c) upon the occurrence and continuance of an Event of Default.  The Borrower
shall, within five (5) Business Days after written request is made therefor by
the Administrative Agent, execute and deliver to the Administrative Agent or to
any party designated by the Administrative Agent, such further instruments,
agreements, powers, assignments, conveyances or the like as may be reasonably
necessary or desirable to complete or perfect the interest, rights or powers of
the Administrative Agent pursuant to this Section 6.23 or as may otherwise be
required by the Administrative Agent.

 

SECTION 6.24.          Texas Station IT Build-Out.   Take all actions required
to achieve full stand-alone IT functionality for the Borrower and its Restricted
Subsidiaries no later than the first anniversary of the Closing Date (it being
understood that the foregoing covenant does not require the establishment of
redundant or back-up IT systems, and the availability of redundant or back-up IT
systems shall be governed by the terms of the Transition Services Agreement).
For purposes of this Section, “full stand-alone IT functionality” shall mean
that Borrower shall bring on-line sufficient hardware and software so as to
provide Borrower and its Restricted Subsidiaries with substantially similar
functionality as the Mortgaged Properties (as the term “Mortgaged Properties” is
defined in the Transition Services Agreement as in effect on the Closing Date)
enjoy using the hardware and software in use on the Closing Date at the data
centers currently maintained at Parent for operating the enterprise applications
needed for the Mortgaged Properties.

 

ARTICLE VII

 

Negative Covenants

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the
Borrower shall not, nor shall it permit any of the Restricted Subsidiaries (or,
in the case of Sections 7.08 and 7.15, Holdings) to, directly or indirectly:

 

SECTION 7.01.          Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)  Liens pursuant to any Loan Document;

 

116

--------------------------------------------------------------------------------


 

(b)  Liens existing on the Closing Date and listed on Schedule 7.01(b)(6) and
any modifications, replacements, renewals or extensions thereof; provided that
(i) any such Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof, and (ii) such Liens
shall secure only those obligations which they secure on the Closing Date and
refinancings, extensions, renewals and replacements thereof permitted hereunder;

 

(c)  Liens for taxes, assessments or governmental charges which are not yet due
or delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(d)  statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(e)   (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

 

(f)  deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money and Capitalized
Leases), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;

 

(g)  public and private easements, rights-of-way, restrictions, encroachments,
protrusions, franchises, licenses, permits, zoning laws, covenants, conditions,
restrictions and other similar non-monetary encumbrances and minor title defects
affecting real property which, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Borrower or any
Restricted Subsidiary and any and all exceptions to title disclosed on Schedule
B of each of the Mortgage Policies to the extent reasonably acceptable to the
Administrative Agent;

 

(h)  Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h), so long as such Liens are adequately bonded
(if required by the applicable court) and any appropriate legal proceedings that
may have been duly initiated for the review of such judgment have not been
finally terminated or the period within which such proceedings may be initiated
has not expired;

 

(i)  Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred seventy (270) days
after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (ii) such

 

--------------------------------------------------------------------------------

(6)   Schedule to be satisfactory to the Required Lenders.

 

117

--------------------------------------------------------------------------------


 

Liens do not at any time encumber any property except for the property financed
by such Indebtedness, accessions thereto and the proceeds and the products
thereof, (iii) with respect to Capitalized Leases, such Liens do not at any time
extend to or cover any assets (except for accessions to such assets) other than
the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender and (iv) the amount of
Indebtedness secured thereby does not exceed the cost of the acquisition,
repair, replacement, construction or improvement (as applicable) of such
property;

 

(j)  (i) in the case of the Mortgaged Properties, Real Property Leases permitted
under Section 7.18 and (ii) with respect to all other properties and assets of
the Loan Parties, leases, licenses, subleases or sublicenses granted to others
in the ordinary course of business which do not (x) interfere in any material
respect with the business of the Borrower or any Restricted Subsidiary or
(y) secure any Indebtedness;

 

(k)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(l)  Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry and
(iv) in favor of Wells Fargo Bank, N.A. in the form of debit and set-off rights
arising under the Wells Fargo Indemnification Agreement;

 

(m)  Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i) and (n) to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

 

(n)  Liens in favor of the Borrower or a Subsidiary Guarantor securing
Indebtedness permitted under Section 7.03(d);

 

(o)  Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the Closing Date (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary); provided
that (i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e);

 

(p)  any interest or title of a lessor under leases entered into by the Borrower
or any of the Restricted Subsidiaries (in their capacities as lessee) in the
ordinary course of business;

 

118

--------------------------------------------------------------------------------


 

(q)  Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

(r)  Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02; provided that such Liens do not extend to any
assets other than those that are the subject of such repurchase agreement;

 

(s)  Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

(t)  Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

(u)  Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(v)  Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;

 

(w)  Ground Leases on which facilities owned or leased by the Borrower or any of
its Restricted Subsidiaries are located; and

 

(x)  other Liens on assets securing Indebtedness outstanding in an aggregate
principal amount not to exceed $10,000,000; provided however that no Liens on
assets constituting Collateral shall be permitted pursuant to this clause (x) to
secure Indebtedness for borrowed money or reimbursement obligations under
letters of credit of Holdings, the Borrower or any of their Restricted
Subsidiaries.

 

SECTION 7.02.          Investments.  Make or hold any Investments, except:

 

(a)  Investments by the Borrower or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investments were made; provided, however, that (x) at
any time Revolving Credit Loans and/or Swing Line Loans are outstanding, the
aggregate amount of Unrestricted cash and Cash Equivalents held by the Borrower
and its Restricted Subsidiaries shall not exceed $7,500,000 for any period of
five consecutive Business Days and (y) the aggregate amount of Cage Cash
maintained by the Borrower and its Restricted Subsidiaries (A) shall not exceed
the amount of cash, determined by the Borrower in its reasonable business
judgment consistent with past practices, desirable in the ordinary course of
business to be maintained in the Hotel/Casino Facilities and (B) shall not
exceed $45,000,000 (or such higher amount of Cage Cash as shall be required by
the Gaming Authorities for the Borrower and its Restricted Subsidiaries in the
aggregate as set forth in a written notice from the Borrower to the
Administrative Agent and the Lenders) for any period of five consecutive
Business Days, provided, further, that, upon a Permitted Acquisition, the
maximum amount specified in this clause (B) shall be increased to an amount
reasonably determined by the Borrower (subject to the consent of the
Administrative Agent (not to be unreasonably withheld)) to reflect any increase
in the aggregate amount

 

119

--------------------------------------------------------------------------------


 

of Cage Cash of the Borrower and the Restricted Subsidiaries desirable in the
ordinary course of business in connection with such Permitted Acquisition;

 

(b)  loans or advances to officers, directors, board managers and employees of
the Borrower and the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes so long as made in accordance with applicable law and (ii) in
connection with such Person’s purchase of Equity Interests of Holdings (or any
direct or indirect parent thereof) (provided that the amount of such loans and
advances described in this clause (b)(ii) shall be contributed to the Borrower
in cash as common equity); provided the aggregate principal amount of all loans
and advances made in reliance on this clause (b) shall not exceed $500,000 at
any time outstanding;

 

(c)  Investments by the Borrower or any Restricted Subsidiary in any Restricted
Subsidiary that is a Subsidiary Guarantor (excluding any new Restricted
Subsidiary which becomes (or would become) a Subsidiary Guarantor concurrently
with such Investment) or by a Restricted Subsidiary in the Borrower;

 

(d)  Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

(e)  Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively; provided that for purposes of any Indebtedness
incurred by a Restricted Subsidiary that is not a Subsidiary Guarantor in favor
of a Loan Party, and any Dispositions by a Loan Party to a Restricted Subsidiary
that is not a Subsidiary Guarantor, such Investments shall be permitted pursuant
to the other provisions of this Section 7.02 (and not solely pursuant to this
clause (e));

 

(f)  Investments existing on the Closing Date and set forth on Schedule
7.02(f)(7) by the Borrower or any Restricted Subsidiary in the Borrower or any
other Restricted Subsidiary; provided that (x) the amount of the original
Investment is not increased except by the terms of such Investment or as
otherwise permitted by this Section 7.02 and (y) any Investment in the form of
Indebtedness of any Loan Party owed to any Restricted Subsidiary that is not a
Subsidiary Guarantor shall be subject to the subordination terms set forth in
the Intercompany Note;

 

(g)  Investments in Swap Contracts permitted under Section 7.03;

 

(h)  promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05;

 

(i)  the purchase or other acquisition after the Closing Date by the Borrower or
a wholly owned Restricted Subsidiary of the Borrower of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person, or Equity Interests in a Person that, upon
the consummation thereof, will be a Restricted Subsidiary (including as a result
of a merger or consolidation); provided that, with respect to each purchase or
other acquisition made pursuant to this Section 7.02(i) (each, a “Permitted
Acquisition”):

 

--------------------------------------------------------------------------------

(7)  Required Lenders must be satisfied with any scheduled Investments made
between date of any delivery of draft Schedule 7.02(f) prior to August 10, 2010
and the Closing Date.

 

120

--------------------------------------------------------------------------------


 

(A)  subject to clause (B) below, all property, assets and businesses acquired
in such purchase or other acquisition shall constitute Collateral (unless the
same constitute Excluded Assets) and each applicable Loan Party and any such
newly created or acquired Subsidiary (and, to the extent required under the
Collateral and Guarantee Requirement, the Subsidiaries of such created or
acquired Subsidiary) shall be a Subsidiary Guarantor and shall have complied
with the requirements of Section 6.11, within the times specified therein;

 

(B)  the aggregate amount of consideration (cash and noncash and including the
Fair Market Value of all Equity Interests issued or transferred to the sellers
thereof, all indemnities, earnouts and other contingent payment obligations to,
and the aggregate amounts paid or to be paid under noncompete, consulting and
other affiliated agreements with, the sellers thereof, all write-downs of
property and reserves for liabilities with respect thereto and all assumptions
of debt, liabilities and other obligations in connection therewith) paid in
respect of acquisitions of Persons that do not become Subsidiary Guarantors
(including Persons who do not become wholly owned Subsidiaries of the Borrower)
shall not exceed $25,000,000 (net of any return representing a return of capital
in respect of any such Investment);

 

(C)  the acquired property, assets, business or Person is in the same line of
business as the Borrower or a Restricted Subsidiary;

 

(D)  (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition (including any Indebtedness incurred in connection therewith), (i)
the Borrower and the Restricted Subsidiaries shall be in Pro Forma Compliance
with all of the covenants set forth in Section 7.11 and (ii) unless the Total
Leverage Ratio (as determined on a Pro Forma Basis after giving effect to such
purchase or other acquisition) is equal to or less than 4.00:1.00, the Total
Leverage Ratio (as determined on a Pro Forma Basis after giving effect to such
purchase or other acquisition) shall be less than or equal to the Total Leverage
Ratio (as determined on a Pro Forma Basis immediately prior to such purchase or
acquisition), with such compliance with preceding clauses (i) and (ii) to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though (where applicable) such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby and
evidenced by a certificate from the principal accounting officer of the Borrower
demonstrating such compliance calculation in reasonable detail;

 

(E)  no Person acquired pursuant to, or formed to effect, a Permitted
Acquisition may be designated as an Unrestricted Subsidiary simultaneously with
the consummation of such Permitted Acquisition;

 

(F)  any Person acquired pursuant to a Permitted Acquisition that will, upon the
consummation thereof, become a Restricted Subsidiary of the Borrower shall be a
Restricted Subsidiary not less than 85% of the Equity

 

121

--------------------------------------------------------------------------------


 

Interests of which are owned by the Borrower or another wholly owned Restricted
Subsidiary of the Borrower; and

 

(G)  the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

 

(j)  [reserved];

 

(k)  Investments in the ordinary course of business consisting of Article 3 of
the Uniform Commercial Code endorsements for collection or deposit and Article 4
of the Uniform Commercial Code customary trade arrangements with customers
consistent with past practices;

 

(l)  Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

(m)  loans and advances to Holdings (or any direct or indirect parent thereof)
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such parent) in accordance
with Section 7.06(f);

 

(n)  so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing and the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, Investments in an aggregate amount from and after the Closing Date
not to exceed the sum of (i) the aggregate amount of the Net Cash Proceeds of
Permitted Equity Issuances (other than Permitted Equity Issuances made pursuant
to Section 8.05) received after the Closing Date that are Not Otherwise Applied,
plus (ii) the amount of Cumulative Excess Cash Flow that is Not Otherwise
Applied plus (iii) an amount equal to $35,000,000, provided that in no event
shall the aggregate amount of Investments in Unrestricted Subsidiaries
(including, for the avoidance of doubt, any Investment resulting from the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary) made in
reliance on this clause (iii) exceed $25,000,000;

 

(o)  advances of payroll payments to employees of the Borrower and the
Restricted Subsidiaries in the ordinary course of business;

 

(p)  so long as no Event of Default has occurred and is continuing or would
result therefrom, (x) Native American Investments of the type described in
clause (ii) of the definition thereof as set forth in Schedule 7.02(p) and (y)
Native American Investments of the types described in clause (i) of the
definition thereof; provided that the aggregate amount of all such Native
American Investments made in reliance on preceding sub-clause (y) in any fiscal
year shall not exceed $5,000,000; provided, further, that (i) to the extent the
aggregate amount of all such Native American Investments made in any fiscal year
in reliance on preceding sub-clause (y) is less than $5,000,000, the amount of
such difference (the “Native American Investment Rollover Amount”) may be
carried forward one time and used to make Native American Investments of the
types described in clause (i) of the definition thereof in the

 

122

--------------------------------------------------------------------------------


 

next succeeding fiscal year and (ii) any such Native American Investments made
in any fiscal year shall be counted against the $5,000,000 base amount with
respect to such fiscal year after being counted against any Native American
Investment Rollover Amount available with respect to such fiscal year;

 

(q)  Investments of a Restricted Subsidiary acquired after the Closing Date or
of a Person merged into the Borrower or merged or consolidated with a Restricted
Subsidiary in accordance with Section 7.04 after the Closing Date, to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;

 

(r)  Investments consisting of the contribution or other transfer of (i) real
estate described on Part 1 of Schedule 7.02(r) (and owned by a Native American
Subsidiary on the Closing Date)(8) pursuant to a Native American Contract, so
long as the Tribal Trust Property Release Conditions are satisfied at the time
of such contribution or transfer, (ii) the real property described in Item 2 of
Part 2 of Schedule 7.02(r), so long as title to such real property is
transferred to the Graton Tribe or its nominee and (iii) real estate described
in Item 1 of Part 2 of Schedule 7.02(r) to a joint venture, so long as no
Default then exists; and

 

(s)  Investments consisting of Support Agreements to the extent such Support
Agreements are permitted in accordance with Section 7.03(q);

 

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financing; provided, further, that any Investment (or series of related
Investments) in one or more entities that are not Subsidiary Guarantors in
excess of $1,000,000 (including, for the avoidance of doubt, any Investment
resulting from the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary) shall not be permitted pursuant to this Section 7.02, unless the
Borrower has provided the Administrative Agent with a certificate of a
Responsible Officer of the Borrower certifying that any cash used to make such
Investment (or series of related Investments, in which case the Borrower will
provide such certificate only upon the first Investment in such series) shall be
used for a current Bona Fide Business Purpose other than “cash hoarding” (as
determined by the Administrative Agent in its reasonable discretion).

 

SECTION 7.03.          Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)  Indebtedness of the Loan Parties’ under the Loan Documents;

 

(b)  Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b)(9) and any Permitted Refinancing thereof;

 

(c)  Guarantees by the Borrower and the Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Junior Financing shall be permitted unless such Restricted Subsidiary shall have
also provided a Guarantee of the Obligations substantially on the terms set
forth in the Guaranty, (B) if the Indebtedness being Guaranteed is subordinated
to the Obligations in Lien priority and/or right of payment, such

 

--------------------------------------------------------------------------------

(8)  Schedule shall only identify real estate in connection with the Graton,
North Fork and Chico projects.

(9)   Schedule to be reviewed and approved prior to Closing Date.

 

123

--------------------------------------------------------------------------------


 

Guarantee shall be subordinated to the Guarantee of the Obligations in Lien
priority and/or right of payment, as the case may be, on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness and/or Lien securing the same and (C) any Guarantee by any Loan
Party of Indebtedness of any Restricted Subsidiary that is not a Loan Party
shall only be permitted to the extent constituting an Investment expressly
permitted by Section 7.02 (other than clause (e) thereof);

 

(d)  Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary to the extent constituting an
Investment expressly permitted by Section 7.02; provided that, (i) all such
Indebtedness shall be evidenced by an Intercompany Note and, in the case of an
Intercompany Note issued to a Guarantor, pledged to the Administrative Agent for
the benefit of the Secured Parties in accordance with the Collateral Documents
and Section 6.11 and (ii) all such Indebtedness of any Guarantor owed to any
Person that is not a Guarantor shall be subject to the subordination terms set
forth in the Intercompany Note;

 

(e)  (i) so long as immediately after giving effect to the incurrence of any
such Indebtedness, no Event of Default has occurred and is continuing and the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with
the covenants set forth in Section 7.11, Capitalized Lease Indebtedness and
other Indebtedness (including Capitalized Leases) financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets;
provided that such Indebtedness is incurred concurrently with or within two
hundred seventy (270) days after the applicable acquisition, construction,
repair, replacement or improvement, and (ii) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clause (i); provided further
that the aggregate principal amount of all Indebtedness permitted under this
Section 7.03(e) (including all Permitted Refinancing Indebtedness described in
preceding clause (ii)), shall not exceed $50,000,000 at any time outstanding;

 

(f)  Indebtedness in respect of Swap Contracts designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks of the
Borrower or its Restricted Subsidiaries incurred in the ordinary course of
business and not for speculative purposes, including, without limitation, all
Swap Contracts required pursuant to Section 6.17;

 

(g)  Indebtedness representing deferred compensation to employees of the
Borrower and the Restricted Subsidiaries incurred in the ordinary course
of business;

 

(h)  Indebtedness consisting of promissory notes issued by the Borrower to
current or former officers, directors, managers and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdings (or any direct or indirect parent company thereof)
permitted by Section 7.06(e); provided that (i) such Indebtedness shall be
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent (it being understood that, subject to
the dollar limitation described below, such subordination provisions shall
permit the payment of interest and principal in cash if no Event of Default has
occurred and is continuing) and (ii) the aggregate amount of all cash payments
(whether principal or interest) made by the Borrower in respect of such notes
since the Closing Date, when combined with the aggregate amount of Restricted
Payments made pursuant to Section 7.06(e) since the Closing Date, shall not
exceed $1,000,000;

 

(i)  Indebtedness incurred by the Borrower or the Restricted Subsidiaries in (i)
a Permitted Acquisition, (ii) any other Investment expressly permitted hereunder
or (iii) any Disposition, in the case of each of the foregoing clauses (i), (ii)
and (iii), constituting customary

 

124

--------------------------------------------------------------------------------


 

indemnification obligations or customary obligations in respect of purchase
price or other similar adjustments;

 

(j)  Indebtedness consisting of obligations of the Borrower or the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
expressly permitted hereunder;

 

(k)  (i) Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with deposit accounts and (ii) Indebtedness of the Borrower and its
Restricted Subsidiaries arising under the Wells Fargo Indemnification Agreement;

 

(l)  Indebtedness consisting of (a) the financing of insurance premiums or (b)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;

 

(m)  Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that any reimbursement obligations in respect
thereof are reimbursed within 30 days following the incurrence thereof;

 

(n)  obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

(o)  additional Indebtedness of the Borrower and its Restricted Subsidiaries in
an aggregate principal amount not to exceed $10,000,000 at any time outstanding;

 

(p)  all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest (other than pay-in-kind
interest or other interest capitalized as principal) on obligations described in
clauses (a) through (o) above; and

 

(q)  Guarantees consisting of Support Agreements of the Borrower and its
Restricted Subsidiaries in an aggregate amount not exceeding $50,000,000 at any
time.

 

SECTION 7.04.          Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)  any Restricted Subsidiary may merge with (i) the Borrower; provided that
(x) the Borrower shall be the continuing or surviving Person and (y) such merger
does not result in the Borrower ceasing to be incorporated under the Laws of the
United States, any state thereof or the District of Columbia, or (ii) any one or
more other Restricted Subsidiaries; provided further that when any Restricted
Subsidiary that is a Subsidiary Guarantor is merging with another Restricted
Subsidiary, a Subsidiary Guarantor shall be the continuing or surviving Person;

 

125

--------------------------------------------------------------------------------


 

(b)  (i) any Restricted Subsidiary that is not a Subsidiary Guarantor may merge
or consolidate with or into any other Restricted Subsidiary that is not a
Subsidiary Guarantor (provided that (A) the Borrower shall own, directly or
indirectly, Equity Interests representing a percentage of the aggregate ordinary
voting power and aggregate equity value represented by the issued and
outstanding Equity Interests in such surviving Subsidiary that is equal to or
greater than the percentage of the aggregate ordinary voting power and the
aggregate equity value represented by the issued and outstanding Equity
Interests that were owned immediately prior to such merger or consolidation,
directly or indirectly, by the Borrower in such other merged or consolidated
Restricted Subsidiary, and (B) if any person other than the Borrower or a
Subsidiary Guarantor receives any consideration in connection with such
transaction, such transaction shall comply with the provisions of Section 7.02)
and (ii) any Restricted Subsidiary may liquidate or dissolve or change its legal
form (provided that (A) such transaction shall not reduce the Borrower’s direct
or indirect share of the aggregate ordinary voting power and aggregate equity
value in such Restricted Subsidiary, (B) if such Restricted Subsidiary is a
Subsidiary Guarantor it shall continue to be a Subsidiary Guarantor, (C) the
Borrower or Restricted Subsidiary shall comply with its obligations under
Sections 6.11 and 6.13 in connection with such transaction and (D) such
transaction shall have been undertaken for a valid purpose (which includes the
reduction of taxes for direct or indirect owners of Equity Interests in the
Borrower) and shall not be disadvantageous to the Lenders in any manner);

 

(c)  any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Subsidiary Guarantor or the Borrower, then (i) the transferee must either be
the Borrower or a Subsidiary Guarantor or (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in or Indebtedness of
a Restricted Subsidiary which is not a Loan Party in accordance with Sections
7.02 and 7.03, respectively;

 

(d)  so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;

 

(e)  the Borrower and the Restricted Subsidiaries may consummate the
Restructuring Transactions in accordance with the terms of the Plan of
Reorganization; and

 

(f)  so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05;

 

provided that in the case of clauses (a), (b) and (c) above, (x) the security
interest of the Administrative Agent in the property of such person formed by
such merger or consolidation (or such Person resulting from such change in
corporate form) shall be no less favorable than the security interest of the
Administrative Agent in the property of the Borrower or Subsidiary prior to such
merger or consolidation (or change in corporate form) and (y) except in the case
of clause (a)(i) above, the Guarantee by such person formed by such merger or
consolidation (or such Person resulting from such change in corporate form) of
the Obligations shall be no less favorable to the Lenders than the Guarantees of
the Obligations of the Subsidiary prior to such merger or consolidation (or
change in corporate form), in each case, as reasonably determined by the
Administrative Agent.

 

SECTION 7.05.          Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:

 

126

--------------------------------------------------------------------------------


 

(a)  Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, and Dispositions of
furniture, fixtures and equipment no longer used or useful in the ordinary
course of business of the Loan Parties;

 

(b)  Dispositions of inventory (including Cage Cash) and assets of de minimis
value, in any case in the ordinary course of business;

 

(c)  Dispositions of property (other than Real Property)  in the ordinary course
of business to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are promptly applied to the purchase price of similar
replacement property;

 

(d)  Dispositions of property to the Borrower or to a Restricted Subsidiary;
provided that if the transferor of such property is a Subsidiary Guarantor or
the Borrower (i) the transferee thereof must either be the Borrower or a
Subsidiary Guarantor or (ii) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 7.02;

 

(e)  (i) Permitted Liens constituting Dispositions and (ii) Dispositions
permitted by (x) Section 7.04 and (y) Section 7.06;

 

(f)  non-assignable, non-sublicensable licenses of information technology
systems to the Manager pursuant to the Management Agreement or a license
agreement executed in connection therewith;

 

(g)  Dispositions of Cash Equivalents in the ordinary course of business;

 

(h)   (i) in the case of the Mortgaged Properties, Real Property Leases
permitted under Section 7.18 and (ii) with respect to all other properties and
assets of the Loan Parties, leases, licenses, subleases or sublicenses granted
to others in the ordinary course of business and which do not materially
interfere with the business of the Borrower or the Restricted Subsidiaries;

 

(i)  transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

 

(j)  Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate Fair Market Value of all property Disposed of in
reliance on this clause (j) shall not exceed $100,000,000 in the aggregate ,
provided however that in no event shall the aggregate Fair Market Value of all
property (other than Land Term Loan Property) Disposed of in reliance on this
clause (j) exceed $30,000,000 and (iii) with respect to any Disposition pursuant
to this clause (j), the Borrower or a Restricted Subsidiary shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents at
the time of the consummation of such Disposition (in each case, free and clear
of all Liens at the time received, other than nonconsensual Permitted Liens and
Liens permitted by Section 7.01(s) and clauses (i) and (ii) of Section 7.01(t));
provided, however, that for the purposes of this clause (iii), each of the
following shall be deemed to be cash received at closing, except in the case of
a Disposition of any Land Term Loan Property: (A) any liabilities (as shown on
the Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all

 

127

--------------------------------------------------------------------------------


 

of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing and (B) any securities received by the Borrower
or such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition;

 

(k)  [reserved];

 

(l)  Dispositions of Real Properties (i) that constitute Tribal Trust Property,
to the extent permitted by Section 7.02(r)(i), (ii) to the extent permitted by
Section 7.02(r)(ii), and (iii) to the extent permitted by Section 7.02(r)(iii);

 

(m)  Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

 

(n)  Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business (and not as part of any financing transaction); and

 

(o)  consummation of the Restructuring Transactions in accordance with the terms
of the Plan of Reorganization;

 

provided that (1) any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e)(ii)(y) and 7.05(l)(ii) and except for
Dispositions from the Borrower or a Restricted Subsidiary to a Loan Party),
shall be for no less than the Fair Market Value of such property at the time of
such Disposition, (2) in no case shall the Borrower or any Subsidiary be
permitted to effect a Disposition of NP Lake Mead Station, LLC, NP Fiesta
Station, LLC, NP Santa Fe Station, LLC, or NP Texas Station, LLC or a
significant portion of their respective properties and (3) any Disposition of
Land Term Loan Property pursuant to this Section 7.05 and release, in connection
with such Disposition, from the Lien of the Mortgage and related Loan Documents
(such Land Term Loan Property being released, a “Release Property”) is
conditional upon satisfaction of each of the conditions specified below as
reasonably determined by the Administrative Agent:

 

(A)  the release of any Release Property from the Lien of the Mortgage and
related Loan Documents shall occur pursuant to an escrow arrangement with the
escrow agent and such arrangement shall be reasonably satisfactory to the
Administrative Agent;

 

(B)  no Default under Section 8.01(f) or (g) and no Event of Default then exists
or would result from such Disposition;

 

(C)  not less than fifteen (15) days nor more than ninety (90) days prior to the
release date, the Borrower shall have given to the Administrative Agent a
written request for the release accompanied by (1) a release of Lien for the
applicable Land Term Loan Property for execution by the Administrative Agent
(and/or the trustee under the applicable deed of trust), which release document
shall be in a form appropriate in the applicable jurisdiction and otherwise
reasonably satisfactory to the Administrative Agent; (2) an Appraisal of the
Release Property which sets forth the appraised value of the proposed Release
Property as of a date not more than ninety (90) days prior to the release date;
(3) evidence demonstrating to the reasonable

 

128

--------------------------------------------------------------------------------


 

satisfaction of the Administrative Agent that the sale of the applicable Land
Term Loan Property shall be at Fair Market Value which shall be in the form of
an officer’s certificate or, to the extent required by the definition Fair
Market Value, an approval of the board of managers of the Borrower; (4) evidence
demonstrating to the reasonable satisfaction of the Administrative Agent that
the sale price is equal to or greater than the appraisal value of the applicable
Land Term Loan Property set forth in the Appraisal delivered pursuant to the
preceding clause (2); and (5) a certificate of a Responsible Officer certifying
that the requirement described in clause (E) below is satisfied in connection
with such release; and all other evidence, information and other items
reasonably required in connection therewith by the Administrative Agent;

 

(D)  the Administrative Agent shall have received immediately available funds in
the full amount of the Release Payment for the Release Property (and upon
receipt by the Administrative Agent such sums shall be applied in accordance
with Section 2.05(b)(ii)(D));

 

(E)  neither the release from the Lien of the applicable Mortgage and related
Loan Documents nor the conveyance of such Release Property will violate any Laws
(including zoning and subdivision laws and regulations), and the remaining
portion of the Mortgaged Properties and the conveyance shall be in compliance
with all Laws (including zoning and subdivision laws and regulations);

 

(F)  the Release Property shall be simultaneously conveyed to a party other than
any Loan Party or Subsidiary thereof; and if the Release Property is conveyed to
an Affiliate of any Loan Party, the terms and conditions of the conveyance must
be on terms substantially as favorable to Holdings, the Borrower or such
Subsidiary as would be obtainable by Holdings, the Borrower or such Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate, provided that with respect to any conveyance of Release Property  (or
series of related conveyances of Release Property) involving consideration of
more than $2,000,000 (i) such conveyance shall be approved by the majority of
the directors of Holdings;

 

(G)  the Administrative Agent shall have received such acknowledgements and
ratifications from the Loan Parties, and such other documents, certificates,
instruments, opinions consistent with customary practice or assurances as the
Administrative Agent may reasonably request, including, without limitation, such
other instruments, certificates and documentation as the Administrative Agent
shall reasonably request in order to preserve, confirm or secure the Liens and
security granted to the Administrative Agent by the Loan Documents, including
any amendments, modifications or supplements to any of the Loan Documents and
partial release endorsements to the existing Mortgage Policy, as applicable; and

 

(H)  the Borrower shall have paid all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent (and any deed of trust trustee, if
applicable) and all reasonable fees and expenses paid to third party consultants
(including reasonable attorneys’ fees and expenses) by the

 

129

--------------------------------------------------------------------------------


 

Administrative Agent (and any deed of trust trustee, if applicable) in
connection with such release.

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Restricted Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.

 

SECTION 7.06.          Restricted Payments.  Declare or make or agree to declare
or make, directly or indirectly, any Restricted Payment, or incur any
obligations (contingent or otherwise) to do so, except:

 

(a)  each Restricted Subsidiary may make Restricted Payments (i) to the Borrower
and to other Restricted Subsidiaries and (ii) in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests; provided that no Restricted Payment of the
type described in preceding clause (ii) (other than pursuant to required tax
distributions) shall be made at any time an Event of Default has occurred and is
continuing;

 

(b)  the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person; provided that to the extent required pursuant to the Collateral
Documents, such Equity Interests shall be pledged to the Administrative Agent
and, in the case of a Restricted Payment by a non-wholly owned Restricted
Subsidiary, to the Borrower and any other Restricted Subsidiary and to each
other owner of Equity Interests of such Restricted Subsidiary based on their
relative ownership interests of the relevant class of Equity Interests;

 

(c)  [reserved];

 

(d)  to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 other than Sections
7.08(a) and (d);

 

(e)  the Borrower may make Restricted Payments to allow any direct or indirect
parent thereof to pay for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of Holdings or any direct or indirect
parent thereof by any future, present or former employee, manager or director of
the Borrower or any of its Restricted Subsidiaries (other than the Fertitta
Brothers or any of their Related Persons) upon the death, disability or
termination of employment of such persons or pursuant to any employee, manager
or director equity plan, employee, manager or director stock option plan or any
other employee, manager or director benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any employee, manager or
director of the Borrower or any of its Restricted Subsidiaries (other than the
Fertitta Brothers or any of their Related Persons); provided that the aggregate
amount of Restricted Payments made pursuant to this clause (e) after the Closing
Date, when combined with the aggregate amount of all cash payments (whether
principal or interest) made by the Borrower in respect of any promissory notes
pursuant to Section 7.03(h) after the Closing Date, shall not exceed $1,000,000;
and

 

(f)  the Borrower and its Restricted Subsidiaries may make Restricted Payments
to Holdings:

 

130

--------------------------------------------------------------------------------


 

(i)  the proceeds of which shall be used by Holdings to pay franchise taxes and
other fees, taxes and expenses required to maintain its limited liability
company existence; and

 

(ii)  of up to $100,000, per year (in the aggregate with any loans and advances
made to Holdings pursuant to Section 7.02(m) in reliance on this clause
(f)(ii)), the proceeds of which shall be used by Holdings to pay corporate
overhead expenses.

 

SECTION 7.07.          Change in Nature of Business.  Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and the Restricted Subsidiaries on the date hereof or any
business reasonably related or ancillary thereto.

 

SECTION 7.08.          Transactions with Affiliates.  Enter into any transaction
(or series of related transactions) of any kind with any Affiliate of the
Borrower or any of its Subsidiaries, whether or not in the ordinary course of
business, other than (a) transactions among Holdings, the Borrower and the
Subsidiary Guarantors or any entity that becomes a Subsidiary Guarantor as a
result of such transaction, (b) on terms substantially as favorable to Holdings,
the Borrower or such Subsidiary as would be obtainable by Holdings, the Borrower
or such Subsidiary at the time in a comparable arm’s-length transaction with a
Person other than an Affiliate, provided that with respect to any transaction
(or series of related transactions) involving consideration of more than
$2,000,000 (i) such transaction shall be approved by the majority of the
directors of Holdings and (ii) Holdings or the Borrower shall have received a
favorable fairness opinion from a reputable third-party appraiser of recognized
standing, (c) the payment of fees and expenses on the Closing Date related to
the Restructuring Transactions, (d) loans and other transactions by the Borrower
and the Restricted Subsidiaries to the extent expressly permitted under this
Article 7, (e) employment and severance arrangements between the Borrower and
its Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business, (f) payments by Holdings, the Borrower and their
respective Subsidiaries pursuant to, and in accordance with the terms of, the
Tax Sharing Agreement or a Subsidiary Tax Sharing Agreement, as applicable,
provided that payments in respect of Holdings members’ actual state and United
States federal income tax liabilities in respect of income earned by
Unrestricted Subsidiaries during any period shall be permitted solely to the
extent of payments received from (or credits used by) Unrestricted Subsidiaries
pursuant to the Subsidiary Tax Sharing Agreements with respect to such period,
(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, board managers and
employees of the Borrower and its Restricted Subsidiaries in the ordinary course
of business to the extent attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries, (h) transactions pursuant to permitted
agreements in existence on the Closing Date and set forth on Schedule
7.08(10) or any amendment thereto to the extent such an amendment is not adverse
to the Lenders in any material respect, (i) transactions pursuant to the
Management Agreement, intellectual property licenses executed in connection
therewith and, subject to the Management Fee Subordination Agreement, payment of
fees and expenses owing thereunder, (j) dividends, redemptions and repurchases
permitted under Section 7.06, (k) transactions pursuant to the Borrower/IP
Holdco License Agreement, (l) customary expense sharing arrangements entered
into between the Borrower and Unrestricted Subsidiaries in the ordinary course
of business pursuant to which such Unrestricted Subsidiaries shall reimburse the
Borrower for certain shared expenses, and (m) payments by Holdings or its
Subsidiaries to the Parent and its Subsidiaries (other than Holdings and its
Subsidiaries) pursuant to, and in accordance with the terms of, the Parent Cost
Allocation Agreement and each Subsidiary Cost Allocation Agreement.

 

SECTION 7.09.          Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any

 

--------------------------------------------------------------------------------

(10)   Schedule must be reviewed and approved.  This Schedule will include the
Texas Station lease.

 

131

--------------------------------------------------------------------------------


 

Restricted Subsidiary of the Borrower to pay dividends or other distributions
with respect to any of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Restricted Subsidiary or (b) the
Borrower or any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Secured Parties with respect to
the Facilities and the Obligations or under the Loan Documents; provided that
the foregoing clauses (a) and (b) shall not apply to Contractual Obligations
which (i) (x) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09(11) and (y) to the
extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not, in the reasonable opinion of the
Administrative Agent, expand the scope of such limits in such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower; provided, further,
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14, (iii) arise in connection with any Disposition permitted by
Section 7.05, so long as such restrictions relate solely to the assets subject
thereto, (iv) subject to Section 6.13, are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture entered into in
the ordinary course of business, (v) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing), (vi) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions solely relate to the assets subject thereto, (vii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 7.03(e) to the extent that such restrictions apply only to
the property or assets securing such Indebtedness, (viii) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (ix) subject to
Section 6.13, are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, or (x) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business.

 

SECTION 7.10.          Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, in a manner inconsistent with the
uses described in Section 5.25.

 

SECTION 7.11.          Financial Covenants.

 

(a)  Total Leverage Ratio.  Permit the Total Leverage Ratio as of the last day
of any Test Period (beginning with the Test Period ending immediately prior to
the First Test Date) to be greater than the ratio set forth below opposite the
last day of such Test Period:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

2011

 

 

 

6.25:1.00

 

6.25:1.00

 

6.25:1.00

2012

 

6.25:1.00

 

6.25:1.00

 

6.25:1.00

 

6.25:1.00

2013

 

6.00:1.00

 

5.75:1.00

 

5.75:1.00

 

5.50:1.00

2014

 

5.25:1.00

 

5.25:1.00

 

5.00:1.00

 

4.75:1.00

2015

 

4.50:1.00

 

4.50:1.00

 

4.50:1.00

 

4.25:1.00

2016

 

4.25:1.00

 

4.00:1.00

 

4.00:1.00

 

4.00:1.00

 

--------------------------------------------------------------------------------

(11)   Schedule subject to review and approval.

 

132

--------------------------------------------------------------------------------


 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

2011

 

 

 

6.25:1.00

 

6.25:1.00

 

6.25:1.00

2017

 

3.75:1.00

 

3.75:1.00

 

3.75:1.00

 

3.75:1.00

2018

 

3.50:1.00

 

3.50:1.00

 

3.50:1.00

 

3.50:1.00

 

(b)  Interest Coverage Ratio.  Permit the Interest Coverage Ratio for any Test
Period (beginning with the Test Period ending immediately prior to the First
Test Date) to be less than the ratio set forth below opposite the last day of
such Test Period:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

2011

 

 

 

3.25:1.00

 

3.25:1.00

 

3.25:1.00

2012

 

3.25:1.00

 

3.25:1.00

 

3.25:1.00

 

3.25:1.00

2013

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

2.75:1.00

2014

 

2.75:1.00

 

2.75:1.00

 

2.75:1.00

 

2.75:1.00

2015

 

2.75:1.00

 

2.75:1.00

 

2.75:1.00

 

2.75:1.00

2016

 

2.75:1.00

 

2.75:1.00

 

2.50:1.00

 

2.50:1.00

2017

 

2.50:1.00

 

2.50:1.00

 

2.50:1.00

 

2.50:1.00

2018

 

2.50:1.00

 

2.50:1.00

 

2.50:1.00

 

2.50:1.00

 

SECTION 7.12.          Accounting Changes.  Make any change in fiscal year;
provided, however, that the Borrower may elect (by providing 30 days’ prior
written notice to the Administrative Agent) to change its fiscal year end to any
other date reasonably acceptable to the Administrative Agent; provided, further,
that no such election shall become effective until the Borrower and the
Administrative Agent shall have entered into such amendments to this Agreement
and the other Loan Documents as may be required, in the judgment of the
Administrative Agent (but without prejudice to its rights under Article VIII),
to preserve the intended benefits of the baskets, restrictions, reporting
requirements and other provisions of this Agreement and the other Loan Documents
that tie to the fiscal year of the Borrower (with the Required Lenders hereby
authorizing the Administrative Agent to execute and deliver such amendments on
their behalf).

 

SECTION 7.13.          Prepayments, etc. of Indebtedness.  (a)  Prepay, redeem,
purchase, defease (including substance or legal defeasance), set apart assets
for a sinking fund or similar fund or otherwise satisfy prior to the scheduled
maturity thereof in any manner (including any principal payments, it being
understood that payments of regularly scheduled interest shall be permitted) any
Indebtedness that is required to be subordinated (in “right of payment” or on a
“lien priority” basis) to the Obligations pursuant to the terms of the Loan
Documents, any other Indebtedness in excess of the Threshold Amount or any
Permitted Refinancing of any of the foregoing Indebtedness (collectively,
“Junior Financing”) or make any payment in violation of any subordination terms
of any Junior Financing Documentation, except, so long as no Default shall have
occurred and be continuing or would result therefrom, (i) the refinancing
thereof with the Net Cash Proceeds of any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing), to the extent not required to
prepay any Loans pursuant to Section 2.05(b), (ii) the conversion of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests) of
Holdings or any of its direct or indirect parents, (iii) the prepayment of
Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or any
Restricted Subsidiary to the extent permitted by the subordination provisions
contained in the Intercompany Note, and (iv) prepayments of Junior Financing
made solely with the Net Cash Proceeds of Permitted Equity Issuances (other than
Permitted Equity Issuances made pursuant to Section 8.05) received after the
Closing Date that are Not Otherwise Applied.

 

133

--------------------------------------------------------------------------------


 

(b)  Amend, modify or change in any manner adverse to the interests of the
Lenders in any material respect any term or condition of any Junior Financing
Documentation.

 

(c)  [reserved].

 

(d)  Subject to the Bankruptcy Code and the Lenders’ rights thereunder, amend,
modify or supplement (or permit the amendment, modification or supplement of)
the Plan of Reorganization or the Confirmation Order in any manner adverse to
the interests of the Lenders without the consent of the Required Lenders.

 

(e)  Amend, modify, change or waive any provision of the Tax Sharing Agreement
or any Subsidiary Tax Sharing Agreement in any manner that is adverse to the
interests of Holdings, its Subsidiaries or the Lenders in any material respect
or enter into any new tax sharing agreement, tax allocation agreement or similar
agreement without the prior written consent of the Required Lenders (other than
a Subsidiary Tax Sharing Agreement on terms substantially identical to the terms
of the Tax Sharing Agreement).

 

(f)  Without the consent of the Administrative Agent, enter into any contractual
arrangement that includes a “key-man” or “change of control” provision (or
comparable provision) other than any “change of control” (or similar provision)
included in any agreement governing Indebtedness or certificate of designation
governing preferred Equity Interests that are, in either case, permitted by this
Agreement and held by Persons not constituting Affiliates of any Loan Party or
any Subsidiary thereof.

 

(g)  Without the consent of the Administrative Agent, (i) amend, modify, change,
or waive in any manner adverse to the interests of Holdings, its Subsidiaries or
the Lenders in any material respect any term or condition of the Parent Cost
Allocation Agreement or the Transition Services Agreement or (ii) permit any
modification of the cost allocation methodology used in the Parent Cost
Allocation Agreement (as in effect on the Closing Date or as amended or
otherwise modified thereafter in accordance with the terms hereof) which
modification, by the terms of the Parent Cost Allocation Agreement (as in effect
on the Closing Date or as amended or otherwise modified thereafter in accordance
with the terms hereof), requires the consent of the “OpCo Agent” thereunder.

 

(h)  Agree to (or vote in favor of) amending, modifying, changing or waiving in
any manner that is materially adverse to the interests of the Lenders any term
or condition of any Material Contract (other than a Material Contract referred
to in clause (i) or (ii) of the definition thereof); it being acknowledged and
agreed by the parties hereto that any amendment, modification, change or waiver
which would have the effect of (i) reducing any fees payable to the Borrower or
any Restricted Subsidiary under any such Material Contract, (ii) increasing any
fees payable by the Borrower or any Restricted Subsidiary under any such
Material Contract, (iii) shortening the term of any such Material Contract or
(iv) allowing fees or other amounts payable by the Borrower or any Restricted
Subsidiary under any such Material Contract to be paid to Persons other than the
Borrower or such Restricted Subsidiary shall, in each case, be deemed to be
materially adverse to the interests of the Lenders.

 

(i)  Amend, modify, waive or change any provision of any Subsidiary Cost
Allocation Agreement in any manner that is adverse to the interests of the
Borrower, the Restricted Subsidiaries or the Lenders in any material respect or
enter into any new Subsidiary Cost Allocation Agreement or similar agreement
without the prior written consent of the Administrative Agent (other than a
Subsidiary Cost Allocation Agreement on terms substantially identical to the
terms of the Parent Cost Allocation Agreement).

 

134

--------------------------------------------------------------------------------


 

SECTION 7.14.          Equity Interests of the Borrower and Restricted
Subsidiaries.  Permit any Domestic Subsidiary that is a Restricted Subsidiary to
be (or become) a non-wholly owned Subsidiary, except (i) as a result of or in
connection with a dissolution, merger, consolidation or Disposition of a
Restricted Subsidiary permitted by Section 7.04 or 7.05 or an Investment in any
Person permitted under Section 7.02 or (ii) so long as such Restricted
Subsidiary continues to be a Subsidiary Guarantor.

 

SECTION 7.15.          Special Purpose Vehicle Restrictions.  Permit Holdings to
(a) conduct, transact or otherwise engage in any business or operations other
than those incidental to (i) its ownership of the Equity Interests of the
Borrower, (ii) the maintenance of its legal existence, (iii) the performance of
the Loan Documents and the Restructuring Transactions, (iv) any public offering
of its common stock or any other issuance of its Equity Interests not prohibited
by this Article 7, and (v) any transaction that Holdings is expressly permitted
to enter into or consummate under this Article 7 or (b) own, hold or maintain
any assets (including Equity Interests in Subsidiaries) other than (i) the
Equity Interests of the Borrower and (ii) cash and Cash Equivalents.

 

SECTION 7.16.          Capital Expenditures.  (a)  Make any Capital Expenditure,
except for Capital Expenditures not exceeding, in the aggregate for the Borrower
and its Restricted Subsidiaries in any fiscal year of the Borrower, the
thresholds set forth in the table below opposite such fiscal year:

 

Fiscal Year

 

Capital Expenditures
Threshold

 

 

 

 

 

2011

 

$

35,000,000

 

 

 

 

 

2012

 

$

40,000,000

 

 

 

 

 

2013

 

$

40,000,000

 

 

 

 

 

2014

 

$

45,000,000

 

 

 

 

 

2015

 

$

45,000,000

 

 

 

 

 

2016

 

$

50,000,000

 

 

 

 

 

2017

 

$

50,000,000

 

 

(b)  Notwithstanding anything to the contrary contained in clause (a) above, to
the extent that the aggregate amount of Capital Expenditures made by the
Borrower and the Restricted Subsidiaries in any fiscal year pursuant to
Section 7.16(a) is less than the maximum amount of Capital Expenditures
permitted by Section 7.16(a) with respect to such fiscal year (before giving
effect to any increase in such amount pursuant to this clause (b)), the amount
of such difference (the “Rollover Amount”) may be carried forward one time and
used to make Capital Expenditures in the next succeeding fiscal year; provided
that Capital Expenditures in any fiscal year shall be counted against the base
amount set forth in Section 7.16(a) with respect to such fiscal year after being
counted against any Rollover Amount available with respect to such fiscal year.

 

(c)  Notwithstanding anything to the contrary contained in clauses (a) and
(b) above, the Borrower and its Restricted Subsidiaries may make additional
Capital Expenditures in an aggregate amount equal to the sum of (i) the
aggregate amount of the Net Cash Proceeds of Permitted Equity

 

135

--------------------------------------------------------------------------------


 

Issuances (other than Permitted Equity Issuances made pursuant to Section 8.05)
received after the Closing Date that are Not Otherwise Applied and (ii) the
amount of Cumulative Excess Cash Flow that is Not Otherwise Applied.

 

SECTION 7.17.          Sale-Leaseback Transactions(i).  Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal or mixed, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred except to the
extent that (i) the sale of such property is permitted by Section 7.05 and
(ii) any Capitalized Leases or Liens arising in connection therewith are
permitted by Sections 7.03 and 7.01, respectively.

 

SECTION 7.18.           Real Property Leases.

 

(a)  Leasing Conditions.  Except as otherwise provided in this Section 7.18,
(i) enter into any Material Real Property Lease (a “New Real Property Lease”) or
(ii) modify any Material Real Property Lease (including, without limitation,
accept a surrender of any portion of any Mortgaged Property subject to a
Material Real Property Lease (unless otherwise required by law), allow a
reduction in the term of any Material Real Property Lease or a reduction in the
Rent payable under any Material Real Property Lease, change any renewal
provisions of any Material Real Property Lease, materially increase the
obligations of the landlord or materially decrease the obligations of any Tenant
under a Material Real Property Lease) or terminate any Material Real Property
Lease unless the Tenant under such Material Real Property Lease is in default
(any such action referred to in clause (ii) being referred to herein as a “Real
Property Lease Modification”) without the prior written consent of the
Administrative Agent, not to be unreasonably withheld, delayed or conditioned.
Any New Real Property Lease or Real Property Lease Modification that requires
the Administrative Agent’s consent shall be delivered to the Administrative
Agent for approval not less than five (5) Business Days prior to the effective
date of such New Real Property Lease or Real Property Lease Modification.  If
the Administrative Agent fails to respond to a request for the Administrative
Agent’s consent pursuant to this Section 7.18 within five (5) Business Days of
the Administrative Agent’s receipt of the Borrower’s request therefor, Borrower
may deliver to the Administrative Agent a second request in an envelope or under
cover of a letter marked “URGENT” and including a legend in bold typeface that
the Administrative Agent’s failure to grant or deny the requested consent within
ten (10) Business Days of the receipt thereof will result in the requested
consent being deemed to have been granted.  If the Administrative Agent fails to
respond to such second request within ten (10) Business Days of its receipt
thereof, the Administrative Agent’s consent shall be deemed granted. 
Notwithstanding the foregoing, but subject to terms of Sections 7.18(f) and (g),
so long as no Default shall have occurred and be continuing, the Borrower or a
Restricted Subsidiary may enter into a New Real Property Lease or Real Property
Lease Modification in accordance with the Real Property Leasing Standards.  All
Real Property Leases not otherwise subject to this paragraph (a) shall be
entered into on commercially reasonable, market terms.

 

(b)  Delivery of New Real Property Lease or Real Property Lease Modification. 
Upon the execution of any New Real Property Lease or Real Property Lease
Modification, as applicable, by the Borrower or any Restricted Subsidiary, the
Borrower shall deliver to the Administrative Agent an executed copy of the Real
Property Lease or Real Property Lease Modification.

 

(c)  Real Property Lease Amendments.  The Borrower agrees that neither it nor
any Restricted Subsidiary shall have the right or power, as against the
Administrative Agent and the Lenders without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or

 

136

--------------------------------------------------------------------------------


 

delayed as provided herein), to cancel, abridge, amend or otherwise modify any
Real Property Lease unless such modification complies with this Section 7.18.

 

(d)  No Default Under Real Property Leases.  The Borrower shall or shall cause
the applicable Restricted Subsidiary to (i) promptly perform and observe all of
the material terms, covenants and conditions required to be performed and
observed by Borrower or such Restricted Subsidiary under the Real Property
Leases, if the failure to perform or observe the same would have a Material
Adverse Effect; (ii) exercise, within ten (10) Business Days after a written
request by the Administrative Agent, any right to request from the Tenant under
any Material Real Property Lease a certificate with respect to the status
thereof and (iii) not collect any of the Rents under any Real Property Lease,
more than one (1) month in advance (except that the Borrower may collect such
security deposits and last month’s Rents as are permitted by Law and are
commercially reasonable in the prevailing market and collect other charges in
accordance with the terms of each Real Property Lease).

 

(e)  Subordination.  All Real Property Lease Modifications and New Real Property
Leases entered into by the Borrower or any Restricted Subsidiary after the
Closing Date shall by their express terms be subject and subordinate to this
Agreement and the Mortgages (through a subordination provision contained in such
Real Property Lease or otherwise).

 

(f)  Attornment.  Each New Real Property Lease entered into from and after the
Closing Date shall, unless otherwise consented to by the Administrative Agent
(which consent shall not be unreasonably withheld, delayed or conditioned),
provide that in the event of the enforcement by the Administrative Agent of any
remedy under this Agreement or the Mortgages, the Tenant under such Real
Property Lease shall, at the option of the Administrative Agent or of any other
Person succeeding to the interest of the Administrative Agent as a result of
such enforcement, attorn to the Administrative Agent or to such Person and shall
recognize the Administrative Agent or such successor in the interest as lessor
under such Real Property Lease without change in the provisions thereof;
provided, however, the Administrative Agent or such successor in interest shall
not be liable for or bound by (i) any payment of an installment of rent or
additional rent made more than thirty (30) days before the due date of such
installment, (ii) any act or omission of or default by the Borrower or any
Restricted Subsidiary under any such Real Property Lease (but the Administrative
Agent, or such successor, shall be subject to the continuing obligations of the
landlord to the extent arising from and after such succession to the extent of
the Administrative Agent’s, or such successor’s, interest in the applicable
Mortgaged Property), (iii) any credits, claims, setoffs or defenses which any
Tenant may have against the Borrower or any Restricted Subsidiary, (iv) any
obligation on the part of the Borrower or any Restricted Subsidiary, pursuant to
such Real Property Lease, to perform any tenant improvement work, or (v) any
obligation on the part of the Borrower or any Restricted Subsidiary, pursuant to
such Real Property Lease, to pay any sum of money to any Tenant but only to the
extent that the Administrative Agent or such successor in interest is not in
receipt of any such funds provided for the purpose of covering (i) through
(v) above.  In addition, each such New Real Property Lease shall, unless
otherwise consented to by the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned), provide that, upon the
reasonable request by the Administrative Agent or such successor in interest,
the Tenant shall execute and deliver an instrument or instruments confirming
such attornment.

 

(g)  Non-Disturbance Agreements.  The Administrative Agent shall enter into,
and, if required by applicable law to provide constructive notice or requested
by a Tenant, record in the county where the subject Real Property is located, a
subordination, attornment and non-disturbance agreement, substantially in form
and substance substantially similar to the form of Exhibit M (a “Non-Disturbance
Agreement”), subject to such modifications reasonably requested by a Tenant,
with any Tenant (other than an Affiliate of the Borrower) entering into a New
Real Property Lease or Real Property Lease Modification, within twenty (20)
Business Days after written request therefor by the Borrower; provided

 

137

--------------------------------------------------------------------------------


 

that such request is accompanied by certificate of a Responsible Officer of the
Borrower stating that such Real Property Lease or Real Property Lease
Modification (as applicable) complies in all material respects with this
Section 7.18 and payment of all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of any Non-Disturbance Agreement, including,
without limitation, reasonable attorneys’ fees and disbursements.

 

(h)  Recognition Agreements.  The Borrower and the Restricted Subsidiaries shall
have the right to enter into recognition agreements or nondisturbance and
attornment agreements with Tenants under Real Property Leases without Lender’s
consent.

 

ARTICLE VIII

 

Events of Default and Remedies

 

SECTION 8.01.          Events of Default.  Any of the following shall constitute
an Event of Default:

 

(a)  Non-Payment.  The Borrower or any other Loan Party fails to pay, whether at
the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise, (i) when and as required to be paid herein,
any amount of principal of any Loan, or (ii) within five (5) Business Days after
the same becomes due, any interest on any Loan or any other amount payable
hereunder or with respect to any other Loan Document; or

 

(b)  Specific Covenants.  The Borrower or any other Loan Party (i) fails to
perform or observe any term, covenant or agreement contained in any of
Section 2.16, 6.03(a), 6.05(a) (solely with respect to the Borrower), 6.11(b) or
(c) or 6.18(c), (f) or (i), 6.21, 6.23 (but only in so far as the provisions
therein relate to the Transition Services Agreement), 6.24 or Article 7;
provided that any Event of Default under Section 7.11 is subject to cure as
contemplated by Section 8.05, (ii) fails to perform or observe any covenant or
agreement contained in Section 6.22 or 6.23 (but only in so far as the
provisions therein relate to the Parent Cost Allocation Agreement) on its part
to be performed or observed and such failure continues for ten (10) Business
Days after the earlier of actual knowledge thereof by a Responsible Officer of
the applicable Loan Party and notice thereof by the Administrative Agent to the
Borrower, or (iii) fails to perform or observe any covenant or agreement
contained in Section 6.01, 6.02(a), (b), (e) or (f) or 6.10 (so long as no other
Default has occurred and is continuing) on its part to be performed or observed
and such failure continues for ten (10) Business Days after the earlier of
actual knowledge thereof by a Responsible Officer of the applicable Loan Party
and notice thereof by the Administrative Agent to the Borrower; or

 

(c)  Other Defaults.  The Borrower or any other Loan Party fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after the earlier of
actual knowledge thereof by a Responsible Officer of the applicable Loan Party
and notice thereof by the Administrative Agent to the Borrower; or

 

(d)  Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document or certificate required to be delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect (or, in the
case of any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language, in any respect) when made or
deemed made or furnished; or

 

138

--------------------------------------------------------------------------------


 

(e)  Cross-Default.  Any Loan Party or any other Restricted Subsidiary (i) fails
to make any payment beyond the applicable grace period with respect thereto, if
any (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness (other than Indebtedness hereunder
and any intercompany Indebtedness among the Loan Parties) having an aggregate
principal amount of not less than the Threshold Amount, or (ii) fails to observe
or perform any other agreement or condition relating to any such Indebtedness,
or any other event occurs, the effect of which default or other event is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(ii) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

 

(f)  Insolvency Proceedings, Etc.  Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)  Inability to Pay Debts; Attachment.  (i) Any Loan Party or any other
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due or makes a general assignment for
the benefit of its creditors, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

 

(h)  Judgments.  There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a 
period of sixty (60) consecutive days; or

 

(i)  ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or

 

(j)  Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder

 

139

--------------------------------------------------------------------------------


 

or thereunder (including as a result of a transaction permitted under
Section 7.04 or 7.05) or as a result of acts or omissions by the Administrative
Agent or any Lender or the satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in writing the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies in writing that it has any or further liability or obligation under
any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

 

(k)  Change of Control.  There occurs any Change of Control; or

 

(l)  Collateral Documents.  (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms thereof, including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create a valid and perfected Lien, with the
priority required by the Collateral Documents, (or other security purported to
be created on the applicable Collateral) on and security interest in any portion
of the Collateral having a Fair Market Value in excess of $2,500,000 purported
to be covered thereby, subject to Permitted Liens, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements (so long as such failure does
not result from the breach or non-compliance by a Loan Party with the terms of
any Loan Document), or (ii) any of the Equity Interests of the Borrower or any
Subsidiary Guarantor ceasing to be pledged pursuant to the applicable Collateral
Documents free of Liens other than Liens created by the Collateral Documents or
any nonconsensual Permitted Liens arising solely by operation of Law; or

 

(m)  Junior Financing Documentation.  (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness,” “Senior Debt,” “Senior Indebtedness,” “Priority Lien Debt,” or
“Senior Secured Financing” (or, with respect to each of the foregoing, any
comparable term) under, and as defined in any Junior Financing Documentation or
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable; or

 

(n)  Loss or Revocation of Casino License.  The occurrence of a License
Revocation (after giving effect to any applicable cure period expressly set
forth in the definition of “License Revocation”) that continues for more than
five (5) Business Days during which time enforcement is not stayed by appeal or
similar proceeding with the applicable Gaming Authority; or

 

(o)  Cessation of Operations.  The Borrower or any Restricted Subsidiary ceases
to operate a casino (and, as applicable, hotel) at any Core Property or ceases
to conduct significant gaming and hotel activities thereon for any reason
whatsoever (other than temporary cessation in connection with alterations
permitted hereunder or restoration following a Casualty Event); or

 

(p)  Amendment or Termination of Material Contracts.  Any Material Contract
(other than Material Contracts referred to in clause (i) of the definition
thereof) shall, in whole or in part, be amended, modified or changed (or any
provision thereof waived) (other than as permitted by Section 7.13(h)),
terminated (other than upon the expiration of the term thereof), cease to be
effective or cease to be the legally valid, binding and enforceable obligation
in any material respect of any party thereto, in each case if the effect of such
amendment, modification, change, waiver, termination or other action, could
reasonably be expected to have a Material Adverse Effect; or

 

140

--------------------------------------------------------------------------------


 

(q)  Amendment or Termination of Certain Contracts.  (i) Any Manager Document,
the Management Fee Subordination Agreement, any Subsidiary Cost Allocation
Agreement, the Parent Cost Allocation Agreement or the Transition Services
Agreement (or any provision thereof) shall, in whole or in part, be amended,
supplemented, modified or waived (other than as permitted by Section 6.18,
7.13(e), 7.13(g) or 7.13(i), as the case may be), terminated (other than upon
the expiration of the term thereof), cease to be effective or cease to be the
legally valid, binding and enforceable obligation in any material respect of any
party thereto or (ii) Holdings, the Borrower or any of its Restricted
Subsidiaries shall breach any material provision of, or default in the
performance of its payment or other material obligations under, the Parent Cost
Allocation Agreement or the Transition Services Agreement; or

 

(r)  IP Holdco.  Prior to the IP Holdco Transition Date, (i) IP Holdco shall
Dispose of or otherwise transfer any of its IP Rights (other than (x) the
Disposition of obsolete assets which are no longer used by Borrower or any of
its Subsidiaries in operation of their business and (y) the licensing of such IP
Rights pursuant to the Borrower/IP Holdco License Agreement, the Parent/IP
Holdco License Agreement and similar intercompany license agreements with other
Unrestricted Subsidiaries of the Borrower no less favorable to IP Holdco than
the Borrower/IP Holdco License Agreement and the Parent/IP Holdco License
Agreement), (ii) IP Holdco shall incur any Indebtedness, or create, incur,
assume or suffer to exist any Lien upon, any IP Rights owned thereby other than
pursuant to the Borrower/IP Holdco License Agreement and the Parent/IP Holdco
License Agreement and similar intercompany license agreements with other
Unrestricted Subsidiaries of the Borrower no less favorable to IP Holdco than
the Borrower/IP Holdco License Agreement and the Parent/IP Holdco License
Agreement, (iii) the Borrower/IP Holdco License Agreement or the Parent/IP
Holdco License Agreement shall be terminated (other than upon the expiration of
the term thereof) or amended, modified, waived or changed in any manner
materially adverse to the interests of the Lenders, (iv) IP Holdco shall fail to
maintain in full force and effect its legal existence under the Laws of its
jurisdiction of organization or shall merge, dissolve, liquidate or consolidate
with or into another Person, (v) IP Holdco shall cease to be engaged exclusively
in the ownership of IP Rights for the purpose of licensing such IP Rights in
accordance with the license agreements described in (ii) above, (vi) an event
described in Section 8.01(f) shall occur with respect to IP Holdco, (vii) IP
Holdco shall become a Restricted Subsidiary under, and as defined in, the PropCo
Credit Agreement or provide any credit support of the obligations under the
PropCo Credit Agreement, (viii) any change in the ownership of the Equity
Interests of IP Holdco as of the Closing Date shall occur (including, without
limitation, as a result of any failure by the Lenders to own (through the
Administrative Agent as their designee) ten percent (10%) of the Equity
Interests of IP Holdco (other than by a Disposition by the Lenders)), (ix) IP
Holdco shall fail to constitute a special-purpose bankruptcy remote entity or
(x) IP Holdco shall breach any provision of, or default in the performance of
its obligations under, the Borrower/IP Holdco License Agreement; or

 

(s)  Tax Sharing Agreements.  (i) Holdings or any of its Subsidiaries shall
breach any  material provision of, or default in the performance of its material
obligations under, the Tax Sharing Agreement or make any payment to Parent or
any of its Subsidiaries (other than Holdings and its Subsidiaries) in respect of
taxes attributable to the operations of Holdings and its Subsidiaries,
(ii) Parent or any of its Subsidiaries (other than Holdings and its
Subsidiaries) shall fail to make any material payment to Holdings or any of its
Subsidiaries in breach of any material provision of the Tax Sharing Agreement or
(iii) any Unrestricted Subsidiary or any of its Subsidiaries shall fail to make
any material payment to the Borrower in breach of any material provision of the
applicable Subsidiary Tax Sharing Agreement, in each case other than in
accordance with the terms of the respective agreement, including any applicable
grace periods with respect thereto.

 

141

--------------------------------------------------------------------------------


 

SECTION 8.02.          Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent may and, at the request of
the Required Lenders, shall take any or all of the following actions:

 

(a)  declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b)  declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

(c)  require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof);

 

(d)  exercise the right of the Administrative Agent under the Control Agreements
to transfer funds maintained in the deposit accounts and securities accounts of
the Loan Parties to such account as the Administrative Agent shall determine;

 

(e)  obtain a new Appraisal for each Land Term Loan Property; and

 

(f)  exercise on behalf of itself and the Lenders all other rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

provided that upon the occurrence of any event described in Section 8.01(f) or
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

SECTION 8.03.          [Reserved].

 

SECTION 8.04.          Application of Funds.  (a) After the exercise of remedies
(including rights of setoff) provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
(whether as a result of a payment under a Guaranty, any realization on the
Collateral, any setoff rights, any distribution in connection with any
proceedings or other action of any Loan Party in respect of Debtor Relief Laws
or otherwise and whether received in cash or otherwise) shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3, Sections 6.18(h) and (j) and 6.23(b) and (c)) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Revolving Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the applicable

 

142

--------------------------------------------------------------------------------


 

Secured Parties (including Attorney Costs payable under Section 10.05 and
amounts payable under Article 3), ratably among them in proportion to the
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Revolving Obligations constituting
accrued and unpaid interest on the Loans and L/C Borrowings, ratably among the
applicable Secured Parties in proportion to the respective amounts described in
this clause Third payable to them;

 

Fourth, to payment of that portion of the Revolving Obligations constituting
unpaid principal of the Loans and L/C Borrowings, ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Sixth, to the payment of all other Revolving Obligations of the Loan Parties
that are due and payable to the Administrative Agent and the other applicable
Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Revolving Obligations owing to the Administrative Agent and
the other applicable Secured Parties on such date;

 

Seventh, to payment of that portion of the Obligations (other than Revolving
Obligations) constituting fees, indemnities and other amounts (other than
principal and interest) payable to the applicable Secured Parties (including
Attorney Costs payable under Section 10.04 and amounts payable under Article 3),
ratably among them in proportion to the amounts described in this clause Seventh
payable to them;

 

Eighth, to payment of that portion of the Obligations (other than Revolving
Obligations) constituting accrued and unpaid interest on the Term Loans, ratably
among the applicable Secured Parties in proportion to the respective amounts
described in this clause Eighth payable to them;

 

Ninth, to payment of that portion of the Obligations (other than Revolving
Obligations) constituting unpaid principal of the Term Loans, the termination
value under Secured Hedge Agreements and the Cash Management Obligations,
ratably among the applicable Secured Parties in proportion to the respective
amounts described in this clause Ninth held by them;

 

Tenth, to the payment of all other Obligations (other than Revolving
Obligations) of the Loan Parties that are due and payable to the Administrative
Agent and the other applicable Secured Parties on such date, ratably based upon
the respective aggregate amounts of all such Obligations (other than Revolving
Obligations) owing to the Administrative Agent and the other applicable Secured
Parties on such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;

 

provided that any amounts received by the Administrative Agent (for the account
of any L/C Issuer) upon the exercise of remedies available under the L/C
Back-Stop Arrangements shall first be applied to the obligations of the
applicable L/C Issuer in accordance with the terms of the L/C Back-Stop
Arrangements, with any excess amount remaining after such application to be
applied to the other Obligations, if any, in the order set forth above.

 

143

--------------------------------------------------------------------------------


 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, such remaining amount shall be paid to the
Borrower or as otherwise required by Law.

 

(b) Each Loan Party shall allocate its Obligations between its Obligations which
do not constitute Revolving Obligations, on the one hand, and its Revolving
Obligations, on the other hand, as such Loan Party shall determine in good faith
is a reasonable allocation thereof.

 

(c) Without limiting the generality of the foregoing, this Section 8.04 is
intended to constitute and shall be deemed to constitute a “subordination
agreement” within the meaning of Section 510(a) of the Bankruptcy Code and is
intended to be and shall be interpreted to be enforceable to the maximum extent
permitted pursuant to applicable nonbankruptcy law.  Amounts applied pursuant
to  clauses First through Tenth of Section 8.04(a) are to be applied, for the
avoidance of doubt, in the order required by such clauses until the payment in
full in cash of the applicable Obligations referred to in the applicable clause.

 

(d) If any Secured Party collects or receives any amounts received on account of
the Obligations to which it is not entitled under Section 8.04(a) hereof, such
Secured Party shall hold the same in trust for the applicable Secured Parties
entitled thereto and shall forthwith deliver the same to the Administrative
Agent, for the account of such Secured Parties, to be applied in accordance with
Section 8.04(a) hereof, in each case until the prior payment in full in cash of
the applicable Obligations of such Secured Parties.

 

(e) Without limiting the foregoing, it is the intention of the parties hereto
that (and to the maximum extent permitted by law the parties hereto agree that)
the Revolving Obligations (and the security therefor) constitute a separate and
distinct class (and separate and distinct claims) from the other Obligations
(and security therefor).

 

SECTION 8.05.          Borrower’s Right to Cure.  Notwithstanding anything to
the contrary contained in Section 8.01, in the event of any Event of Default
under any covenant set forth in Section 7.11 and until the expiration of the
tenth (10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter hereunder, Holdings and
the Borrower may engage in a Permitted Equity Issuance and the Borrower may
apply the amount of the Net Cash Proceeds thereof to increase Consolidated
EBITDA with respect to such applicable fiscal quarter (such fiscal quarter, a
“Default Quarter”); provided that such Net Cash Proceeds (i) are actually
received by the Borrower (including through capital contribution of such Net
Cash Proceeds by Holdings to the Borrower) no later than ten (10) days after the
date on which financial statements are required to be delivered with respect to
such Default Quarter hereunder, and (ii) do not exceed the aggregate amount
necessary to cause the Borrower to be in compliance with Section 7.11 for the
applicable period (but, for such purpose, not taking into account any repayment
of Indebtedness in connection therewith required pursuant to
Section 2.05(b)(iv)(A)); provided, further, that the Borrower shall not be
permitted to engage in any more than (A) one Permitted Equity Issuance pursuant
to this Section 8.05 in any period of four consecutive fiscal quarters or
(B) three Permitted Equity Issuances pursuant to this Section 8.05 during the
term of this Agreement.  The parties hereby acknowledge that this Section 8.05
may not be relied on for purposes of calculating any financial ratios other than
as applicable to Section 7.11 and shall not result in any adjustment to
Consolidated EBITDA other than for purposes of compliance with Section 7.11 on
the last day of a given Test Period (and not, for avoidance of doubt, for
purposes of determining Pro Forma Compliance with Section 7.11 for any other
purposes of this Agreement).

 

144

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Administrative Agent and Other Agents

 

SECTION 9.01.          Appointment and Authorization of Agents.  (a)  Each
Lender hereby irrevocably appoints, designates and authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)  Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article 9 and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

(c)  The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable), a potential Hedge Bank
or a potential Cash Management Bank) hereby irrevocably appoints and authorizes
the Administrative Agent (A) to act as the agent of (and to hold any security
interest created by the Collateral Documents for and on behalf of or on trust
for) such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto and (B) without limiting the generality of the appointment
and authorization of the foregoing clause (A), to enter into the Collateral
Documents.  In this connection, the Administrative Agent, as “collateral agent”
(and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article 9 (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

SECTION 9.02.          Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder) by or through agents, employees or
attorneys-in-fact including for the purpose of any Borrowings, such sub-agents
as shall be deemed necessary by the

 

145

--------------------------------------------------------------------------------


 

Administrative Agent and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct (as determined in the final judgment of a
court of competent jurisdiction).

 

SECTION 9.03.          Liability of Agents.  No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 

SECTION 9.04.          Reliance by Agents.  (a)  Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent.  The Administrative Agent shall be permitted, without obtaining the
consent of the Required Lenders, to make any determination hereunder that,
pursuant to the terms hereof, requires the consent, approval or other
determination of the Administrative Agent; provided, however that the
Administrative Agent shall be permitted to request instructions from the
Required Lenders with respect to such matters. Each Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

 

(b)  For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the Closing Date specifying its objection thereto.

 

SECTION 9.05.          Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the

 

146

--------------------------------------------------------------------------------


 

Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default
and stating that such notice is a “notice of default.”  The Administrative Agent
will notify the Lenders of its receipt of any such notice.  The Administrative
Agent shall take such action with respect to any Event of Default as may be
directed by the Required Lenders in accordance with Article 8; provided that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

 

SECTION 9.06.          Credit Decision; Disclosure of Information by Agents. 
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession.  Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

 

SECTION 9.07.          Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent, the Supplemental Administrative Agents (if
any), each Joint Lead Arranger and the Syndication Agent and, in each such case,
their respective Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons (to the extent not reimbursed by or on behalf
of any Loan Party and without limiting the obligation of any Loan Party to do
so), pro rata, and hold harmless each such Person from and against any and all
Indemnified Liabilities incurred by it in exercising the powers, rights and
remedies of the Administrative Agent, the Supplemental Administrative Agents (if
any), a Joint Lead Arranger or the Syndication Agent or performing duties of the
Administrative Agent, the Supplemental Administrative Agents (if any), a Joint
Lead Arranger or the Syndication Agent hereunder or under the other Loan
Documents or otherwise in its capacity as the Administrative Agent, the
Supplemental Administrative Agents (if any), a Joint Lead Arranger or the
Syndication Agent or, in the case of the Administrative Agent and the Joint Lead
Arrangers, their respective Affiliates, and the officers, directors, employees,
agents and attorneys-in-fact of the Administrative Agent and the Joint Lead
Arrangers, any and all Indemnified Liabilities incurred by it in making any
determinations of the Administrative Agent and the Joint Lead Arrangers as
described above; provided that no Lender shall be liable for the payment to any
such Person of any portion of such Indemnified Liabilities resulting from such
Person’s own gross negligence or willful misconduct, as determined by the final
judgment of a court of competent jurisdiction; provided, further that no action
taken in accordance with the directions of the Required

 

147

--------------------------------------------------------------------------------


 

Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person.  Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower.  The undertaking in this Section 9.07 shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent.

 

SECTION 9.08.          Agents in their Individual Capacities.  DBCI and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though DBCI were not the
Administrative Agent or an L/C Issuer hereunder and without notice to or consent
of the Lenders.  The Lenders acknowledge that, pursuant to such activities, DBCI
or its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them.  With respect to its Loans, DBCI shall have the same rights
and powers under this Agreement as any other Lender and may exercise such rights
and powers as though it were not the Administrative Agent or the Swing Line
Lender, and the terms “Lender” and “Lenders” include DBCI in its individual
capacity.

 

SECTION 9.09.          Successor Agents.  The Administrative Agent may resign as
the Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld or delayed).  If no successor
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders. 
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent,”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated.  After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article 9 and Sections 10.04
and 10.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement.  If no
successor agent has accepted appointment as the Administrative Agent by the date
which is thirty (30) days following the retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral

 

148

--------------------------------------------------------------------------------


 

Documents or (b) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, the Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents.  After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article 9 and Sections 10.04 and 10.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

 

SECTION 9.10.          Administrative Agent May File Proofs of Claim.  In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09, 10.04 and
10.05) allowed in such judicial proceeding; and

 

(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 9.11.          Collateral and Guaranty Matters.

 

(a)  Each Lender authorizes and directs the Administrative Agent to enter into
the Collateral Documents for the benefit of the Lenders and the other Secured
Parties.  Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Collateral Documents, and the exercise by
the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Administrative Agent is hereby authorized
on behalf of all of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time prior to an Event of Default,
to take any action with respect to any Collateral or Collateral

 

149

--------------------------------------------------------------------------------


 

Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Collateral
Documents.

 

(b)  The Lenders irrevocably agree:

 

(i)  that any Lien on any property granted to or held by the Administrative
Agent under any Loan Document shall be automatically released (A) upon
termination of the Aggregate Commitments, the payment in full of all Obligations
(other than (x) obligations under Secured Hedge Agreements not yet due and
payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable) and the
cash collateralization (by pledge of, and deposit with or delivery to the
applicable L/C Issuer of, Cash Collateral in an amount equal to 105% of the
Outstanding Amount of such Letter of Credit pursuant to documentation in form
and substance reasonably satisfactory to such L/C Issuer), expiration or
termination of, or the implementation of other arrangements satisfactory to the
applicable L/C Issuer in its sole discretion in respect of, all Letters of
Credit (collectively, the “Release Conditions”), (B) at the time the property
subject to such Lien is transferred or to be transferred as part of or in
connection with any transfer permitted hereunder and under each other Loan
Document to any Person other than the Borrower or any of its Domestic
Subsidiaries that are Restricted Subsidiaries, (C) subject to Section 10.01, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, or (D) if the property subject to such Lien is owned by a
Subsidiary Guarantor, upon release of such Subsidiary Guarantor from its
obligations under its Guaranty pursuant to clause (iii) below;

 

(ii)  to release or subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien on such property that is permitted by Section 7.01(i); and

 

(iii)  that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty and the Liens granted by such Person under the
Collateral Documents shall be automatically released (A) upon satisfaction of
the Release Conditions or (B) if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder
(including as a result of a Subsidiary Guarantor being redesignated as an
Unrestricted Subsidiary); provided that no release described in the foregoing
clause (B) shall occur if (after giving effect to such release) such Subsidiary
Guarantor is a guarantor of any Indebtedness of the Borrower or any Restricted
Subsidiary.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.11(b).  In each case as specified in this Section 9.11(b), the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Subsidiary Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.11(b).

 

(c)  The Administrative Agent shall have no obligation whatsoever to the Lenders
or to any other Person to assure that the Collateral exists or is owned by any
Loan Party or is cared for, protected or insured or that the Liens granted to
the Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the

 

150

--------------------------------------------------------------------------------


 

Administrative Agent in this Section 9.11 or in any of the Collateral Documents,
it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Administrative
Agent’s own interest in the Collateral as one of the Lenders and that the
Administrative Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

 

SECTION 9.12.          Other Agents; Joint Lead Arrangers and Managers.  None of
the Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “joint bookrunner”, “joint lead arranger” or “syndication
agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such
(other than the rights to indemnification set forth in Section 10.04).  Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender.  Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

SECTION 9.13.          Appointment of Supplemental Administrative Agents. 
(a)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case the Administrative Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

 

(b)  In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

 

(c)  Should any instrument in writing from the Borrower, or any other Loan Party
be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be

 

151

--------------------------------------------------------------------------------


 

removed, all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.        Amendments, etc.  Except as otherwise set forth in this
Agreement, no amendment, modification, supplement or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or the Administrative Agent acting upon
the written instructions of the Required Lenders) and the Borrower or the
applicable Loan Party, as the case may be, and each such waiver, amendment,
modification, supplement or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, no such
amendment, modification, supplement, waiver or consent shall:

 

(a)  extend or increase the Revolving Credit Commitment of any Lender without
the written consent of each Lender directly affected thereby (it being
understood that a waiver of any condition precedent set forth in Section 4.02 or
the waiver of any Default, mandatory prepayment or mandatory reduction of the
Revolving Credit Commitments (other than any such required reduction on the
Maturity Date) shall not constitute an extension or increase of any Revolving
Credit Commitment of any Lender);

 

(b)  postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 or any fees without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of any Loans
or extension of the Maturity Date pursuant to Section 2.14 shall not constitute
a postponement of any date scheduled for the payment of principal or interest;

 

(c)  reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clauses (i) and (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided that, only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate;

 

(d)  change any provision of this Section 10.01, the definition of “Required
Lenders,” “Majority Revolving Lenders,” “Majority Term Lenders” or “Pro Rata
Share” or Section 2.06(b), 2.13, 2.14 or 8.04 or the proviso appearing in
Section 8.02, in any such case without the written consent of all Lenders
directly affected thereby; provided, however, that the definition of “Pro Rata
Share” and Section 2.13 may be amended by the Required Lenders to permit the
prepayment of Loans by the Borrower at a discount to par on terms and conditions
approved by the Required Lenders, so long as any such prepayment is offered on a
ratable basis to all Lenders of the applicable Class (and made ratably to all
accepting Lenders of the applicable Class);

 

(e)  other than in a transaction permitted under Sections 7.04 or 7.05, release
all or a substantial portion of the Collateral in any transaction or series of
related transactions, without the written consent of each Lender; or

 

152

--------------------------------------------------------------------------------


 

(f)  other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or a substantial portion of the aggregate value of the
Guarantees under the Guaranty, without the written consent of each Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; (v) the consent of Lenders
holding more than 50% of any Class of commitments or Loans (or, in the event
such Lenders constitute less than three Lenders (and three or more Lenders
holding such Class of commitments or Loans (other than Defaulting Lenders) then
exist), the consent of such Lenders plus a number of additional Lenders (that
are not Defaulting Lenders) holding such Class of commitments or Loans so that
the consent of not less than three Lenders holding such Class of commitments or
Loans is obtained) shall be required with respect to any amendment that
(x) waives any condition precedent set forth in Section 4.02 solely with respect
to the making of Loans or other extensions of credit by such Class (it being
understood that a general waiver of an existing Default by the Required Lenders
or an amendment approved by the Required Lenders that has the effect of “curing”
an existing Default and permitting the making of Loans or other extensions of
credit shall constitute a waiver of a condition precedent governed under this
clause) or (y) by its terms adversely affects the rights of such Class in
respect of payments hereunder in a manner different than such amendment affects
other Classes; (vi) no amendment, modification or waiver of any provision of
Section 2.06(b) or 2.12(h) in a manner adversely affecting the priority status
of the Obligations owing to the Revolving Credit Lenders shall be made without
consent of the Majority Revolving Lenders; and (vii) no amendment or
modification may be made to this Agreement without the consent of the Majority
Term Lenders and the Majority Revolving Lenders if the effect thereof is to
increase the aggregate amount of Obligations hereunder entitled to priority
treatment as Revolving Obligations for purposes of Sections 2.12(h) and 8.04
(other than an Incremental Amendment effected in accordance with the terms of
Section 2.15 of this Agreement as in effect of the Closing Date).  Any such
wavier and any such amendment, modification or supplement in accordance with the
terms of this Section 10.01 shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Agents and all future holders
of the Loans and Revolving Credit Commitments.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender (it being understood that any Revolving Credit
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

 

Notwithstanding the foregoing (but subject to clause (vii) of the second proviso
appearing in the first sentence of this Section 10.01), this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the B Term Loans, Land Term Loans and the
Revolving Credit Loans and the accrued interest and fees in respect thereof and
(b) to include

 

153

--------------------------------------------------------------------------------


 

appropriately the Lenders holding such credit facilities in any determination of
the “Required Lenders,” “Majority Revolving Lenders” and “Majority Term Lenders”
and the Lenders’ “Pro Rata Share”.

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Foreign Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement or the other Loan Documents, amended and waived with the consent of
the Administrative Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment or waiver is delivered
in order (i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing of all
outstanding Term Loans of a given Class (the “Refinanced Term Loans”) with a
replacement term loan tranche denominated in Dollars (the “Replacement Term
Loans”) hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (b) the Effective Yield on such Replacement Term Loans
shall not be higher than the Effective Yield on such Refinanced Term Loans,
(c) the Weighted Average Life to Maturity of such Replacement Term Loans shall
not be shorter than the Weighted Average Life to Maturity of such Refinanced
Term Loans at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Loans), and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Loans in effect immediately prior to such refinancing.

 

In addition, notwithstanding anything to the contrary contained in this
Section 10.01, the Borrower, the Administrative Agent and each Lender agreeing
to provide Incremental Revolving Credit Commitments may, in accordance with the
provisions of Section 2.15, enter into an Incremental Amendment without the
consent of the Required Lenders, provided that, after the execution and delivery
by the Borrower, the Administrative Agent and each such Lender of such
Incremental Amendment, such Incremental Amendment may thereafter only be
modified in accordance with the requirements of this Section 10.01.

 

Notwithstanding anything to the contrary contained in this Section 10.01, with
the consent of only the Required Lenders (and without the individual consent of
any Land Term Lender or any other Lender otherwise affected thereby), this
Agreement may be amended to provide for the conversion of all or a portion of
the outstanding Land Term Loans into B Term Loans, with such converted “Land
Term Loans” to (i) have identical terms as the B Term Loans (including, without
limitation, interest rate, cash pay requirements, final stated maturity and
prepayment provisions but excluding initial principal amount) and (ii) be
included (and made a part of) the same “Class” as the B Term Loans.

 

SECTION 10.02.        Notices and Other Communications; Facsimile Copies.

 

(a)  General.  Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission).  All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other

 

154

--------------------------------------------------------------------------------


 

communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)  if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(ii)  if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person.  In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

 

(b)  Effectiveness of Facsimile Documents and Signatures.  Loan Documents may be
transmitted and/or signed by facsimile.  The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.

 

(c)  Reliance by Agents and Lenders.  The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct.  All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

 

SECTION 10.03.        No Waiver; Cumulative Remedies.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

SECTION 10.04.        Attorney Costs, Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent and the Joint Lead Arrangers
and the L/C Issuers for all reasonable out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation, syndication and execution of
this Agreement and the other Loan Documents, and any amendment, waiver, consent
or

 

155

--------------------------------------------------------------------------------


 

other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of White & Case LLP and Simpson Thacher &
Bartlett LLP and all reasonable fees, disbursements and other charges through
the Closing Date of The Blackstone Group (as financial advisers to the
Administrative Agent), and (b) to pay or reimburse the Administrative Agent,
each Joint Lead Arranger, each L/C Issuer and each Lender for all out-of-pocket
costs and expenses, including Attorney Costs, incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of counsel to the Administrative Agent).  The foregoing costs
and expenses shall include all Appraisals of Land Term Loans Properties and all
reasonable search, filing, recording and title insurance charges and fees and
taxes related thereto, and other (reasonable, in the case of the foregoing
clause (a)) out-of-pocket expenses incurred by any Agent and any Joint Lead
Arranger, as applicable.  The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other
Obligations.  All amounts due under this Section 10.04 shall be paid within ten
(10) Business Days of receipt by the Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail.  If any Loan Party fails to
pay when due any costs, expenses or other amounts payable by it hereunder or
under any Loan Document, such amount may be paid on behalf of such Loan Party by
the Administrative Agent in its sole discretion.

 

SECTION 10.05.        Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each L/C Issuer, each Lender and
their respective Affiliates, directors, officers, employees, counsel, agents,
trustees, investment advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or Restructuring Transactions Documentation or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Revolving Credit Commitment, Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability related in any way to the Borrower, any Subsidiary or
any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from the gross negligence or willful misconduct of such
Indemnitee or of any Affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee, in each case as determined by a final,
non-appealable judgment.  No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, nor shall any Indemnitee or any Loan Party have any liability
for any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or

 

156

--------------------------------------------------------------------------------


 

therewith (whether before or after the Closing Date).  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.  All amounts due under this Section 10.05 shall be
paid within ten (10) Business Days after demand therefor; provided, however,
that such Indemnitee shall promptly refund such amount to the extent that there
is a final judicial or arbitral determination that such Indemnitee was not
entitled to indemnification or contribution rights with respect to such payment
pursuant to the express terms of this Section 10.05.  To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.05 may be unenforceable in whole or in part because they are
violative of any Law or public policy, the Borrower shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by any
Indemnitee.  The agreements in this Section 10.05 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

 

SECTION 10.06.        Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to any Agent, any L/C Issuer or any Lender, or
any Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and the Administrative Agent’s, the L/C Issuer’s and the Lenders’
Liens, security interests, rights, powers and remedies under this Agreement and
each Loan Document shall continue in full force and effect, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent or L/C Issuer, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time
in effect.  In such event, each Loan Document shall be automatically reinstated
(to the extent that any Loan Document was terminated) and the Borrower shall
take (and shall cause each other Loan Party to take) such action as may be
requested by the Administrative Agent, the L/C Issuers and the Lenders to effect
such reinstatement.

 

SECTION 10.07.        Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
Section 10.07(b), (ii) by way of participation in accordance with the provisions
of Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(e) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)  (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to Disqualified
Institutions or a Defaulting Lender)

 

157

--------------------------------------------------------------------------------


 

(“Assignees”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans (including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)  the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund
(excluding therefrom Disqualified Institutions) or, if an Event of Default has
occurred and is continuing, any Assignee; provided, further, that the Borrower
shall be deemed to have consented to an assignment (other than an assignment to
a Disqualified Institution) unless it shall object thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
notice thereof;

 

(B)  the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund and no consent of the Administrative
Agent shall be required for an assignment to an Agent or an Affiliate of an
Agent;

 

(C)  in the case of any assignment of any Revolving Credit Commitment, each L/C
Issuer at the time of such assignment; provided that no consent of the L/C
Issuers shall be required for any assignment to an Agent or an Affiliate of an
Agent; and

 

(D)  in the case of any assignment of any Revolving Credit Commitment, the Swing
Line Lender; provided that no consent of the Swing Line Lender shall be required
for any assignment to an Agent or an Affiliate of an Agent.

 

(ii)  Assignments shall be subject to the following additional conditions:

 

(A)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment or Loans of any Class, the amount of the Revolving
Credit Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consents; provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

 

(B)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(C)  the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

158

--------------------------------------------------------------------------------


 

(D)  none of (i) Holdings, (ii) any direct or indirect holder of any Equity
Interest in Holdings or the Borrower, (iii) the Borrower, (iv) any Subsidiary or
Affiliate of Holdings or the Borrower or (v) any Person that has been denied an
approval or a license, or otherwise found unsuitable, under applicable Gaming
Laws in any jurisdiction shall be an Eligible Assignee; provided that no Person
that is a Lender on the Closing Date or an Affiliate of such Lender shall cease
to be treated as an Eligible Assignee by operation of preceding clause (ii) or
(iv) for purposes of this Agreement.

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

 

(c)  Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment).  Upon request, and the surrender by the assigning Lender of
its Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).

 

(d)  The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrower, any Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(e)  Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Disqualified Institution) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement

 

159

--------------------------------------------------------------------------------


 

or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to
Section 10.07(b).  To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

(f)  The Borrower agrees that each Participant shall be entitled to the benefits
of Section 3.01 and 3.04 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(b); provided, that
(i) such Participant agrees to be subject to the provisions of Section 3.01(e),
3.04(e) and 3.07 as if it were an assignee under Section 10.07(b) and (ii) in
the case of a Participant claiming the benefits under Section 3.01, such
Participant complies with Section 10.15 (it being understood that the
documentation required under Section 10.15 shall be delivered by the Participant
to the selling Lender).

 

(g)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)  Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof.  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the Revolving
Credit Commitment of the Granting Lender to the same extent, and as if, such
Loan were made by such Granting Lender.  Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

 

(i)  Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other

 

160

--------------------------------------------------------------------------------


 

provisions of this Section 10.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.

 

(j)  Notwithstanding anything to the contrary contained herein, any L/C Issuer
or the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and
the Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Borrower willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable.  In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be, except as expressly provided above. 
If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).

 

(k)  Notwithstanding anything to the contrary contained herein, no Assignee
shall have recourse to the provisions of Sections 3.01 and 3.05 if the condition
upon which such recourse is based was in existence at the time of the applicable
assignment under this Section 10.07 (unless the assigning Lender was entitled to
the payment of additional amounts or indemnification for Taxes or Other Taxes
under Section 3.01 or the payment of compensation under Section 3.05, in each
case, at the time of such applicable assignment).

 

SECTION 10.08.        Confidentiality.  Each of the Agents and the Lenders
agrees to use commercially reasonable efforts (equivalent to the efforts each
such Person applies to maintain the confidentiality of its own confidential
information) to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
directors, officers, employees, trustees, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) subject to
an agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08; (h) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender or its Affiliates; (i) in connection with
the exercise of (or in preparation to exercise) any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder; or (j) to any rating agency
when required by it (it being

 

161

--------------------------------------------------------------------------------


 

understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender).  In addition, the Agents and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Revolving Credit Commitments, and the Credit Extensions.  For the purposes
of this Section 10.08, “Information” means all information received from any
Loan Party relating to any Loan Party or its business, other than any such
information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from a Loan
Party after the date hereof, such information (i) is clearly identified at the
time of delivery as confidential or (ii) is delivered pursuant to Section 6.01,
6.02 or 6.03.

 

SECTION 10.09.        Setoff.  (a) In addition to any rights and remedies of the
Administrative Agent and the Lenders provided by Law, upon the occurrence and
during the continuance of any Event of Default, each of the Administrative
Agent, each Lender and their respective Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, the Administrative Agent, such Lender or
their respective Affiliates to or for the credit or the account of the
respective Loan Parties and their Subsidiaries against any and all Obligations
owing to the Administrative Agent, such Lender or their respective Affiliates
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that any recovery by the Administrative Agent, any Lender or their respective
Affiliates pursuant to its setoff rights under this Section 10.09 is subject to
the provisions of Section 8.04.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided that, the failure to give such notice shall not
affect the validity of such setoff and application.  The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.

 

(b)  NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA OR
IN NEVADA, NO LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A RIGHT OF
SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR
INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE
UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE EXTENT
REQUIRED BY SECTION 10.01 OF THIS AGREEMENT, ALL OF THE LENDERS, OR APPROVED IN
WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING
WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA
CODE OF CIVIL PROCEDURE, SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF
APPLICABLE, SECTION 40.430 OF THE NEVADA REVISED STATUTES OR OTHERWISE) AFFECT
OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE
ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY
OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY
ANY LENDER OR THE ADMINISTRATIVE AGENT OF ANY SUCH RIGHT

 

162

--------------------------------------------------------------------------------


 

WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE ADMINISTRATIVE
AGENT SHALL BE NULL AND VOID.  THIS SUBSECTION (b) SHALL BE SOLELY FOR THE
BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.

 

SECTION 10.10.        Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents (collectively, the “Charges”) shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
 In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.  To the extent permitted by
applicable Law, the interest and other Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 10.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.  Thereafter, interest hereunder shall be paid at the
rate(s) of interest and in the manner provided in this Agreement, unless and
until the rate of interest again exceeds the Maximum Rate, and at that time this
Section 10.10 shall again apply.  In no event shall the total interest received
by any Lender pursuant to the terms hereof exceed the amount that such Lender
could lawfully have received had the interest due hereunder been calculated for
the full term hereof at the Maximum Rate.  If the Maximum Rate is calculated
pursuant to this Section 10.10, such interest shall be calculated at a daily
rate equal to the Maximum Rate divided by the number of days in the year in
which such calculation is made.  If, notwithstanding the provisions of this
Section 10.10, a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Rate, the
Administrative Agent shall, to the extent permitted by applicable Law, promptly
apply such excess in the order specified in this Agreement and thereafter shall
refund any excess to the Borrower or as a court of competent jurisdiction may
otherwise order.

 

SECTION 10.11.        Counterparts.  This Agreement and each other Loan Document
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document.  The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.

 

SECTION 10.12.        Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

163

--------------------------------------------------------------------------------


 

SECTION 10.13.        Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied (other than Obligations
under Secured Hedge Agreements, Cash Management Obligations or contingent
indemnification obligations, in any such case, not then due and payable) or any
Letter of Credit or Revolving Credit Commitment shall remain outstanding.

 

SECTION 10.14.        Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 10.15.        Tax Forms. (a)  (i)  Each Lender and each Agent that is
not a “United States person” within the meaning of Section 7701(a)(30) of the
Code (each, a “Foreign Lender”) shall, to the extent it is legally entitled to
do so and if not previously delivered, deliver to the Borrower and the
Administrative Agent, on or prior to the date which is ten (10) Business Days
after the Closing Date (or upon accepting an assignment of an interest herein),
two duly signed, properly completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, United States withholding tax on all payments
to be made to such Foreign Lender by the Borrower or any other Loan Party
pursuant to this Agreement or any other Loan Document) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Lender by
the Borrower or any other Loan Party pursuant to this Agreement or any other
Loan Document) or in the case of a Foreign Lender claiming such an exemption
under Section 881(c) of the Code, a certificate that establishes in writing to
the Borrower and the Administrative Agent that such Foreign Lender is not (i) a
“bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a 10-percent
stockholder within the meaning of Section 871(h)(3)(B) of the Code, or (iii) a
controlled foreign corporation related to the Borrower within the meaning of
Section 864(d) of the Code.  Thereafter and from time to time, each such Foreign
Lender to the extent it is legally entitled to do so shall (A) promptly submit
to the Borrower and the Administrative Agent such additional duly completed and
signed copies of one or more of such forms or certificates (or such successor
forms or certificates as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available under then current
United States Laws and regulations to avoid, or such evidence as is reasonably
satisfactory to the Borrower and the Administrative Agent of any available
exemption from, or reduction of, United States withholding taxes in respect of
all payments to be made to such Foreign Lender by the Borrower or other Loan
Party pursuant to this Agreement, or any other Loan Document, in each case,
(1) on or before the date that any such form, certificate or other evidence
expires or becomes obsolete, (2) after the occurrence of any event requiring a
change in the most recent form, certificate or evidence previously delivered by
it to the Borrower and the Administrative Agent and (3) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent,
and (B) promptly notify the Borrower and the Administrative Agent of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(ii)  Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to

 

164

--------------------------------------------------------------------------------


 

the Borrower and the Administrative Agent on the date when such Foreign Lender
ceases to act for its own account with respect to any portion of any such sums
paid or payable, and at such other times as may be necessary in the
determination of the Borrower or the Administrative Agent (in either case, in
the reasonable exercise of its discretion), (A) two duly signed completed copies
of the forms or statements required to be provided by such Foreign Lender as set
forth above, to establish the portion of any such sums paid or payable with
respect to which such Foreign Lender acts for its own account that is not
subject to United States withholding tax, and (B) two duly signed completed
copies of IRS Form W-8IMY (or any successor thereto), together with any
information such Foreign Lender chooses to transmit with such form, and any
other certificate or statement of exemption required under the Code, to
establish that such Foreign Lender is not acting for its own account with
respect to a portion of any such sums payable to such Foreign Lender.

 

(iii)  The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this Section 10.15(a) or
Section 10.15(b), as applicable, on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) or Section 10.15(b) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate and (ii) nothing in this Section 10.15(a) shall relieve the
Borrower of its obligation to pay any amounts pursuant to Section 3.01 in the
event that the requirements of Section 10.15(a)(ii) have not been satisfied if
the Borrower is entitled, under applicable Law, to rely on any applicable forms
and statements required to be provided under this Section 10.15 by the Foreign
Lender that does not act or has ceased to act for its own account under any of
the Loan Documents, including in the case of a typical participation.

 

(iv)  The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the
Loan Documents.

 

(b)  Each Lender and each Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall, if not
previously delivered, deliver to the Administrative Agent and the Borrower two
duly signed, properly completed copies of IRS Form W-9 on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
certifying that such U.S. Lender is entitled to an exemption from United States
backup withholding tax, or any successor form.  If such U.S. Lender fails to
deliver such forms, then the Administrative Agent may withhold from any payment
to such U.S. Lender an amount equivalent to the applicable backup withholding
tax imposed by the Code.

 

SECTION 10.16.        Governing Law.  (a)  THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN) SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)  ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN

 

165

--------------------------------------------------------------------------------


 

DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT (OR THE DEEMED
EXECUTION AND DELIVERY OF THIS AGREEMENT IN THE CASE OF THE TERM LENDERS), THE
BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, EACH
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

(c)  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 10.16, NOTHING IN
THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS, THE JOINT LEAD ARRANGERS,
THE L/C ISSUER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES OR ASSETS IN THE
COURTS OF ANY JURISDICTION.

 

SECTION 10.17.        Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 10.18.        Binding Effect.  This Agreement shall become effective
when it shall have been executed by each party hereto (other than each Term
Lender which shall be deemed to execute and deliver this Agreement in accordance
with the Plan of Reorganization) and thereafter shall be binding upon and inure
to the benefit of the Borrower, each Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

 

SECTION 10.19.        Lender Action.  Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent.  The provisions of this Section 10.19 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

 

166

--------------------------------------------------------------------------------


 

SECTION 10.20.        Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

 

(b)  no Agent, Joint Lead Arranger or Lender has any fiduciary relationship with
or duty to the Borrower or any other Loan Party arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between the Agents, the Joint Lead Arrangers and the Lenders, on one hand, and
the Borrower and the other Loan Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents, the Joint Lead Arrangers and the Lenders or among the Borrower, the
other Loan Parties and the Lenders.

 

The amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 10.19, each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

SECTION 10.21.        USA Patriot Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Improvement and
Reauthorization Act, Pub. L. 109-177 (signed into law March 9, 2009) (as amended
from time to time, the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.

 

SECTION 10.22.        Gaming Authorities and Liquor Authorities.  This Agreement
is subject to all applicable Gaming Laws and the Liquor Laws.  Without limiting
the foregoing, the Agents and the Lenders acknowledge that rights, remedies and
powers in or under this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of the Gaming Laws
and the Liquor Laws and only to the extent that any required approvals
(including prior approvals) are obtained from the requisite Gaming Authorities
and the Liquor Authorities.  Each of the Agents, the Joint Lead Arrangers and
Lenders agrees to cooperate with the applicable Gaming Authorities and Liquor
Authorities in connection with the administration of their regulatory
jurisdiction over the Borrower and the other Loan Parties, including to the
extent not inconsistent with the internal policies of such Agent, Joint Lead
Arranger or Lender and any applicable legal or regulatory restrictions, the
provision of such documents or other information as may be requested by any such
Gaming Authorities or Liquor Authorities relating to the Agents, the Joint Lead
Arrangers, any of the Lenders or the Borrower or any other Loan Party, or the
Loan Documents.  Notwithstanding any other provision of this Agreement, the
Borrower expressly authorizes, and will cause each other Loan Party to
authorize, each Agent, each Joint Lead Arranger and each Lender to cooperate
with the applicable Gaming Authorities as described above.

 

SECTION 10.23.        Certain Matters Affecting Lenders.  (a)   If any Gaming
Authority shall determine that any Lender does not meet suitability standards
prescribed under applicable Gaming Laws (a “Unsuitable Lender”), the
Administrative Agent shall have the right (but not the duty) to cause such
Unsuitable Lender (and such Unsuitable Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Revolving Credit Commitments, if any, in
full to one or more Eligible Assignees (each, a “Substitute Lender”) in
accordance with the provisions of Section 10.07 and the Unsuitable Lender shall
pay any fees payable thereunder in connection with such assignment; provided,
(1) on the date of such

 

167

--------------------------------------------------------------------------------


 

assignment, the Substitute Lender shall pay to the Unsuitable Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Unsuitable Lender, (B) an amount equal
to all Unreimbursed Amounts and participations that have been funded by such
Unsuitable Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid fees
owing to such Unsuitable Lender; and (2) on the date of such assignment, the
Borrower shall pay any amounts payable to such Unsuitable Lender pursuant to
Article III or otherwise as if it were a prepayment.  The Borrower shall bear
the costs and expenses of any Lender required by any Gaming Authorities to file
an application for a finding of suitability in connection with the investigation
of an application by the Borrower or the other Loan Parties for a license to
operate a gaming establishment.

 

(b)  Notwithstanding the provisions of Section 10.23(a), if any Lender becomes a
Unsuitable Lender, and if the Administrative Agent fails to find a Substitute
Lender pursuant to Section 10.23(a) within any time period specified by the
appropriate Gaming Authority for the withdrawal of a Unsuitable Lender (the
“Withdrawal Period”), the Borrower shall immediately prepay in full the
Outstanding Amount of all B Term Loans, Land Term Loans and Revolving Credit
Exposure of such Unsuitable Lender, together with all unpaid fees owing to such
Unsuitable Lender pursuant to Section 2.09 and any amounts payable to such
Unsuitable Lender pursuant to Article III or otherwise as if it were a
prepayment and, in each case where applicable, with accrued interest thereon to
the earlier of (x) the date of payment or (y) the last day of the applicable
Withdrawal Period.  Upon the prepayment of all amounts owing to any Unsuitable
Lender and the termination of such Unsuitable Lender’s Revolving Credit
Commitments, if any (whether pursuant to Section 10.23(a) or 10.23(b)), such
Unsuitable Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Unsuitable Lender to indemnification hereunder
shall survive as to such Unsuitable Lender.

 

SECTION 10.24.        Revolving Credit Facility Priority.  EACH LENDER WITH
OUTSTANDING TERM LOANS ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS IN RESPECT
OF THE REVOLVING CREDIT COMMITMENTS (OR, AFTER THE TERMINATION THEREOF,
REVOLVING CREDIT EXPOSURE) (INCLUDING OUTSTANDING REVOLVING CREDIT LOANS, SWING
LINE LOANS AND L/C OBLIGATIONS) ARE ENTITLED TO DISTRIBUTIONS PURSUANT TO
SECTION 8.04 (INCLUDING DISTRIBUTIONS PURSUANT TO AN INSOLVENCY PROCEEDING)
PRIOR TO ANY DISTRIBUTIONS BEING APPLIED TO THE OBLIGATIONS IN RESPECT OF
OUTSTANDING TERM LOANS.

 

SECTION 10.25.        The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its
Affiliates, directors, officers, employees, counsel, agents, trustees,
investment advisors and attorneys-in-fact (collectively, the “Agent Parties”)
have any liability to the Holdings, the Borrower, any Lender, any L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any

 

168

--------------------------------------------------------------------------------


 

liability to the Holdings, the Borrower, any Lender, any L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

169

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

NP OPCO LLC

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN

 

ISLANDS BRANCH, as Administrative Agent,

 

Swing Line Lender and a Lender

 

 

 

 

By:

/s/ David J. Crescenzi

 

 

Name: David J. Crescenzi

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Benjamin Souh

 

 

Name: Benjamin Souh

 

 

Title: Vice President

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK

 

BRANCH, as L/C Issuer,

 

 

 

By:

/s/ David J. Crescenzi

 

 

Name: David J. Crescenzi

 

 

Title: Managing Director

 

 

 

By:

/s/ Benjamin Souh

 

 

Name: Benjamin Souh

 

 

Title: Vice President

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC,

 

as Joint Lead Arranger

 

 

 

By:

/s/ David J. Crescenzi

 

 

Name: David J. Crescenzi

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Keith C. Braun

 

 

Name: Keith C. Braun

 

 

Title: Managing Director

 

 

 

 

 

J.P. MORGAN SECURITIES LLC,

 

as Syndication Agent and Joint Lead Arranger

 

 

 

By:

/s/ Joseph E. Geoghan

 

 

Name: Joseph E. Geoghan

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG NP OPCO LLC, A NEVADA LIMITED LIABILITY COMPANY, DEUTSCHE BANK AG
CAYMAN ISLANDS BRANCH, AS ADMINISTRATIVE AGENT, EACH LENDER FROM TIME TO TIME
PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS L/C ISSUER, J.P. MORGAN
SECURITIES LLC, AS SYNDICATION AGENT AND DEUTSCHE BANK SECURITIES INC. AND J.P.
MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

 

 

NAME OF INSTITUTION:

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

By:

/s/ Charles O. Freedgood

 

 

Name: Charles O. Freedgood

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG NP OPCO LLC, A NEVADA LIMITED LIABILITY COMPANY, DEUTSCHE BANK AG
CAYMAN ISLANDS BRANCH, AS ADMINISTRATIVE AGENT, EACH LENDER FROM TIME TO TIME
PARTY HERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS L/C ISSUER, J.P. MORGAN
SECURITIES LLC, AS SYNDICATION AGENT AND DEUTSCHE BANK SECURITIES INC. AND J.P.
MORGAN SECURITIES LLC, AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

 

 

NAME OF INSTITUTION:

 

 

 

NATIXIS

 

 

 

 

 

By:

/s/ Mark A. Harrington

 

 

Name: Mark A. Harrington

 

 

Title: Managing Director

 

 

 

By:

/s/ John-Charles van Essche

 

 

Name: John-Charles van Essche

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------